Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This Amendment No. 6 to Credit Agreement dated as of December 20, 2017 (this
“Amendment”), is among BOJANGLES’ RESTAURANTS, INC., a Delaware corporation (the
“Borrower”), BOJANGLES’, INC., a Delaware corporation (as successor in interest
to BHI Intermediate Holding Corp.) (“Holdings”), BOJANGLES’ INTERNATIONAL, LLC,
a Delaware limited liability company, BJ GEORGIA, LLC, a Georgia limited
liability company, BJ RESTAURANT DEVELOPMENT, LLC, a North Carolina limited
liability company, each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”) for the Secured Parties (under and as defined in
the Credit Agreement as defined below), L/C Issuer and Swing Line Lender.

W I T N E S S E T H:

WHEREAS, reference is made to that certain the Credit Agreement, dated as of
October 9, 2012 (as amended, amended and restated, restated, extended,
supplemented, modified and otherwise in effect on the date hereof, the “Credit
Agreement”) among, inter alios, the Borrower, Holdings, each lender from time to
time party thereto and the Administrative Agent; and

WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Administrative Agent and the Lenders agree to amend certain provisions of the
Credit Agreement as herein set forth.

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders hereby agree as follows:

§1. Defined Terms. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.

§2. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment,

(a) the Credit Agreement is hereby amended as set forth in Exhibit A attached
hereto such that all of the newly inserted underscored provisions and any
formatting changes reflected therein shall be deemed inserted and all of the
crossed out provisions shall be deemed to be deleted therefrom;

(b) Schedule 2.01-D attached hereto as Exhibit B is hereby added to the Credit
Agreement in the appropriate order.

(c) Exhibit D to the Credit Agreement is hereby amended and restated in its
entirety by Exhibit C attached hereto.

§3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent or concurrent (the
first date all such conditions are satisfied is herein referred to as the
“Amendment No. 6 Effective Date”):

(a) this Amendment shall have been duly executed and delivered by the Loan
Parties and the Lenders to the Administrative Agent;



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received the Amendment No. 6 Fee Letter,
duly executed by the Borrower and the Lead Arranger;

(c) the Administrative Agent shall have received an opinion of Weil, Gotshal &
Manges LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent;

(d) the Administrative Agent shall have received certificates of resolutions or
other action, and incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party or is to be a party and attaching copies of the Organization
Documents of each Loan Party certified as of a recent date or certifying that
such Organization Documents of each Loan Party have not been modified since
previously delivered to the Administrative Agent, all in form and substance
reasonably satisfactory to the Administrative Agent;

(e) the Administrative Agent shall have received a Certificate of Good Standing
from the relevant jurisdiction of formation or incorporation with respect to
each Loan Party;

(f) the Administrative Agent shall have received the forecasts of financial
performance of Holdings and its Subsidiaries for the Fiscal Years 2017 through
and including 2022, in form, scope and substance reasonably satisfactory to each
of the Lenders;

(g) the representations and warranties set forth in Section 4 hereof shall be
true and correct;

(h) the Administrative Agent shall have received results of searches (including,
without limitation, lien searches) with respect to the Loan Parties to the
extent reasonably requested by the Administrative Agent;

(i) the Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that all actions that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Collateral Documents have been taken;

(j) all fees required to be paid to the Administrative Agent and the Lead
Arranger on the Amendment No. 6 Effective Date pursuant to the Amendment No. 6
Fee Letter shall have been paid (or shall be paid concurrently with the closing
of the Amendment); and

(k) the Borrower shall have paid on or prior to the Amendment No. 6 Effective
Date all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (or directly to such counsel if requested by the
Administrative Agent) required to be reimbursed or paid in accordance with
Section 11.04 of the Credit Agreement to the extent invoiced at least two
(2) days prior to the Amendment No. 6 Effective Date (for the avoidance of
doubt, a summary statement of such fees, charges and disbursements shall be
sufficient documentation for the obligations set forth in this Section 3(k)).

 

2



--------------------------------------------------------------------------------

§4. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other organizational action on the part
of the Loan Parties; this Amendment has been duly executed and delivered by Loan
Parties; and this Amendment constitutes a valid and binding agreement of the
Loan Parties, enforceable against the Loan Parties in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles;

(b) immediately after giving effect to this Amendment and the consummation of
the transactions contemplated hereby, no Default or Event of Default is in
existence; and

(c) the representations and warranties of the Loan Parties contained in the
Credit Agreement and the Loan Documents are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, in all cases, without duplication of any
materiality qualifiers, and except that for purposes of this clause (c) the
representations and warranties contained in Section 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, of the Credit
Agreement.

§5. Reaffirmation; Continued Validity of the Loan Documents. Except as
specifically modified by this Amendment, the Loan Documents shall remain in full
force and effect. Each Loan Party hereby acknowledges the provisions of this
Amendment and hereby confirms that the Obligations are and remain secured
pursuant to the Loan Documents (as modified by this Amendment) and pursuant to
all other instruments and documents executed and delivered by such Loan Party
(in each case, as modified by this Amendment) as security for the Obligations.
Each Loan Party hereby affirms to the Administrative Agent and each Secured
Party its grant of a continuing security interest and lien on, and hereby grants
a security interest and lien on, all of the Collateral in favor of the
Administrative Agent and each Secured Party, in each case, subject to no other
Liens (other than Liens permitted by Section 7.01 of the Credit Agreement). Each
of the Loan Documents and this Amendment shall be read and construed as a single
agreement and each Loan Party agrees to be bound by the terms and conditions of
the Loan Documents to which it is a party as modified hereby. All references in
each of the Loan Documents or any related agreement or instrument to the Loan
Documents shall hereafter refer to each of the Loan Documents as modified
hereby.

§6. Miscellaneous.

(a) Loan Documents. Except as expressly provided in this Amendment, all of the
terms and conditions of the Credit Agreement, the Collateral Documents and the
other Loan Documents remain in full force and effect and are hereby ratified.
Without duplication of amounts paid pursuant to Section 3(j) above, the Borrower
hereby reconfirms its obligations pursuant to the Credit Agreement to pay and
reimburse the Administrative Agent and its Affiliates for all reasonable
out-of-pocket costs and expenses (including without limitation, the reasonable
fees and expenses of its counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment to the extent required by
Section 11.04(a) of the Credit Agreement. This Amendment shall constitute a Loan
Document.

(b) Limitation of this Amendment. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written. Except as expressly provided herein, this Amendment shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, or (ii) operate
as a waiver or otherwise prejudice any right, power or remedy that the
Administrative Agent or

 

3



--------------------------------------------------------------------------------

Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document, except as specifically set forth
herein. Upon the Amendment No. 6 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereof” and words of like import and
each reference in the Credit Agreement and the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as amended hereby. This Amendment
shall be construed in connection with and as part of the Credit Agreement.

(c) Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.

(d) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York, without regard to conflict of laws principles
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. Receipt by facsimile or electronic
transmission of any executed signature page to this Amendment shall constitute
effective delivery of such signature page.

(f) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the sole benefit of the Loan Parties, Administrative Agent and Secured
Parties and their respective successors and permitted assigns.

(g) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise require.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Kelly Weaver   Name:
Kelly Weaver   Title: Vice President

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
Lawrence N. Gross   Name: Lawrence N. Gross   Title: Senior Vice President

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, as a Lender By:   /s/ John M. Huss   Name: John M. Huss   Title:
Managing Director

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Jodie R. Ayres   Name: Jodie R. Ayres  
Title: Vice President

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:    /s/ Marianne T. Meil   Name:
Marianne T. Meil   Title: Senior Vice President

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, N.A., as a Lender By:    /s/ Kelly Nyquist   Name: Kelly Nyquist  
Title: Director

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:    /s/ Nikhil Madhok   Name: Nikhil Madhok
  Title: Authorized Signatory

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:    /s/ Darcy McLaren  
Name: Darcy McLaren   Title: Director

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed: BOJANGLES’ RESTAURANTS, INC., as Borrower and a Grantor By:
  /s/ M. John Jordan   Name:   M. John Jordan   Title:   Senior Vice President
and     Chief Financial Officer BOJANGLES’, INC. (AS SUCCESSOR IN INTEREST TO
BHI INTERMEDIATE HOLDING CORP.), as Holdings, a Guarantor and a Grantor By:  
/s/ M. John Jordan   Name:   M. John Jordan   Title:   Senior Vice President,  
  Chief Financial Officer and Treasurer BOJANGLES’ INTERNATIONAL, LLC, as a
Guarantor and a Grantor By:   /s/ M. John Jordan   Name:   M. John Jordan  
Title:   Senior Vice President and     Chief Financial Officer BJ GEORGIA, LLC,
as a Guarantor BJ RESTAURANT DEVELOPMENT, LLC, as a Guarantor and a Grantor By:
  /s/ M. John Jordan   Name:   M. John Jordan   Title:   Manager

[Bojangles—Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

Please see attached.



--------------------------------------------------------------------------------

[INCORPORATING]EXHIBIT A TO AMENDMENT [NOS. 1, 2, 3, 4 and 5]NO. 6

 

Published CUSIP Number: 09748EAD9

Revolving Credit Facility CUSIP Number: 09748EAE7

Closing Date Term Facility CUSIP Number: 09748EAF4

Term A-1 Loan Facility CUSIP Number: 09748EAG2

Term A-2 Loan Facility CUSIP Number: 09748EAH0

CREDIT AGREEMENT

Dated as of October 9, 2012

among

BOJANGLES’ RESTAURANTS, INC.,

as the Borrower,

BOJANGLES’, INC.

(AS SUCCESSOR IN INTEREST TO BHI INTERMEDIATE HOLDING CORP.),

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

THE OTHER LENDERS PARTY HERETO,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Left Lead Arranger,

FIFTH THIRD BANK, REGIONS BANK AND

WELLS FARGO SECURITIES, LLC,

as Right Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

FIFTH THIRD BANK, REGIONS BANK AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Book Managers,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

FIFTH THIRD BANK AND REGIONS BANK,

as Co-Documentation Agents,

and

KEYBANK NATIONAL ASSOCIATION AND CADENCE BANK,

as Senior Managing Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

[ARTICLE]Article  I

  DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      [56 ]52 

1.03

  Accounting Terms      [57 ]52 

1.04

  Rounding      [58 ]53 

1.05

  Times of Day[ 58]; Rates      54  

1.06

  Letter of Credit Amounts      [58 ]54 

1.07

  Loan Parties’ Representative      [58 ]54 

[ARTICLE]Article  II

  THE COMMITMENTS AND CREDIT EXTENSIONS      [59 ]54 

2.01

  The Loans      [59 ]54 

2.02

  Borrowings, Conversions and Continuations of Loans      [60 ]55 

2.03

  Letters of Credit      [62 ]57 

2.04

  Swing Line Loans      [70 ]64 

2.05

  Prepayments[.      73 ]67 

2.06

  Termination or Reduction of Commitments      [76 ]69 

2.07

  Repayment of Loans      [77 ]70 

2.08

  Interest      [79 ]73 

2.09

  Fees      [80 ]73 

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     [81 ]74 

2.11

  Evidence of Debt      [82 ]74 

2.12

  Payments Generally; Administrative Agent’s Clawback      [82 ]75 

2.13

  Sharing of Payments by Lenders      [84 ]77 

2.14

  Increase in Facility      [85 ]78 

2.15

  Cash Collateral      [88 ]81 

2.16

  Defaulting Lenders      [89 ]82 

[ARTICLE]Article  III

  TAXES, YIELD PROTECTION AND ILLEGALITY      [92 ]84 

3.01

  Taxes      [92 ]84 

3.02

  Illegality      [97 ]88 

3.03

  Inability to Determine Rates      [98 ]89 

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      [98 ]89 

3.05

  Compensation for Losses      [100 ]91 

3.06

  Mitigation Obligations; Replacement of Lenders      [100 ]91 

3.07

  Survival      [101 ]92 

3.08

  LIBOR Successor Rate      92  

[ARTICLE]Article  IV

  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      [101 ]93 

4.01

  Conditions of Initial Credit Extension      [101 ]93 

4.02

  Conditions to all Credit Extensions      [104 ]95 

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

[ARTICLE]Article  V

  REPRESENTATIONS AND WARRANTIES      [105 ]96 

5.01

  Existence, Qualification and Power      [105 ]96 

5.02

  Authorization; No Contravention      [105 ]96 

5.03

  Governmental Authorization; Other Consents      [105 ]96 

5.04

  Binding Effect      [106 ]97 

5.05

  Financial Statements; No Material Adverse Effect      [106 ]97 

5.06

  Litigation      [107 ]98 

5.07

  No Default      [107 ]98 

5.08

  Ownership of Property; Liens; Investments      [107 ]98 

5.09

  Environmental Compliance      [108 ]98 

5.10

  Insurance      [109 ]99 

5.11

  Taxes      [109 ]99 

5.12

  ERISA Compliance      [109 ]99 

5.13

  Subsidiaries; Equity Interests; Loan Parties      [110 ]100 

5.14

  Margin Regulations; Investment Company Act      [110 ]100 

5.15

  Disclosure      [110 ]101 

5.16

  Compliance with Laws      [111 ]101 

5.17

  Taxpayer Identification Number      [111 ]101 

5.18

  Intellectual Property; Licenses, Etc.      [111 ]101 

5.19

  Solvency      [111 ]101 

5.20

  Casualty, Etc.      [111 ]101 

5.21

  Material Contract      [111 ]102 

5.22

  Leases      [111 ]102 

5.23

  Security Interests      [112 ]102 

5.24

  Labor Matters      [112 ]102 

5.25

  [Compliance with ]OFAC[ Rules and Regulations      112 ]102 

5.26

  [Foreign Assets Control Regulations, Etc 112]Anti-Corruption Laws      103  

5.27

  Use of Proceeds      [113 ]103 

5.28

  EEA Financial Institutions      103  

[ARTICLE]Article  VI

  AFFIRMATIVE COVENANTS      [113 ]103 

6.01

  Financial Statements      [113 ]103 

6.02

  Certificates; Other Information      [114 ]104 

6.03

  Notices      [116 ]106 

6.04

  Payment of Obligations      [117 ]107 

6.05

  Preservation of Existence, Etc.      [117 ]107 

6.06

  Maintenance of Properties      [117 ]107 

6.07

  Maintenance of Insurance      [117 ]107 

6.08

  Compliance with Laws      [118 ]107 

6.09

  Books and Records      [118 ]107 

6.10

  Inspection Rights      [118 ]107 

6.11

  Use of Proceeds      [118 ]108 

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.12

  Covenant to Guarantee Obligations and Give Security      [119 ]108 

6.13

  Compliance with Environmental Laws      [121 ]110 

6.14

  Preparation of Environmental Reports      [121 ]110 

6.15

  Further Assurances      [121 ]110 

6.16

  Reserved      [122 ]110 

6.17

  Interest Rate Hedging      [122 ]110 

6.18

  Material Contracts      [122 ]111 

6.19

  Cash Collateral Accounts      [122 ]111 

6.20

  Specified Real Estate      [123 ]111 

6.21

  Anti-Corruption Laws      112  

[ARTICLE]Article  VII

  NEGATIVE COVENANTS      [124 ]113 

7.01

  Liens      [124 ]113 

7.02

  Indebtedness      [126 ]115 

7.03

  Investments      [128 ]117 

7.04

  Fundamental Changes      [131 ]119 

7.05

  Dispositions      [131 ]119 

7.06

  Restricted Payments      [132 ]120 

7.07

  Change in Nature of Business      [134 ]122 

7.08

  Transactions with Affiliates      [134 ]122 

7.09

  Burdensome Agreements      [135 ]123 

7.10

  Use of Proceeds      [135 ]123 

7.11

  Financial Covenants      [135 ]123 

7.12

  Cash Capital Expenditures      [136 ]124 

7.13

  Amendments of Organization Documents; Equity Interests      [137 ]124 

7.14

  Accounting Changes      [137 ]124 

7.15

  Prepayments, Etc      [137 ]124 

7.16

  Amendment, Etc      [137 ]124 

7.17

  Holding Companies      [137 ]125 

7.18

  Sale and Leaseback Transactions      [137 ]125 

7.19

  Sanctions      125  

[ARTICLE]Article  VIII

  EVENTS OF DEFAULT AND REMEDIES      [138 ]125 

8.01

  Events of Default      [138 ]125 

8.02

  Remedies upon Event of Default      [140 ]127 

8.03

  Application of Funds      [141 ]128 

8.04

  Borrower’s Right to Cure      [142 ]129 

[ARTICLE]Article  IX

  ADMINISTRATIVE AGENT      [143 ]130 

9.01

  Appointment and Authority      [143 ]130 

9.02

  Rights as a Lender      [143 ]130 

9.03

  Exculpatory Provisions      [144 ]130 

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.04

  Reliance by Administrative Agent      [145 ]131 

9.05

  Delegation of Duties      [145 ]131 

9.06

  Resignation of Administrative Agent      [145 ]132 

9.07

  Non-Reliance on Administrative Agent and Other Lenders      [147 ]133 

9.08

  No Other Duties, Etc.      [147 ]133 

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      [147 ]134 

9.10

  Collateral and Guaranty Matters      [149 ]135 

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      [150
]136 

9.12

  Lender Representation      136  

[ARTICLE]Article  X

  CONTINUING GUARANTY      [150 ]138 

10.01

  Guaranty      [150 ]138 

10.02

  Rights of Lenders      [150 ]138 

10.03

  Certain Waivers      [151 ]138 

10.04

  Obligations Independent      [151 ]139 

10.05

  Subrogation      [151 ]139 

10.06

  Termination; Reinstatement      [152 ]139 

10.07

  Subordination      [152 ]139 

10.08

  Stay of Acceleration      [152 ]140 

10.09

  Condition of Borrower      [152 ]140 

10.10

  Contribution      [152 ]140 

10.11

  Concerning Joint and Several Liability of the Guarantors      [153 ]140 

10.12

  Guarantors’ Agreement to Pay Enforcement Costs, etc.      [153 ]140 

10.13

  Keepwell      [153 ]140 

[ARTICLE]Article  XI

  MISCELLANEOUS      [154 ]141 

11.01

  Amendments, Etc.      [154 ]141 

11.02

  Notices; Effectiveness; Electronic Communications      [156 ]143 

11.03

  No Waiver; Cumulative Remedies; Enforcement      [158 ]145 

11.04

  Expenses; Indemnity; Damage Waiver      [159 ]145 

11.05

  Payments Set Aside      [161 ]147 

11.06

  Successors and Assigns      [161 ]147 

11.07

  Treatment of Certain Information; Confidentiality      [169 ]154 

11.08

  Right of Setoff      [170 ]155 

11.09

  Interest Rate Limitation      [171 ]155 

11.10

  Counterparts; Integration; Effectiveness      [171 ]156 

11.11

  Survival of Representations and Warranties      [171 ]156 

11.12

  Severability      [172 ]156 

11.13

  Replacement of Lenders      [172 ]156 

11.14

  Governing Law; Jurisdiction; Etc      157  

11.15

  Waiver of Jury Trial      [174 ]158 

[11.15]11.16

  No Advisory or Fiduciary Responsibility      [174 ]158 

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

[11.16]11.17

  Electronic Execution of Assignments and Certain Other Documents      [175
]159 

[11.17]11.18

  USA PATRIOT Act      [175 ]159 

[11.18]11.19

  ENTIRE AGREEMENT      [175 ]159 

11.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      159
 

 

-v-



--------------------------------------------------------------------------------

SCHEDULES          2.01-A    Closing Date Commitments and Applicable Percentages
   2.01-B    Amendment No. 1 Effective Date Commitments and Applicable
Percentages    2.01-C    Amendment No. 2 Effective Date Commitments and
Applicable Percentages    2.01-D    Amendment No. 6 Effective Date Commitments
and Applicable Percentages    5.05    Material Indebtedness and Other
Liabilities    5.08(c)    Owned Real Property    5.08(d)(i)    Leased Real
Property (Lessee)    5.08(d)(ii)    Leased Real Property (Lessor)    5.08(e)   
Existing Investments    5.13    Subsidiaries and Other Equity Investments; Loan
Parties    5.18    Intellectual Property Matters    6.12    Guarantors    7.01
   Existing Liens    7.02    Existing Indebtedness    7.03    Existing
Investments in Subsidiaries    7.09    Burdensome Agreements    11.02   
Administrative Agent’s Office, Certain Addresses for Notices       EXHIBITS   
      Form of       A    Committed Loan Notice    B    Swing Line Loan Notice   
C-1    Term Note    C-2    Revolving Credit Note    D    Compliance Certificate
   E-1    Assignment and Assumption    E-2    Administrative Questionnaire    F
   Forms of U.S. Tax Compliance Certificates    G    Solvency Certificate

 

-i-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, amended and restated, restated, supplemented,
modified or otherwise in effect from time to time, this “Agreement”) is entered
into as of October 9, 2012, among BOJANGLES’ RESTAURANTS, INC., a Delaware
corporation (the “Borrower”), BOJANGLES’, INC. (AS SUCCESSOR IN INTEREST TO BHI
INTERMEDIATE HOLDING CORP.), a Delaware corporation (“Holdings”, as further
defined herein), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition Consideration” means the purchase consideration for a Permitted
Acquisition or a Permitted Joint Venture and all other payments, directly or
indirectly, by Holdings or any of its Subsidiaries in exchange for, or as part
of, or in connection with, a Permitted Acquisition or a Permitted Joint Venture,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of a Permitted
Acquisition or a Permitted Joint Venture or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Acquisition or such Permitted Joint Venture) to be established in respect
thereof by Holdings or any of its Subsidiaries; provided, further, that the
assumption of bona fide lease obligations of any acquired company or business as
part of a Permitted Acquisition or Permitted Joint Venture shall not be
considered Acquisition Consideration.

“Additional Incremental Tranche” has the meaning specified in Section 2.14(a).

“Adjustment Period” means the period commencing on the Closing Date and ending
on the eighteen (18) month anniversary thereof.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“ADP” means Automatic Data Processing.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Lender” means (a) the Sponsor and its Affiliates, (b) Holdings
and/or any Subsidiary of Holdings and their respective Affiliates (including the
Borrower), and (c) any Debt Fund Affiliate.

“Affiliated Lender List” means a written list, in form and substance reasonably
satisfactory to the Administrative Agent, listing the full legal name of any
Affiliated Lender purchasing any Term Loan pursuant to the terms set forth in
Section 11.06(g).

“Agents” means the Co-Lead Arrangers, the Co-Documentation Agents, the
Syndication Agent, the Administrative Agent and the Book Managers, including any
auction manager; and “Agent” shall mean any of them.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

“Agreement” [means this Credit Agreement]has the meaning specified in the
introductory paragraph hereto.

“Amendment No. 1” means Amendment No. 1 dated as of May 15, 2013, among the
Borrower, BHI Intermediate (as predecessor in interest to Bojangles’, Inc.), the
other Loan Parties, the Lenders party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” means May 15, 2013.

“Amendment No. 1 Fee Letter” means the letter agreement, dated May 15, 2013,
among the Borrower, the Administrative Agent and Lead Arranger.

“Amendment No. 1 Transactions” means collectively (i) the entering by the Loan
Parties into Amendment No. 1 and the other Loan Documents (to which they are a
party) executed on the Amendment No. 1 Effective Date, (ii) the Borrowing of
Term A-1 Loans on the Amendment No. 1 Effective Date, (iii) the making of the
Specified Amendment No. 1 Dividend in accordance with Section 7.06(i) and
(iv) the payment of fees and expenses incurred in connection with the
consummation of the foregoing.

 

2



--------------------------------------------------------------------------------

“Amendment No. 2” means Amendment No. 2 dated as of April 11, 2014, among the
Borrower, BHI Intermediate (as predecessor in interest to Bojangles’, Inc.), the
other Loan Parties, the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Effective Date” means the first date all the conditions
precedent set forth in Section 4 of Amendment No. 2 are satisfied.

“Amendment No. 2 Fee Letter” means the letter agreement, dated April 11, 2014,
among the Borrower, the Administrative Agent and Lead Arranger.

“Amendment No. 2 Transactions” means collectively (i) the entering by the Loan
Parties into Amendment No. 2 and the other Loan Documents (to which they are a
party) executed on the Amendment No. 2 Effective Date, (ii) the Borrowing of
Term A-2 Loans on the Amendment No. 2 Effective Date, (iii) the making of the
Specified Amendment No. 2 Dividend in accordance with Section 7.06(j) and
(iv) the payment of fees and expenses incurred in connection with the
consummation of the foregoing.

“Amendment No. 3” means Amendment No. 3 dated as of July 23, 2015, among the
Borrower, BHI Intermediate (as predecessor in interest to Bojangles’, Inc.),
Bojangles’, Inc., the other Loan Parties, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 3 Effective Date” means the first date all the conditions
precedent set forth in Section 5 of Amendment No. 3 are satisfied.

“Amendment No. 4” means Amendment No. 4 dated as of September 25, 2015, among
the Borrower, Bojangles’, Inc., the other Loan Parties, the Lenders party
thereto and the Administrative Agent.

“Amendment No. 4 Effective Date” means the first date all the conditions
precedent set forth in Section 3 of Amendment No. 4 are satisfied.

“Amendment No. 4 Fee Letter” means the letter agreement, dated as of the
Amendment No. 4 Effective Date, among the Borrower, the Administrative Agent and
Lead Arranger.

“Amendment No. 6” means Amendment No. 6 to Credit Agreement dated as of
Amendment No. 6 Effective Date, among the Borrower, Bojangles’, Inc., the other
Loan Parties, the Lenders party thereto and the Administrative Agent.

“Amendment No. 6 Effective Date” means the first date all the conditions
precedent set forth in Section 3 of Amendment No. 6 are satisfied.

“Amendment No. 6 Fee Letter” means the letter agreement, dated as of the
Amendment No. 6 Effective Date, among the Borrower, the Administrative Agent and
Lead Arranger.

“Amendment No. 6 Transactions” means collectively (a) the entering by the Loan
Parties into Amendment No. 6 and the other Loan Documents (to which they are a
party) executed on the Amendment No. 6 Effective Date and (b) the payment of
fees and expenses incurred in connection with the consummation of the foregoing.

“Applicable Fee Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Total Lease Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

3



--------------------------------------------------------------------------------

Applicable Fee Rate

Pricing
Level

  

Consolidated Total Lease

Adjusted Leverage Ratio

  

Commitment
Fee

1    ³ 4.50:1.00    0.500% 2    ³ 4.00:1.00 but < 4.50:1.00    0.375% 3   
<4.00:1.00    0.250%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Total Lease Adjusted Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Revolving Lenders, Pricing
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Fee Rate in effect from the Closing Date through the first Business
Day immediately following the date the Compliance Certificate is delivered
pursuant to Section 6.02(a) for the Fiscal Quarter ended on or about
December 30, 2012, shall be determined based upon Pricing Level 1. The
Applicable Fee Rate in effect from the Amendment No. 6 Effective Date through
the first Business Day immediately following the date the Compliance Certificate
is delivered pursuant to Section 6.02(a) for the Fiscal Quarter ended on or
about December 31, 2017, shall be determined based upon Pricing Level 2.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the applicable Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s applicable Term
Loans at such time, and (b) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender (i) on
Schedule 2.01-A in respect of the Closing Date Term Facility and Revolving
Credit Facility on the Closing Date, (ii) Schedule 2.01-B in respect of the Term
Facility and the Revolving Credit Facility on the Amendment No. 1 Effective
Date[ or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable and], (iii) Schedule 2.01-C in respect of the Term
Facility and the Revolving Credit Facility on the Amendment No. 2 Effective
Date, and (iv) Schedule 2.01-D in respect of the Term Facility and the Revolving
Credit Facility on the Amendment No. 6 Effective Date, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means in respect of the Term Facility and the Revolving Credit
Facility,

 

4



--------------------------------------------------------------------------------

(a) for periods from the Closing Date to the date immediately preceding the
Amendment No. 1 Effective Date, the applicable percentage per annum set forth
below determined by reference to the Consolidated Total Lease Adjusted Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

  

Consolidated Total
Lease Adjusted
Leverage Ratio

  

Applicable Rate for

Eurodollar Rate Loans/

Letter of Credit Fees

  

Applicable Rate for
Base Rate Loans

1    ³ 5.00:1.00    3.50%    2.50% 2    ³ 4.50:1.00 but < 5.00    3.25%    2.25%
3    ³ 4.00:1.00 but < 4.50:1.00    3.00%    2.00% 4    <4.00:1.00    2.75%   
1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Closing Date through the first
Business Day immediately following the date the Compliance Certificate is
delivered pursuant to Section 6.02(a) for the Fiscal Quarter ended on or about
December 30, 2012, shall be determined based upon Pricing Level 1; and

(b) from and after the Amendment No. 1 Effective Date to the date immediately
preceding the Amendment No. 4 Effective Date, the applicable percentage per
annum set forth below determined by reference to the Consolidated Total Lease
Adjusted Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

  

Consolidated Total
Lease Adjusted
Leverage Ratio

  

Applicable Rate for

Eurodollar Rate Loans/

Letter of Credit Fees

  

Applicable Rate for
Base Rate Loans

1    ³ 5.00:1.00    3.00%    2.00% 2    ³ 4.50:1.00 but < 5.00:1.00    2.75%   
1.75% 3    ³ 4.00:1.00 but < 4.50:1.00    2.50%    1.50% 4    <4.00:1.00   
2.25%    1.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

 

5



--------------------------------------------------------------------------------

(c) from and after the Amendment No. 4 Effective Date to the date immediately
preceding the Amendment No. 6 Effective Date, the applicable percentage per
annum set forth below determined by reference to the Consolidated Total Lease
Adjusted Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

  

Consolidated Total
Lease Adjusted
Leverage Ratio

  

Applicable Rate for
Eurodollar Rate Loans/

Letter of Credit Fees

  

Applicable Rate for
Base Rate Loans

1    ³ 5.00:1.00    2.75%    1.75% 2    ³ 4.50:1.00 but < 5.00:1:00    2.50%   
1.50% 3    ³ 4.00:1.00 but < 4.50:1.00    2.25%    1.25% 4    ³ 3.50:1.00 but <
4.00:1.00    2.00%    1.00% 5    <3.50:1.00    1.75%    0.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

(d) from and after the Amendment No. 6 Effective Date, the applicable percentage
per annum set forth below determined by reference to the Consolidated Total
Lease Adjusted Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

  

Consolidated Total
Lease Adjusted
Leverage Ratio

  

Applicable Rate for
Eurodollar Rate Loans/

Letter of Credit Fees

  

Applicable Rate for
Base Rate Loans

1    ³ 4.50:1.00    2.50%    1.50% 2    > 4.00:1.00 but < 4.50:1.00    2.25%   
1.25% 3    > 3.50:1.00 but < 4.00:1.00    2.00%    1.00% 4    > 3.00:1.00 but <
3.50:1.00    1.75%    0.75% 5    < 3.00:1.00    1.50%    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Amendment No. 6 Effective Date
through the first Business Day immediately following the date the Compliance
Certificate is delivered pursuant to Section 6.02(a) for the Fiscal Quarter
ended on or about December 31, 2017, shall be determined based upon Pricing
Level 2.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to either of the
Closing Date Term Facility, Term A-1 Loan Facility, Term A-2 Loan Facility or
the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Closing Date Term Loan, Term A-1 Loan, Term A-2 Loan or
a Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means (a) any Disposition of any property by any Loan Party and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Holdings,
in each case, to any Person other than a Loan Party. Notwithstanding the
foregoing, none of the following shall constitute “Asset Sales”: (i) any
Disposition of assets permitted by, or expressly referred to in, Sections 7.05
(a) and (b) or (ii) solely for purposes of clause (a) above, any other
Disposition of any property by any Loan Party for Fair Market Value resulting in
less than $400,000 in Net Cash Proceeds per Disposition (or series of related
Dispositions) and less than $1,000,000 in Net Cash Proceeds in any Fiscal Year.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means (a) on the Closing Date, the audited
consolidated balance sheet of Holdings and its Subsidiaries for the period from
July 25, 2011 through December 25, 2011, and the related consolidated statements
of income or operations, stockholders’ equity and cash flows for such period of
Holdings and its Subsidiaries, including the notes thereto (the “Closing Date
Audited Financial Statements”), and (b) thereafter, such audited consolidated
financial statements delivered pursuant to Section 6.01(a).

 

7



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%. (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHI Exchange” means BHI Exchange, Inc., a Delaware corporation.

“BHI Intermediate” means BHI Intermediate Holding Corp., a Delaware corporation.

“BHI Merger” means the merger of BHI Intermediate with and into Bojangles’,
Inc., a Delaware corporation on or prior to the BHI Merger Effective Date,
pursuant to which BHI Intermediate will cease to exist and Borrower and certain
other Loan Parties will become wholly owned subsidiaries thereof.

“BHI Merger Effective Date” has the meaning specified in Amendment No. 3.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board

 

8



--------------------------------------------------------------------------------

of managers or board of directors, the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors or board of managers,
as applicable, of the general partner of such Person and (d) in any other case,
the functional equivalent of the foregoing.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Bojangles Affiliate Royalty Agreements” means the royalty and related
agreements with certain equityholders or shareholders of BHI Intermediate (as
predecessor in interest to Bojangles’, Inc.) that are franchisees and that were
entered into in the ordinary course of business prior to the Closing Date.

“Building Capital Leases” means Capitalized Leases in respect of real property
entered into by any Loan Party in connection with the operation of a Restaurant.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) excluding Permitted Acquisitions and Permitted
Joint Ventures. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capital Lease Obligations” of any person means the obligations of such Person
to pay rent or other amounts under any Capitalized Lease, any Lease entered into
as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other Lease were accounted for as a Capitalized Lease) required to be
classified and accounted for as Capitalized Leases on a balance sheet of such
person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof (or the amount that would be capitalized, if such Synthetic Lease
or other Lease were accounted for as a Capitalized Lease) determined in
accordance with GAAP.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.19) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as to any Person, the following types of Investments,
to the extent owned by such Person, free and clear of all Liens (other than
Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of such
Person, in money market investment programs registered under the Investment
Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, less interest on any Indebtedness paid by the increase in the
principal amount of such Indebtedness including by issuance of additional
Indebtedness of such kind or the accretion or capitalization of interest as
principal on such Indebtedness.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

10



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or, if
applicable, foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) Holdings at any time ceases to own directly or indirectly 100% of the Equity
Interests of the Borrower or ceases to have the power to vote, or direct the
voting of, any such Equity Interests;

(b) prior to an IPO, (i) the Permitted Holders cease to own, or to have the
power to vote or direct the voting of (including for the avoidance of doubt by
entry into any contract or arrangement that, upon consummation thereof, would
result in any third party acquiring the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower or control over the equity securities of the Borrower entitled to vote
for members of the Board of Directors or equivalent governing body of the
Borrower on a fully diluted basis), Voting Stock of Holdings representing a
majority of the voting power of the total outstanding Voting Stock of Holdings
or (ii) the Permitted Holders cease to own Equity Interests representing a
majority of the total economic interests of the Equity Interests of Holdings;

(c) upon and following an IPO, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or group or its respective
subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), other than one or more Permitted
Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of Voting Stock of Holdings representing more than the greater of
(i) 35% of the voting power of the total outstanding Voting Stock of Holdings or
(ii) the percentage of the then outstanding Voting Stock of Holdings owned
directly or indirectly, by the Permitted Holders collectively; or

(d) upon and following an IPO, during any period of twelve (12) consecutive
months, individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Holdings, which members
comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved, or such director received the vote of a Permitted
Holder) cease for any reason to constitute a majority of the Board of Directors
of Holdings.

 

11



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Audited Financial Statements” has the meaning specified in the
definition of “Audited Financial Statements”.

“Closing Date Fee Letter” means the letter agreement, dated September 10, 2012,
among the Borrower, the Administrative Agent and Lead Arranger.

“Closing Date Term Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Closing Date Term Loans of
all Closing Date Term Lenders outstanding at such time. As of the Closing Date,
the aggregate principal amount of the Closing Date Term Facility is
$175,000,000.

“Closing Date Term Lender” means (a) at any time on or prior to the Closing
Date, any Term Lender that has a Term Commitment at such time and (b) at any
time after the Closing Date, any Term Lender that holds Closing Date Term Loans
at such time.

“Closing Date Term Loan” has the meaning specified in Section 2.01(a)(i).

“Closing Date Term Loan Repayment Date” has the meaning specified in
Section 2.07(a).

“Co-Documentation Agents” means Fifth Third Bank and Regions Bank, in their
capacities as co-documentation agents.

“Co-Lead Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith,
Incorporated, in its capacity as Left Lead Arranger and (b) Fifth Third Bank,
Regions Bank and Wells Fargo Securities, LLC, jointly as Right Lead Arrangers.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “mortgaged property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, the Pledge Agreement,
each Omnibus Affirmation Agreement, each of the mortgages, collateral
assignments, security agreement supplements, intellectual property security
agreement supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

12



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any Person which is a direct competitor of the Borrower or
its Subsidiaries if, at the time of a proposed assignment, the Administrative
Agent and the assigning Lender have actual knowledge that such Person is a
direct competitor of Borrower or its Subsidiaries because such Competitor is
specifically identified by the Borrower as a competitor in writing to the
Administrative Agent (and by the Administrative Agent to the Lenders through the
Platform); provided, that in connection with any assignment or participation,
the Assignee or Participant with respect to such proposed assignment or
participation that is an investment bank, a commercial bank, a finance company,
a fund, or other Person which merely has an economic interest in any such direct
competitor and does not Control such Competitor and is not under common Control
with such Competitor, and is not itself such a direct competitor of the Borrower
or its Subsidiaries, shall not be deemed to be a direct competitor for the
purposes of this definition.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or any other form agreed to in writing by the Borrower and the
Administrative Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Cash Rental Expense” means, as of any date of
determination, for any relevant Measurement Period, Consolidated Cash Rental
Expense for such Measurement Period multiplied by eight (8).

“Consolidated Amortization Expense” means, for any period, the amortization
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Cash Rental Expense” means, as of any date of determination, for
the relevant Measurement Period, all cash rental expense of Holdings and its
Subsidiaries for such Measurement Period, determined on a consolidated basis,
incurred under any Leases, other than obligations in respect of any Capitalized
Leases and Synthetic Lease Obligations.

In determining the Consolidated Cash Rental Expense for any period, pro forma
effect will be given to the consummation of any Investment consummated during
such period consisting of a Permitted Acquisition or a Permitted Joint Venture
until the completion of four (4) full fiscal quarters following the consummation
of any such Investment.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries (other than cash, Cash Equivalents and
marketable securities) which may properly be classified as current assets on a
consolidated balance sheet of Holdings and its Subsidiaries in accordance with
GAAP.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of (a) any
Loans, (b) any long term Synthetic Lease Obligations, Purchase Money Obligations
or Capital Lease Obligations or (c) any other long term Indebtedness) on a
consolidated balance sheet of Holdings and its Subsidiaries in accordance with
GAAP.

 

13



--------------------------------------------------------------------------------

“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by :

([x]1) adding thereto, without duplication, in each case only to the extent (and
in the same proportion) deducted in determining such Consolidated Net Income for
such period:

(a) Consolidated Interest Expense for such period;

(b) Consolidated Amortization Expense for such period;

(c) Consolidated Depreciation Expense for such period;

(d) Consolidated Tax Expense for such period;

(e) any Permitted Management Fees paid during such period (without duplication
as to Permitted Management Fees under clause (a) of such definition of Permitted
Management Fees of Loan Parties included in Consolidated Net Income);

(f) non-recurring cash costs, fees and expenses directly incurred in connection
with the Transactions during such period; provided that no more than $1,500,000
in the aggregate of such costs, fees and expenses which are paid after the
Closing Date may be added to Consolidated Net Income pursuant to this clause
(f)) and write-offs of deferred financing costs and cash costs related to the
termination of the interest rate swap related to the refinancing of the Existing
Credit Agreement, which costs related to such interest rate swap shall not
exceed $2,000,000 in the aggregate;

(g) expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies related to acquisitions, divestitures, restructuring,
cost savings initiatives and other similar initiatives after the Closing Date
and reasonably projected by the Borrower in good faith to result from actions
with respect to which substantial steps have been, will be or are expected to
be, taken (in the good faith determination of the Borrower) within twelve
(12) months after such transaction or initiative is consummated; provided that
the aggregate amount of add-backs made pursuant to this clause (g) for any four
(4) consecutive Fiscal Quarter period shall not exceed 2.5% of Consolidated
EBITDA for such period (without giving effect to any adjustments pursuant to
this clause (g));

(h) adjustments and add-backs to the extent specifically identified in the
Projections;

(i) extraordinary charges and non-recurring charges, which non-recurring charges
may include severance costs, relocation costs, signing costs, retention or
completion bonuses, and costs and expenses payable to third party consultants;

(j) Consolidated Pre-Opening Expenses for such period in an aggregate amount not
to exceed $50,000 per New Unit Location;

(k) fees charged by ADP, or any successor to ADP, and paid or accrued during
such period for WOTC/Welfare to Work, and other tax related credits;

 

14



--------------------------------------------------------------------------------

(l) the aggregate amount of all non-cash rental expenses of Holdings and its
Subsidiaries, determined on a consolidated basis (other than in respect of
Capital Lease Obligations or Synthetic Lease Obligations);

(m) the aggregate amount of all other non-cash charges, including (i) non-cash
losses on Dispositions of fixed assets and intangibles, (ii) impairment charges
on fixed assets and intangibles, (iii) the amount of reserves provided for in
respect of rental payments related to closed Restaurants, (iv) the aggregate
amount of all non-cash restricted stock expense, (v) changes in the
mark-to-market valuation of any Swap Contracts, (vi) any non-cash compensation
expenses arising from the issuance of Equity Interests, options to purchase
Equity Interests and stock appreciation rights for any employees or members of
management of the Loan Parties, and (vii) any non-cash loss from the early
extinguishment of Indebtedness or Swap Contracts or other derivative instruments
(excluding, in the case of each of the preceding sub-clauses (i) through and
including (vii), any non-cash charge that results in an accrual of a reserve for
cash charges (excluding reserves in respect of rental payments related to closed
Restaurants) in any future period or the amortization of a prepaid cash item
that was paid in a prior period);

(n) one-time costs incurred in connection with the negotiation, documentation
and closing of the Amendment No. 1, up to an amount not to exceed $1,500,000,
plus non-cash write-offs of deferred financing costs related thereto, if any;

(o) one-time costs incurred in connection with the negotiation, documentation
and closing of the Amendment No. 2, up to an amount not to exceed $1,500,000,
plus non-cash write-offs of deferred financing costs related thereto, if any;

(p) one-time costs incurred in connection with the closing of certain Permitted
Acquisitions on or about April 14, 2014 involving the acquisition of certain
“Bojangles” restaurants from franchisees of the Borrower;

(q) without limiting or impairing any restriction contained in any Loan Document
regarding any sale or potential sale of the Borrower, any IPO or regarding the
occurrence of a Change of Control, fees, costs and out-of-pocket expenses
(including accounting fees, consulting fees, investment banking fees, S-1
registration fees and legal fees, costs and expenses) incurred in connection
with (x) an IPO or potential IPO and/or (y) a sale or potential sale, in each
case, regardless of whether consummated, of the Borrower to the extent actually
paid in cash in an aggregate amount not to exceed $6,500,000 during the term of
this Agreement;

(r) any costs incurred during Fiscal Year 2013 related to the Borrower’s
franchise equipment program, in an aggregate amount not to exceed $825,000;

(s) agency fees paid to the Administrative Agent and Letter of Credit Fees paid
to any L/C Issuer and fees and expenses paid in connection with obtaining or
maintaining credit ratings from any ratings agency;

(t) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not denied within such 180 days or so
reimbursed or otherwise paid within such 365 days), expenses with respect to
liability or casualty events and expenses or losses relating to business
interruption;

 

15



--------------------------------------------------------------------------------

(u) fees, allowances or other similar arrangements directly or indirectly paid
to members of the Board of Directors of any of the Loan Parties in such Person’s
capacity as a member of such Board of Directors in an aggregate amount pursuant
to this clause (u) not to exceed $1,050,000 in any period of twelve
(12) consecutive months (which amount, shall include for the avoidance of doubt
all amounts paid to Will Kussell (or such other person acting in a similar
capacity) in respect of his salary as a member of the Board of Directors and the
Sponsor’s operating partner and all expenses incurred by each of Will Kussell
(or such other person acting in a similar capacity), the Sponsor’s operating
partners, the Sponsor’s employees and any member of the Board of Directors in
each case representing the Sponsor);

(v) an adjustment for any fifty-two week Measurement Period calculated by
dividing the sum of (i) Consolidated Net Income of Holdings and its Subsidiaries
for such Measurement Period and (ii) the items in clauses (a) through (d) above
by 364 and multiplying the result by 1.25; and

(w) one-time costs incurred in connection with the negotiation, documentation
and closing of Amendment No. 3;

(x) one-time costs incurred in connection with the negotiation, documentation
and closing of Amendment No. 4;

(y) one-time costs incurred in connection with the negotiation, documentation
and closing of Amendment No. 6;

(z) with respect to any Measurement Periods covering periods after January 1,
2018, an adjustment (whether positive or negative) to recognize franchise fee
revenue in a manner consistent with the recognition of franchise fee revenue
prior to the effectiveness of FASB ASC 606 relating to the recognition of
franchise fee revenue;

and

([y]2) subtracting therefrom the sum of:

(a) [(a) ]the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the recognition of any deferred revenue, vendor advances and
the accrual of revenue or recording of receivables in the ordinary course of
business) for such period; and

(b) [(b) ]solely for the purposes of calculating the Consolidated Fixed Charge
Coverage Ratio for such period, the aggregate amount of all interest income for
such period.

For purposes of this definition of “Consolidated EBITDA,” (I) to the extent cash
rental expense of Holdings and its Subsidiaries, determined on a consolidated
basis, is greater than rental expense determined in accordance with GAAP, cash
rental expense shall be used for determinations of Consolidated Net Income used
in calculating Consolidated EBITDA and (II) the amount of add-backs pursuant to
the preceding clauses ([x]1)(g) through ([x]1)(i), inclusive, in any four
(4) consecutive Fiscal Quarter period shall not, in the aggregate for all such
clauses, exceed $[1,000,000]2,000,000 for such period. For the avoidance of
doubt, it is understood and agreed that, to the extent any amounts are excluded
from Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of Consolidated Net Income
contained herein.

 

16



--------------------------------------------------------------------------------

In determining the Consolidated EBITDA for any period (other than for the
purposes of calculating Excess Cash Flow, the Retained Excess Cash Flow Amount
and Cumulative Credit Availability), pro forma effect will be given to the
consummation of any Investment during such period consisting of a Permitted
Acquisition or a Permitted Joint Venture until the completion of four (4) full
fiscal quarters following the consummation of any such Investment.

“Consolidated EBITDAR” means, as of any date of determination, an amount equal
to (without duplication) (i) Consolidated EBITDA for the most recently completed
Measurement Period, plus (ii) Consolidated Cash Rental Expense for such
Measurement Period.

“Consolidated Fixed Charge Coverage Ratio” means, for any Measurement Period,
the ratio of: (a) Consolidated EBITDA for such Measurement Period minus (i) for
any Measurement Period, the aggregate amount of Capital Expenditures (other than
(1) Capital Expenditures for new Restaurants, remodels of existing Restaurants
and equipment projects and (2) up to 75% of the cost of any information
technology, point of sale and corporate Capital Expenditures) paid for in cash
for any such Measurement Period, (ii) any Permitted Management Fees and Board of
Directors fees payable in cash after the Closing Date for any such Measurement
Period and (iii) all cash payments in respect of Taxes (“Cash Tax Payments”)
made during such period (other than to the extent related to Taxes paid as a
result of tax returns and audits for periods prior to July 25, 2011, but only to
the extent the Borrower receives indemnification payments under the Purchase
Agreement, dated as of June 30, 2011, among inter alios, BHI Intermediate (as
predecessor in interest to Bojangles’, Inc.) and BHI Exchange, Inc., within 90
days of the making of any tax payment; provided, to the extent the Borrower does
not receive such indemnification payments within such 90 day period, such Taxes
will thereafter for each Measurement Period be included in the calculation of
Consolidated Fixed Charges (unless the Borrower receives such indemnification
payments at any time after such 90 day period, in which case such Taxes shall be
excluded)); provided that, for purposes of determining compliance with
Section 7.11(b) for any Measurement Period ending on or prior to March 31, 2013,
(x) “Cash Tax Payments” for the Measurement Period ending December 30, 2012
shall be deemed to be the actual Cash Tax Payments for the six-month period
ending on December 30, 2012 multiplied by 2 and (y) “Cash Tax Payments” for the
Measurement Period ending March 31, 2013 shall be deemed to be the actual Cash
Tax Payments for the nine-month period ending on March 31, 2013 multiplied by
4/3 to (b) Consolidated Fixed Charges for such Measurement Period.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of, (and subject to the last paragraph hereof),

(a) Consolidated Interest Expense paid in cash or required to be paid in cash
for such period; plus

(b) the principal amount of all regularly scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease Obligations
of Holdings and its Subsidiaries for such period) as determined on the first day
of the respective period (or, with respect to a given issuance of Indebtedness
incurred thereafter, on the date of the incurrence thereof).

In determining the Consolidated Fixed Charges for any period (1) pro forma
effect will be given to: (A) the incurrence, repayment or retirement of any
Indebtedness of any Loan Party since the first day of such period as if such
Indebtedness was incurred, repaid or retired on the first day of such period
(provided, however, for the avoidance of doubt, any voluntary or mandatory
(other than scheduled repayments under Section 2.07(a), Section 2.07(b) or
Section 2.07(c)) prepayment of the Term Loans pursuant to Section 2.05(a)(i)
shall not be included in the calculation of Consolidated Fixed Charges pursuant
to clause (b) herein above) and (B) incurrence or repayments of Indebtedness in
connection with the acquisition (whether by purchase, merger or otherwise) or
Disposition of any property or assets

 

17



--------------------------------------------------------------------------------

acquired or disposed of by any Loan Party since the first day of such period, as
if such acquisition or Disposition occurred on the first day of such period;
(2) for any pro forma calculation of interest, interest on any such Indebtedness
bearing interest at a floating rate that was outstanding for only a portion of
the relevant period will be computed for such portion of such period when such
Indebtedness was not outstanding as if the average interest rate applicable
during such portion of such period when such Indebtedness was actually
outstanding was applicable during the entirety of such period; provided that
such interest shall be computed at the rate actually applicable thereto during
any portion of such period that such Indebtedness is outstanding; (3) if such
Indebtedness bears, at the option of any Loan Party, a fixed or floating rate of
interest, interest thereon will be computed by applying, at the option of the
Borrower, either the fixed or floating rate; (4) interest on Indebtedness under
a revolving credit facility will be computed based upon the average daily
balance of such Indebtedness during such period; and (5) any debt issuance
costs, discounts or premiums relating to Indebtedness refinanced on the Closing
Date shall be excluded.

Except to the extent otherwise already provided for in the proviso to clause
(a) of the definition of “Consolidated Fixed Charge Coverage Ratio”, for the
purposes of determining compliance with the minimum Consolidated Fixed Charge
Coverage Ratio required pursuant to Section 7.11(b) for the Fiscal Quarters
ending December 30, 2012, March 31, 2013, and June 30, 2013, Consolidated Fixed
Charges shall be measured from September 24, 2012, and shall be multiplied by
4.0, 2.0 and 1.333, respectively.

Notwithstanding the foregoing, in the event there shall be more than one Closing
Date Term Loan Repayment Date, Term A-1 Loan Repayment Date or Term A-2 Loan
Repayment Date, in each case, in any Fiscal Quarter on which the Borrower shall
have made an amortization payment pursuant to Section 2.07, or more than four
Closing Date Term Loan Repayment Dates, four Term A-1 Loan Repayment Dates, or
four Term A-2 Loan Repayment Dates, in each case, in any Fiscal Year on which
the Borrower shall have made amortization payments pursuant to Section 2.07, for
purposes of paragraph (b) of this definition and the calculation of the
Consolidated Fixed Charge Coverage Ratio, only one such amortization payment, in
each case, shall be counted in such Fiscal Quarter, and only four such
amortization payments, in each case, shall be counted in such Fiscal Year;
provided that any such amortization payments not counted in any Fiscal Quarter
or Fiscal Year, as the case may be, shall be counted for purposes of paragraph
(b) of this definition and the calculation of the Consolidated Fixed Charge
Coverage Ratio in the immediately succeeding Fiscal Quarter or Fiscal Year, as
applicable.

All interest, principal and swap termination amounts paid on or before the
Closing Date in connection with the refinancing of the Existing Credit Agreement
shall be excluded from the calculation of Consolidated Fixed Charges.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all Purchase Money Obligations, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees (other than
the Restaurant Guarantees) with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than Holdings or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Holdings or a Subsidiary of Holdings is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to Holdings or such
Subsidiary; provided that for the avoidance of doubt, obligations under any Swap
Contracts, of Holdings and its Subsidiaries, shall not be included in the
calculation of Consolidated Funded Indebtedness.

 

18



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the total consolidated
interest, expense of Holdings and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Holdings and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Holdings or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period; and

(c) all interest paid or payable with respect to discontinued operations of
Holdings or any of its Subsidiaries for such period to the extent deducted from
Consolidated Net Income;

less, to the extent paid in cash, any interest income for such period,

provided that Consolidated Interest Expense shall be calculated after giving
effect, to the extent directly related to the Transactions, the Amendment No. 1
Transactions, the Amendment No. 2 Transactions or the Amendment No. [2]6
Transactions, issuance costs, discount or premium and other financing fees and
expenses payable by Holdings or any of its Subsidiaries if not included in
Consolidated Amortization Expense, provided, further, that the upfront cash
costs related to the Transactions, the Amendment No. 1 Transactions, the
Amendment No. 2 Transactions or the Amendment No. [2]6 Transactions, issuance
costs, discount or premium and other finance fees and expenses payable by
Holdings or any of its Subsidiaries in connection with the Transaction,
Amendment No. 1 Transactions, the Amendment No. 2 Transactions or the Amendment
No. [2]6 Transactions shall be excluded from the calculation of Consolidated
Fixed Charges in determining the Consolidated Fixed Charge Coverage Ratio for
any period of Consolidated Interest Expense.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:

(a) the net income (or loss) during such period of any Person in which any
Person other than any Loan Party has an ownership interest, except to the extent
that cash in an amount equal to any such income has actually been received by
the Borrower or (subject to clause (b) below) any of its wholly-owned
Subsidiaries from such Person during such period;

(b) the net income of any Subsidiary of the Borrower during such period to the
extent that the declaration and/or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organization Documents or any agreement, instrument, order or other Law
applicable to that Subsidiary during such period;

(c) earnings (or losses) of the Loan Parties resulting from any reappraisal,
revaluation or write-up (or write-down) of assets; and

(d) any extraordinary or non-recurring non-cash gain or income (or extraordinary
or non-recurring non-cash loss or expenses (it being understood that cash
write-off or write-down of receivables shall not be deemed to be an
extraordinary or non-recurring loss or expense)), together with any related
provision for Taxes on any such non-cash gain (or the tax effect of any such
non-cash loss), recorded or recognized by any Loan Party during such period.

 

19



--------------------------------------------------------------------------------

“Consolidated Pre-Opening Expenses” means “Start-up costs” (such term used
herein as defined in SOP 98-5 published by the American Institute of Certified
Public Accountants) incurred by the Borrower or any of its Subsidiaries on a
consolidated basis related to the acquisition, opening and organizing of New
Unit Locations, such costs to include rental expenses prior to the opening of a
New Unit Location, food costs, the cost of feasibility studies, staff-training,
and smallware and recruiting and travel costs for employees engaged in such
start-up activities and allocation of general and administrative support in
connection with New Unit Locations.

“Consolidated Tax Expense” means, for any period, the tax expense (including
federal, state, local and foreign income taxes) of Holdings and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of the last
day of the most recently ended Measurement Period, plus Consolidated Adjusted
Cash Rental Expense for such Measurement Period plus to the extent not included
in Consolidated Funded Indebtedness, L/C Obligations as at the last day of such
Measurement Period to (b) Consolidated EBITDAR for such Measurement Period;
provided, however, that for purposes of any calculation of the Consolidated
Total Lease Adjusted Leverage Ratio pursuant to this Agreement, the Borrower
may, in connection such calculation, be permitted to net up to $10,000,000 in
the aggregate of unrestricted cash.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies of such Person, but excluding all such
portfolio companies.

“Copyright Security Agreements” means, collectively, any copyright property
security agreements in respect of any copyright property that may be entered
into after the Closing Date and that is required to be delivered pursuant to
Section 6.12, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

20



--------------------------------------------------------------------------------

“Cumulative Credit Availability” means, as of any date of determination, an
amount (which shall not be less than zero), determined on a cumulative basis,
equal to, without duplication:

(a) the Retained Excess Cash Flow Amount; plus

(b) the cumulative amount of Net Cash Proceeds received after the Closing Date
that have been contributed as a capital contribution to Holdings, or otherwise
received by Holdings in respect of the issuance of Qualified Capital Stock by
Holdings (in either case, solely to the extent such Net Cash Proceeds are
immediately contributed to the Borrower), but excluding any such sale or
issuance by Holdings of its Equity Interests upon exercise of any warrant or
option to directors, officers or employees of any Loan Party; provided that such
proceeds were not obtained in connection with any Specified Equity Contribution;
minus

(c) the cumulative amount of Restricted Payments made in reliance on
Section 7.06(f), minus

(d) the cumulative amount of Acquisition Consideration paid in respect of
Permitted Acquisitions in reliance on Cumulative Credit Availability pursuant to
paragraph (ix) of the definition of “Permitted Acquisitions”, minus

(e) the cumulative amount of Investments made in reliance on Section 7.03(o),
minus

(f) the cumulative amount of any voluntary or optional payments or prepayments
on or redemptions, retirements, defeasances, or acquisitions for value of, or
any prepayments or redemptions as a result of any Disposition, change of control
or similar event of, any Indebtedness subject to the terms set forth in
Section 7.15.

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide debt
fund or an investment vehicle that is engaged in the making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course and for which any equity fund which has a direct
or indirect equity investment in Holdings, the Borrower or any Subsidiary of the
Borrower does not make any investment decisions.

“Debt Issuance” means the incurrence by any Loan Party of any Indebtedness after
the Closing Date (other than as permitted by Section 7.02).

“Debt Service” means, for any period, Cash Interest Expense for such period plus
scheduled principal amortization actually made and mandatory principal
repayments actually made (whether pursuant to this Agreement or otherwise but
without giving effect to adjustments pursuant to Section 2.05(b)(i) of all
Indebtedness for such period (which in the case of repayments of revolving
credit facilities shall be accompanied by an equivalent and permanent reduction
of the commitments under such revolving credit facility).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

21



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, [or ](ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security or instrument into which it is convertible or for
which it is exchangeable or exercisable), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is

 

22



--------------------------------------------------------------------------------

redeemable at the option of the holder thereof, in whole or in part, on or prior
to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable or exercisable (unless at the sole option of the issuer thereof)
for (i) debt securities or other indebtedness or (ii) any Equity Interests
referred to in (a) above, in each case at any time on or prior to the first
anniversary of the Maturity Date, or (c) contains any repurchase or payment
obligation which may come into effect prior to the first anniversary of the
Maturity Date.

“Disqualified Institution” means any bank, financial institution, other
institutional lender or Competitor, in each case, specifically identified by the
Borrower from time to time in writing and approved by the Administrative Agent
prior to and after the Closing Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Foreign Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for United States federal
income tax purposes if all of its assets (other than a de minimus amount)
consist of the equity of one or more direct or indirect Foreign Subsidiaries.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (iv), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of, or liability under or compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

23



--------------------------------------------------------------------------------

“Environmental Permits” has the meaning specified in Section 5.09(a).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code or, solely for purposes of provisions relating to Section 412 of
the Code, Sections 414(m) and (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations by the
Borrower or any ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification of the Borrower
or any ERISA Affiliate that a Multiemployer Plan is in reorganization within the
meaning of Section 4241 of ERISA; (d) the filing by the Borrower or any ERISA
Affiliate of a notice of intent to terminate a Pension Plan, the receipt by the
Borrower or any ERISA Affiliate of a notice of the filing of a notice of intent
to terminate a Multiemployer Plan, the treatment of a Pension Plan amendment as
a termination under Section 4041 of ERISA, the receipt by the Borrower or an
ERISA Affiliate of notice of the treatment of a Multiemployer Plan amendment as
a termination under Section 4041A of ERISA, or the commencement of proceedings
by the PBGC to terminate a Pension Plan, or, the receipt by the Borrower or any
ERISA Affiliate of notice of the commencement of proceedings by the PBGC to
terminate a Multiemployer Plan; (e) the occurrence of (or with respect to a
Multiemployer Plan, the receipt by the Borrower or any ERISA Affiliate of notice
of the occurrence of) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the occurrence of an
event or condition which constitutes grounds for the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate with
respect to a Pension Plan or, with respect to a Multiemployer Plan, the receipt
by the Borrower or any ERISA Affiliate of the occurrence of any such event or
condition.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and;

 

24



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that, subject to Section 3.08, to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent so long as the manner of such application is consistent with the manner in
which the Administrative Agent makes such determinations under its agreements
with similarly situated borrowers.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the “Eurodollar Rate”.

“[Eurodollar Suspension Notice” has the meaning specified in Section 3.02 .]EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, the sum, without
duplication, of:

(a) the sum, without duplication, of:

(i) Consolidated EBITDA for such Excess Cash Flow Period; plus

(ii) the decrease (expressed as a positive number), if any, in the Net Working
Capital from the beginning to the end of such Excess Cash Flow Period; minus

(b) the sum, without duplication and to the extent added back in the calculation
of Consolidated EBITDA, of:

(i) the amount of any cash Consolidated Tax Expense paid by Holdings and its
Subsidiaries with respect to such Excess Cash Flow Period; plus

(ii) the amount of any cash Permitted Tax Distributions paid during such Excess
Cash Flow Period; plus

(iii) the amount of Debt Service for such Excess Cash Flow Period; plus

(iv) permanent repayments and prepayments of Indebtedness made by Holdings and
its Subsidiaries during such Excess Cash Flow Period (other than repayments and
prepayments of Loans) but only to the extent that (A) (i) such repayments and
prepayments by their terms cannot be reborrowed or redrawn, and (ii) such
repayments and prepayments do not occur in connection with a refinancing of all
or a portion of such Indebtedness, and (B) the amounts used to make such
payments are not funded from Externally Generated Funds; plus

 

25



--------------------------------------------------------------------------------

(v) the sum of (A) Capital Expenditures made in cash in accordance with
Section 7.12 during such Excess Cash Flow Period to the extent not funded from
Externally Generated Funds or any portion of the Retained Excess Cash Flow
Amount, (B) cash consideration paid during such Excess Cash Flow Period to make
Permitted Acquisitions and Permitted Joint Ventures to the extent not funded
from Externally Generated Funds or any portion of the Retained Excess Cash Flow
Amount, (C) Restricted Payments made in cash in accordance with Section 7.06(c)
during the Excess Cash Flow Period to the extent not funded from Externally
Generated Funds or any portion of the Retained Excess Cash Flow Amount, and
(D) Investments made in cash in accordance with Sections 7.03(b) and 7.03(m)
during the Excess Cash Flow Period to the extent not funded from Externally
Generated Funds or any portion of the Retained Excess Cash Flow Amount; plus

(vi) without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by Holdings or any of its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Permitted Joint Ventures, other Investments to the
extent permitted to be made hereunder, Restricted Payments to the extent
permitted to be made hereunder or Capital Expenditures to the extent permitted
to be made hereunder to be consummated or made within ninety (90) days following
the end of such Excess Cash Flow Period (to the extent that the cash payments
for such transactions were of the type that would have been deducted from Excess
Cash Flow in accordance with this definition if consummated during the relevant
Excess Cash Flow Period), provided that to the extent the aggregate amount of
non-Externally Generated Funds actually utilized to finance such Permitted
Acquisitions, Permitted Joint Ventures, Investments, Restricted Payments or
Capital Expenditures is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow for the
following Excess Cash Flow Period;

(vii) the increase, if any, in the Net Working Capital from the beginning to the
end of such Excess Cash Flow Period; plus

(viii) any Permitted Management Fees that are paid in cash during such Excess
Cash Flow Period; plus

(ix) cash items of expense (including losses) during such Excess Cash Flow
Period not deducted in calculating Consolidated EBITDA (including, without
limitation, the cash items in clauses (1)(i), (1)(j), (1)(k), (1)(n), (1)(o),
(1)(p), (1)(q), (1)(r), (1)(u), (1)(w), (1)(x), (1)(y) and ([x]1)(z) in the
definition of Consolidated EBITDA).

“Excess Cash Flow Percentage” means (a) 50% if the Consolidated Total Lease
Adjusted Leverage Ratio is greater than or equal to 4.75:1.00, (b) 25% if the
Consolidated Total Lease Adjusted Leverage Ratio is less than 4.75:1.00, but
greater than or equal to 4.00:1.00, and (c) 0% if the Consolidated Total Lease
Adjusted Leverage Ratio is less than 4.00:1.00.

“Excess Cash Flow Period” means (a) commencing with the Fiscal Year ending
December 2013, the Fiscal Year of the Borrower taken as one accounting period
from December 31, 2012 and ending on December 29, 2013 and (b) each Fiscal Year
of the Borrower thereafter.

“Excluded Collateral” has the meaning specified in the Security Agreement.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Domestic
Subsidiary of the Borrower that is a Domestic Foreign Holding Company, (c) any
Foreign Subsidiary, (d) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary, and (e) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent, the burden or cost of providing
a guarantee of the Obligations shall outweigh the benefits to be afforded
thereby.

 

26



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.13 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes imposed on or measured
by its overall gross or net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction described in clause (a) or in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii), and (e) any[ U.S. federal
withholding] Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 18, 2011, as amended on or prior to the date hereof, among, inter alios,
BHI Intermediate (as predecessor in interest to Bojangles’, Inc.), the Borrower,
the lenders from time to time party thereto, and Royal Bank of Canada, as
administrative agent.

“Externally Generated Funds” means funds generated from the proceeds of any
Indebtedness (other than Revolving Credit Loans and Swing Line Loans), Equity
Issuances, Asset Sales or Extraordinary Receipts (in each case, without regard
to the exclusions from the definitions of Debt Issuance, Equity Issuance, Asset
Sale or Extraordinary Receipt).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments, including in connection with any
Permitted Acquisition; provided, however,

 

27



--------------------------------------------------------------------------------

that an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.

“Facility” means any or all of the Closing Date Term Facility, Term A-1 Loan
Facility, Term A-2 Loan Facility or the Revolving Credit Facility, as the
context may require.

“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of a Person selling such
asset.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any intergovernmental
agreements between the United States and any other jurisdiction that facilitates
the implementation of such Section of the Code and any treaty, law, regulation
or other official guidance issued under or with respect to any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, collectively, the ([i]a) Closing Date Fee Letter, ([ii]b)
Amendment No. 1 Fee Letter, ([iii]c) Amendment No. 2 Fee Letter, [and ]([iv]d)
Amendment No. 4 Fee Letter[. ], and (e) Amendment No. 6 Fee Letter.

“Fiscal Quarter” means each period of thirteen or fourteen weeks ending on or
about March 31, June 30, September 30 and December 31 of each Fiscal Year.

“Fiscal Year” means the twelve month period ending on the last Sunday of each
calendar year.

“Foreign Lender” means [any Lender that is](a) if the Borrower is a U.S. Person,
a Lender that is not a U.S. Person, and (b) if the Borrower is not a U.S.
Person, a Lender that is resident or organized under the [Laws]laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes[
(including such a Lender when acting in the capacity of the L/C Issuer)]. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

28



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a direct or indirect Subsidiary that is organized
under the laws of a jurisdiction other than the United States or any state
thereof or the District of Columbia.

“Foreign Related Subsidiary” means a Subsidiary of the type described in clauses
(b) and (d) of the definition of Excluded Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness, Leases or other obligation payable or performable
by another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

29



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) the Borrower, Holdings, the Subsidiaries
of Holdings listed on Schedule 6.12 and each other Subsidiary of the Borrower or
Holdings that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12; provided, that in no event shall an
Excluded Subsidiary be a Guarantor.

“Guaranty” means, collectively, the Guaranty made by Holdings, BHI Exchange and
each Subsidiary of Holdings and the Borrower under Article X in favor of the
Secured Parties, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12, in each case, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into an a Swap
Contract required or permitted under Article VI or VII, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.

“Holdings” shall mean, prior to the consummation of the BHI Merger, BHI
Intermediate (as predecessor in interest of Bojangles’, Inc.), and on or after
the consummation of the BHI Merger, Bojangles’, Inc., a Delaware corporation.

“Immaterial Subsidiaries” means all Subsidiaries of Holdings (other than any
entity that is a Loan Party as of the Closing Date or any Subsidiary that owns
material Intellectual Property) designated as such in writing by the Borrower to
the Administrative Agent from time to time for which (a) the aggregate book
value of assets of any such Subsidiary does not exceed 2% of the then current
aggregate consolidated book value of the assets of Holdings and its
Subsidiaries, (b) the aggregate book value of assets of all such Immaterial
Subsidiaries does not exceed 5% of the then current aggregate consolidated book
value of the assets of Holdings and its Subsidiaries, (c) the gross revenue of
any such Subsidiary for any Measurement Period does not exceed 2% of the
consolidated aggregate gross revenues of Holdings and its Subsidiaries for such
Measurement Period and (d) the aggregate gross revenues of all such Immaterial
Subsidiaries for any Measurement Period does not exceed 5% of the consolidated
aggregate gross revenues of Holdings and its Subsidiaries for such Measurement
Period, in each case determined as of the last day of the most recent Fiscal
Quarter or Fiscal Year for which financial statements have been delivered in
accordance with Section 6.01. If, at any time and from time to time after the
Closing Date, one or more Subsidiaries shall cease to qualify as “Immaterial
Subsidiaries”, then the Borrower shall, on the date on which financial
statements are delivered in accordance with Section 6.01 for such Fiscal Quarter
or Fiscal Year, as the case may be, designate in writing to the Administrative
Agent one or more of such Subsidiaries (which shall cease to constitute
“Immaterial Subsidiaries”) as may be necessary to ensure compliance with this
definition. A Subsidiary that ceases to be an Immaterial Subsidiary at any date
pursuant to this definition shall continue to be deemed to no longer qualify as
an Immaterial Subsidiary for all times thereafter, without regard to the results
of any future re-determination pursuant to this definition.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Credit Extensions” has the meaning specified in Section 2.14(a).

“Incremental Increases” has the meaning specified in Section 2.14(a).

“Incremental Lenders” has the meaning specified in Section 2.14(b).

 

30



--------------------------------------------------------------------------------

“Incremental Term Loan Increase” has the meaning specified in Section 2.14(a).

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created and (ii) advances from vendors in the
ordinary course of business and consistent with past practices);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Capital Lease Obligations, Purchase Money Obligations and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date of determination shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. For the avoidance
of doubt, (x) any obligations of Holdings and its Subsidiaries under the
Restaurant Guarantees shall not be deemed to be Indebtedness and (y) subject to
Section 1.03(b) as to the impact of operating leases resulting in liabilities in
connection with any right of use asset under GAAP, operating leases shall be
excluded from Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

31



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” has the meaning specified in Section 5.18.

“Intellectual Property Security Agreement” means, collectively, (a) each of the
Trademark Security Agreements, (b) each of the Patent Security Agreements, if
any, (c) each of the Copyright Security Agreements, if any, and (d) any other
intellectual property security agreements in respect of any intellectual
property that may be entered into after the Closing Date and that is required to
be delivered pursuant to Section 6.12, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and as amended and in effect
from time to time.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition); provided, that as to any Eurodollar Rate Loan with an Interest
Period of less than one month pursuant to and to the extent permitted by clause
(d) of the definition of Interest Period, the Interest Payment Date shall be
such date that is no later than October 31, 2012, as selected by the Borrower in
its Committed Loan Notice.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or such other period that is twelve months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made;

(d) with respect to any Eurodollar Rate Loan, at any time within the first
thirty (30) days following the Closing Date, the Borrower may elect that the
Interest Period for such Eurodollar Rate Loan be a period of less than one month
ending on a Business Day no later than October 31, 2012 (to the extent available
by all Lenders); provided, further that the Eurodollar Rate with respect to any
such Eurodollar Rate Loan shall be computed at a rate per annum equal to LIBOR
for Dollar deposits for an Interest Period with a term equivalent to one month;

 

32



--------------------------------------------------------------------------------

(e) with respect to any Eurodollar Rate Loan, at any time within the first
thirty (30) days following the Amendment No. 1 Effective Date, the Borrower may
elect that the Interest Period for such Eurodollar Rate Loan be a period of less
than one month ending on a Business Day no later than May 31, 2013 (to the
extent available by all Lenders); provided, further that the Eurodollar Rate
with respect to any such Eurodollar Rate Loan shall be computed at a rate per
annum equal to LIBOR for Dollar deposits for an Interest Period with a term
equivalent to one month; and

(f) with respect to any Eurodollar Rate Loan, at any time within the first
thirty (30) days following the Amendment No. 2 Effective Date, the Borrower may
elect that the Interest Period for such Eurodollar Rate Loan be a period of less
than one month ending on a Business Day no later than April 30, 2014 (to the
extent available by all Lenders); provided, further that the Eurodollar Rate
with respect to any such Eurodollar Rate Loan shall be computed at a rate per
annum equal to LIBOR for Dollar deposits for an Interest Period with a term
equivalent to one month.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IPO” means an initial public offering and including any follow-on public
offering or secondary offering of the Equity Interests of the Borrower (or any
direct or indirect parent company thereof that Controls the Borrower) pursuant
to an effective registration statement under the Securities Act of 1933.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

33



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated.

“Leases” means any and all leases, licenses, subleases, sublicenses, tenancies,
options, concession agreements, rental agreements, occupancy agreements, access
agreements, refranchise agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any real
property.

“Lender” has the meaning specified in the introductory paragraph hereto and,
[as]unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $2,500,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the screen rate referenced in the definition of
“Eurodollar Rate”.

 

34



--------------------------------------------------------------------------------

“LIBOR Successor Notice” has the meaning specified in Section 3.08.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, and (f) the Letters
of Credit.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, financial condition or results of
operations of the Loan Parties, taken as a whole; (b) a material impairment of
the ability of the Borrower and the Guarantors (taken as a whole) to perform
their payment obligations under any definitive loan documentation to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower or any Guarantor of any definitive
loan documentation to which it is a party or of the rights and remedies of the
Administrative Agent or any Lender thereunder.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person, and
includes, without limitation, each Lease.

“Maturity Date” means [October 9, 2020]December 20, 2022; provided, however,
that, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) Fiscal Quarters of Holdings.

 

35



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of

a Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
and (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means deeds of trust, trust deeds, deeds to secure debt, and
mortgages, together with the any assignments of leases and rents referred to
therein and each other mortgage delivered pursuant to Section 6.12 or 6.20, as
may be amended from time to time, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgage Policy” means American Land Title Association Lender’s Extended
Coverage title insurance policies, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

“Multiemployer Plan” means[ any] multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NCF Period” has the meaning set forth in the definition of Retained Excess Cash
Flow Amount.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the proceeds thereof in the form of cash, Cash Equivalents and
marketable securities (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other Disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by Holdings or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Holdings
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) reasonable and customary selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar Taxes and the
Borrower’s good faith estimate of income Taxes and franchise Taxes imposed in
lieu of income Taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against (x) any liabilities
under any indemnification obligations associated with such Asset Sale or (y) any
other liabilities retained by Holdings or any of its Subsidiaries associated
with the properties sold in such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money that is secured by a Lien on the properties sold in such Asset Sale (so
long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such sale) and which is repaid with such proceeds
(other than the Obligations and any such other Indebtedness assumed by the
purchaser of such properties);

(b) with respect to any (i) Debt Issuance, (ii) Equity Issuance or (iii) other
issuance or sale of Equity Interests by Holdings or any of its Subsidiaries, the
cash proceeds thereof received by Holdings or any of its Subsidiaries, net of
reasonable and customary fees, commissions, costs and other expenses incurred in
connection therewith; and

(c) with respect to any Extraordinary Receipt, the cash insurance proceeds,
condemnation awards and other compensation received by Holdings or any of its
Subsidiaries in respect thereof, net of all reasonable costs and expenses
incurred in connection with the collection of such proceeds, awards or other
compensation in respect of such Extraordinary Receipt.

 

36



--------------------------------------------------------------------------------

“New Unit Location” means any Unit Location opened after September 25, 2011.

“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (x)(i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders or (y)(i) that requires the approval of all
Revolving Credit Lenders or all Term Lenders, as applicable, and (ii) has been
approved by, as may be applicable, the Required Revolving Lenders or the
Required Term Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations..

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” has the meaning specified in Section 2.14(a)(iv).

“Omnibus Affirmation Agreement” means, collectively, (a) the Omnibus Affirmation
Agreement dated as of May 15, [2013]2013, among the Loan Parties and the
Administrative Agent, and (b) the Omnibus Affirmation Agreement dated as of
April 11, [2014]2014, among the Loan Parties and the Administrative Agent, in
each case, as amended, amended and restated, restated, supplemented, modified or
otherwise in effect from time to time.

“Open Market Purchases” means one or more purchases by an Affiliated Lender of a
portion of the outstanding Term Loans conducted through an organized exchange or
decentralized, dealer-based [over-the-counter] market which trades in syndicated
loans and which publishes, buys, and sells quotations relating to such debt
instrument, all in accordance with Section 11.06(g).

 

37



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patent Security Agreements” means, collectively, any patent property security
agreements in respect of any patent property that may be entered into on or
after the Closing Date and that is required to be delivered pursuant to
Section 6.12, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

38



--------------------------------------------------------------------------------

“Permitted Acquisitions” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property of any Person, or of any business or division of any Person,
(b) acquisition of all or substantially all the Equity Interests of any Person,
and otherwise causing such Person to become a Subsidiary of such Person,
(c) merger or consolidation or any other combination with any Person, or (d) any
Permitted Restaurant Acquisition, if each of the following conditions is met:

(i) no Default or Event of Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, Holdings and
[the Borrower]its Subsidiaries shall be in compliance with the then applicable
Consolidated Total Lease Adjusted Leverage Ratio as set forth in
Section 7.11(a), less, in the case of Permitted Acquisitions that are not
Permitted Restaurant Acquisitions, 0.25:1.00, and each of the other covenants
set forth in Section 7.11 as of the most recent Measurement Period (assuming,
for purposes of Section 7.11, that such transaction had occurred on the first
day of such relevant Measurement Period);

(iii) no Loan Party shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or Guarantee (including any
material tax or ERISA liability) of the related seller or the business, Person
or properties acquired, except (A) to the extent permitted under Section 7.02
and (B) obligations incurred in the ordinary course of business that do not
constitute Indebtedness (and not in anticipation of such acquisition) and
necessary or desirable to the continued operation of the underlying business,
Persons or properties being so acquired, and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by any Loan Party
hereunder shall be paid in full or released as to the business, Persons or
properties being so acquired on or before the consummation of such acquisition;

(iv) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Borrower and its Subsidiaries are permitted to be
engaged in under Section 7.07 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Collateral Documents
in accordance with Section 6.12 and shall be free and clear of any Liens, other
than Permitted Liens;

(v) the Board of Directors of the Person to be acquired shall not have indicated
its opposition to the consummation of such acquisition (which opposition has not
been publicly withdrawn);

(vi) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Law;

(vii) at least five (5) Business Days (or, in the case of a Restaurant
Acquisition, at least three (3) Business Days) prior to the proposed date of
consummation of the transaction, the Borrower shall have delivered to the
Administrative Agent a certificate executed by a Responsible Officer certifying
that such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);

(viii) at least five (5) Business Days prior to the proposed date of
consummation of the transaction, the Borrower shall have delivered to the
Administrative Agent, (A) copies, certified by a Responsible Officer on behalf
of the Borrower to be true and complete of the purchase and sale documents,
together with a complete set of schedules, exhibits, side letters and other
documents and instruments delivered in connection therewith and (B) prior to the
consummation of such purchase or acquisition, copies, certified by a Responsible
Officer of the Borrower to be true and complete of all documents, instruments,
side letters or other material agreements executed in connection with such
purchase or acquisition;

 

39



--------------------------------------------------------------------------------

(ix) the Acquisition Consideration for any acquisition of the Equity Interests
of any Person that does not become a Guarantor shall not exceed $2,000,000, and
the aggregate amount of the Acquisition Consideration for all such acquisitions
and Permitted Joint Ventures since the Closing Date shall not exceed $5,000,000
plus the Cumulative Credit Availability at such time; and

(x) (a) in the case of an acquisition of all or substantially all of the
property of any Person, (A) the Person making such acquisition is the Borrower
or a Guarantor and (B) to the extent required under the Loan Documents,
including Section 6.12, upon consummation of the Permitted Acquisition, the
Person being so acquired becomes a Guarantor, (b) in the case of an acquisition
of all or substantially all of the Equity Interests of any Person, (A) the
Person making such acquisition is the Borrower or a Guarantor and (B) to the
extent required under the Loan Documents, including Section 6.12, upon
consummation of the Permitted Acquisition, the Person the Equity Interests of
which are being so acquired becomes a Guarantor, and (c) in the case of a merger
or consolidation or any other combination with any Person, the Person surviving
such merger, consolidation or other combination (x) is the Borrower or a
Guarantor or (y) to the extent required under the Loan Documents, including
Section 6.12 upon consummation of the Permitted Acquisition becomes a Guarantor.

“Permitted Holders” means (a) the Sponsor and (b) any Controlled Investment
Affiliates thereof.

“Permitted Joint Venture” means any Person that is organized under the laws of
the United States or the District of Columbia and a portion of the Equity
Interests of which are acquired by a Loan Party after the Closing Date and is
owned by a Loan Party and one or more Persons other than a Loan Party after such
acquisition; provided that all of the following conditions shall have been
satisfied at the time of such acquisition: (a) such Person shall be engaged in a
business of the type that the Borrower and its Subsidiaries are permitted to be
engaged in under Section 7.07, (b) no Default or Event of Default then exists or
would result therefrom, (c) the Loan Parties are not prohibited from, either
directly or indirectly, receiving its proportionate amount of the total
dividends, distributions and payments from, and other economic interests in, the
joint venture, (d) a Loan Party has the right to participate, or elect
representatives who participate, in the direction of the business and affairs of
the joint venture, (e) no Loan Party shall, in connection with any such
transaction, assume or remain liable with respect to any Indebtedness or
Guarantee (including any material tax or ERISA liability) of the related seller
or the business, Person or properties acquired, except (A) to the extent
permitted under Section 7.02 and (B) obligations not constituting Indebtedness
incurred in the ordinary course of business (and not in anticipation of such
acquisition) and necessary or desirable to the continued operation of the
underlying business, Persons or properties being so acquired, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Loan Party hereunder shall be paid in full or released as to the business,
Persons or properties being so acquired on or before the consummation of such
acquisition, (f) all transactions in connection therewith shall be consummated,
in all material respects, in accordance with all applicable Law, (g) at least
five (5) Business Days prior to the proposed date of consummation of the
transaction, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying that such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance)
together with all documents to be executed in connection therewith each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and (h) the Acquisition Consideration for any Permitted Joint Ventures
shall not exceed $2,000,000 since the Closing Date and the Acquisition
Consideration for all Permitted Joint Ventures and Permitted Acquisitions
subject to clause (ix) of the definition thereof after the Closing Date shall
not exceed $5,000,000; provided, that the amount of any Acquisition
Consideration permitted pursuant to this clause

 

40



--------------------------------------------------------------------------------

(h) shall be reduced dollar-for-dollar by the amount of any outstanding
Investment made pursuant to Section 7.03(c)(iii); provided, further, that that
no Equity Interests constituting all or a portion of such Acquisition
Consideration shall require any payments or other distributions of cash or
property in respect thereof, or any purchases, redemptions or other acquisitions
thereof for cash or property, in each case prior to the date which is 91 days
following payment in full and performance of the Obligations.

“Permitted Liens” means, collectively, the Liens permitted under Section 7.01.

“Permitted Management Fees” means (a) management, consulting or similar fees
payable by any Loan Party to another Loan Party (other than Holdings), (b)
management fees, costs and expenses (including advisory fees and out-of-pocket
costs and expenses) payable to the Sponsor or its Affiliates, which may be
payable in advance, with such management fees, costs and expenses not to exceed
$1,250,000 per annum, (c) management fees payable in connection with the
Transactions on the Closing Date, and (d) reasonable and customary transaction
fees, costs and expenses payable in connection with future acquisitions, sales,
mergers and other subsequent transactions; provided, however, that the fees (but
not reimbursement of out-of-pocket costs and expenses, which shall be permitted
to be paid at all times) described in clauses (b) through (d) above shall not be
permitted to be paid during any period while an Event of Default has occurred
and is continuing or would arise as a result of such payment; provided, further,
any fees not paid due to the restriction in the preceding proviso shall be
deferred and may be paid when no Event of Default exists or would arise as a
result of such payment.

“Permitted Restaurant Acquisitions” means the acquisition of any “Bojangles”
restaurant or any other “Bojangles” restaurant owned by a franchisee; provided,
that the aggregate consideration (exclusive of consideration in the form of
assumption of Capital Lease Obligations) paid in respect of all such
acquisitions shall not exceed $2,000,000 in any period of twelve
(12) consecutive months.

“Permitted Sale and Leaseback Transaction” has the meaning specified in
Section 7.18.

“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrower to Holdings to permit Holdings to pay (or to make distributions to any
direct or indirect holders of Equity Interests in Holdings to permit such direct
or indirect holders of Equity Interests to pay) consolidated, combined or
unitary federal, state or local taxes which payments by the Borrower are not in
the aggregate in excess of the amount sufficient to satisfy the tax liabilities
(including penalties and interest on the foregoing) that would have been payable
by Holdings (or any direct or indirect holder of any Equity Interest in
Holdings) and its Subsidiaries on a stand-alone basis with respect to the
Borrower and its Subsidiaries taking into account net operating loss carry
forwards attributable to Holdings and its Subsidiaries.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any [“]employee benefit plan[” (as such term is defined in] within
the meaning of Section 3(3) of ERISA[) established by] (including a Pension
Plan), maintained for employees of the Borrower[, or with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA or any
ERISA Affiliate] or any ERISA Affiliate or any such Plan to which the Borrower
or any ERISA Affiliate is required to contribute on behalf of any of its
employees, other than a Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

 

41



--------------------------------------------------------------------------------

“Pledge Agreements” means, collectively that certain Securities Pledge Agreement
dated as of the Closing Date among the Administrative Agent, BHI Intermediate
(as predecessor in interest to Bojangles,’ Inc.), BHI Exchange, and the Borrower
pursuant to which each applicable Loan Party pledges its interest in its
Subsidiaries (other than Excluded Subsidiaries and subject to Section 6.12) to
the Administrative Agent for the benefit of the Secured Parties, together with
each pledge agreement supplement delivered pursuant to Section 6.12, in all
cases, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

“Pledged Collateral” has the meaning ascribed to such term in each of the Pledge
Agreements.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) any
Permitted Acquisition (to the extent not subsequently disposed of during such
period), (b) any Permitted Joint Venture, (c) any Asset Sale, (d) any incurrence
of Indebtedness, or (e) any Restricted Payment, in each case as if such
Permitted Acquisition, Permitted Joint Venture, Asset Sale, incurrence of
Indebtedness or Restricted Payment, together with all other Permitted
Acquisitions, Permitted Joint Ventures, Asset Sales, incurrence of Indebtedness
or Restricted Payments consummated during the applicable period, and any
Indebtedness or other liabilities incurred in connection with any such Permitted
Acquisitions, Permitted Joint Ventures, or Asset Sales had been consummated and
incurred at the beginning of such period. For purposes of this definition, if
any Indebtedness to be so incurred bears interest at a floating rate and is
being given pro forma effect, the interest on such Indebtedness will be
calculated as if the rate in effect on the date of incurrence had been the
applicable rate for the entire period (taking into account any applicable
interest rate Swap Contracts).

“Projections” means the forecasts of financial performance of Holdings and its
Subsidiaries for the Fiscal Years 2012 through and including 2017 dated
September 14, 2012 and delivered to the Administrative Agent and the Lenders on
or prior to the Closing Date, in form, scope and substance reasonably
satisfactory to each of the Lenders.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Conditions” means with respect to any purchase of the Term Loans
pursuant to Section 11.06(g), the satisfaction of each of the following
conditions, each to the satisfaction of the Administrative Agent:

(a) if such Affiliated Lender is a Loan Party or a Subsidiary of a Loan Party,
no Default or Event of Default shall then be continuing or would arise as a
result of such purchase (which condition shall be certified by the Loan Parties
prior to and following such purchase);

(b) if such Affiliated Lender is a Loan Party, (i) any purchase pursuant to
Section 11.06(g), may, in any Fiscal Year, only occur during the period of time
between the Administrative Agent and Lender’s receipt of the Audited Financial
Statements delivered pursuant to Section 6.01(a) for such Fiscal Year and the
end of the Fiscal Year in which such Audited Financial Statements are delivered;

(c) the applicable Affiliated Lender shall represent that, as of the launch date
of the related Auction (in the case of an Auction) and the effective date of any
Assignment and Acceptance, (I) in the case of the Loan Parties, such Loan Party
has no knowledge of the existence of any event or circumstance, individually or
in the aggregate, that will or could reasonably be expected to give rise to a
mandatory prepayment of the Loans pursuant to Section 2.05(b) within ninety
(90) days of

 

42



--------------------------------------------------------------------------------

such purchase, except as disclosed to the assigning Lender prior to such date,
and (II) such Affiliated Lender is not in possession of any material non-public
information regarding Holdings, its Subsidiaries, or their respective assets or
securities, that (x) has not been disclosed to the assigning Lenders prior to
such date and (y) could reasonably be expected to have a material effect upon,
or otherwise be material to, a Lender’s decision to assign Loans to such
Affiliated Lender, as the case may be (in each case, other than because such
assigning Lender does not wish to receive any material non-public information
with respect Holdings, its Subsidiaries or their respective assets or
securities);

(d) the aggregate principal amount of all Term Loans that may be purchased by
any Affiliated Lender pursuant to Sections 11.06(g) shall not exceed in any
event 20% of the aggregate principal amount of the Term Loans then outstanding;

(e) each of the terms and conditions set forth in Sections 11.06(b)(i), (iii),
(iv), (v) and (vii) shall be satisfied prior to or simultaneously with each such
purchase; and

(f) the Administrative Agent shall have received the Affiliated Lender List.

“Purchase Money Obligation” means, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any person owning fixed or
capital assets) or the cost of installation, construction or improvement of any
fixed or capital assets.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and[ other] representatives of such Person
and of such Person’s Affiliates.

“Relevant Four Fiscal Quarter Period” means, with respect to any requested
Specified Equity Contribution, the four (4) Fiscal Quarter period ending on (and
including) the Fiscal Quarter in which Consolidated EBITDA will be increased as
a result of such Specified Equity Contribution.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

43



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender and any Affiliated Lender shall be excluded for purposes
of making a determination of Required Lenders; provided, further that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender and any Affiliated
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
(b) any other officer of the applicable Loan Party with similar significant
responsibility for the administration of the obligations of such Loan Party in
respect of this Agreement and so designated by any of the foregoing officers
listed in clause (a) in a notice (including, without limitation, an incumbency
certificate) reasonably acceptable to the Administrative Agent, (c) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01(a),
the secretary or any assistant secretary of a Loan Party, and (d) solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restaurant” means a particular “Bojangles” restaurant at a particular location
that is owned (regardless of whether the real property is owned or leased) or
operated by any Loan Party or a Subsidiary of any Loan Party.

 

44



--------------------------------------------------------------------------------

“Restaurant Guarantees” means the franchise loan guarantees provided by certain
Loan Parties pursuant to (a) the Guaranty, dated as of October 1, 2004, by the
Borrower, Bojangles’ Holdings, Inc., Bojangles International, LLC and Bojangles,
Inc. for the benefit of U.S. Bank National Association, as trustee for FMAC Loan
Receivables Trust 1998-C (its successors and assigns), (b) the Guaranty, dated
as of September 26, 2005, by Bojangles, Bojangles’ Holdings, Inc., Bojangles
International, LLC and Bojangles, Inc. for the benefit of U.S. Bank National
Association, as trustee for FMAC Loan Receivables Trust 1998-C (its successors
and assigns), and (c) the Guaranty, dated as of January 1, 2007, by Bojangles,
Bojangles International, LLC and Bojangles, Inc. for the benefit of U.S. Bank
National Association, as trustee for the registered holders of FMAC Loan
Receivables Trust 1998-C (its successors and assigns); provided, however, that
the aggregate amount of all Indebtedness incurred in connection with the
foregoing Restaurant Guarantees shall not exceed $750,000 at any time
outstanding.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property) (other than Qualified Capital Stock of such
Person), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of or otherwise reserving any funds for the foregoing
purposes.

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in
Section 6.02(a) and with respect to which any payment required under
Section 2.05(b)(i) has been paid, minus (b) the sum at the time of determination
of the aggregate amount of prepayments required to be made pursuant to
Section 2.05(b)(i) through the date of determination calculated without regard
to any reduction in such sum that resulted from voluntary prepayments of the
Term Loans or Revolving Credit Loans referred to in Section 2.05(b)(i);
provided, that for any Excess Cash Flow Period with negative Excess Cash Flow
(such period, “NCF Period”), the aggregate cumulative Retained Excess Cash Flow
Amount for such NCF Period shall be reduced (but in no event below zero) by the
amount by which the Retained Excess Cash Flow Amount would have increased with
respect to such NCF Period if the amount of such Excess Cash Flow for such NCF
Period had been equal to the absolute value thereof.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01-D under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the
Amendment No. 6 Effective Date, the aggregate amount of the Revolving Credit
Commitment is $50,000,000.

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

 

45



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” has the meaning specified in Section 7.18.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
(“HMT”)[ or other relevant sanctions authority].

“Scheduled Unavailability Date” has the meaning specified in Section 3.08.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date by and among the Administrative Agent, the Borrower and the
Guarantors, together with each security agreement supplement delivered pursuant
to Section 6.12, in each case, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such

 

46



--------------------------------------------------------------------------------

Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Solvency Certificate” means a certificate substantially in the form of Exhibit
G.

“Specified Amendment No. 1 Dividend” means a one-time distribution (including
any dividends, intercompany loans or other distributions made by Subsidiaries of
BHI Intermediate (as predecessor in interest to Bojangles’, Inc.) to facilitate
making the Specified Amendment No. 1 Dividend) made on or within seven (7) days
after the Amendment No. 1 Effective Date by the Borrower and/or its Subsidiaries
to BHI Intermediate (as predecessor in interest to Bojangles’, Inc.), and in
turn on behalf of BHI Intermediate (as predecessor in interest to Bojangles’,
Inc.) to the shareholders of BHI Intermediate (as predecessor in interest to
Bojangles’, Inc.) in an aggregate amount not to exceed $50,000,000.

“Specified Amendment No. 2 Dividend” means a one-time distribution (including
any dividends, intercompany loans or other distributions made by Subsidiaries of
BHI Intermediate (as predecessor in interest to Bojangles’, Inc.) to facilitate
making the Specified Amendment No. 2 Dividend) made on or within seven (7) days
after the Amendment No. 2 Effective Date by the Borrower and/or its Subsidiaries
to BHI Intermediate (as predecessor in interest to Bojangles’, Inc.), and in
turn on behalf of BHI Intermediate (as predecessor in interest to Bojangles’,
Inc.) to the shareholders of BHI Intermediate (as predecessor in interest to
Bojangles’, Inc.) in an aggregate amount not to exceed $50,000,000.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.13

“Specified Real Estate” means, parcels of real property owned by any Loan Party
with a Fair Market Value of greater than $3,000,000, as reasonably estimated in
good faith by the Borrower.

“Sponsor” means Advent International Corporation, a Delaware corporation, and
any investment fund managed or advised by Advent International Corporation or
its Affiliates, but not including, however, any portfolio companies of any of
the foregoing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

47



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $2,500,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

48



--------------------------------------------------------------------------------

“Term A-1 Loan” has the meaning specified in Section 2.01(a)(ii).

“Term A-1 Loan Commitment” means, as to each Term Lender, its obligation to make
a Term A-1 Loan to the Borrower pursuant to Section 2.01(a)(ii) on the Amendment
No. 1 Effective Date in an aggregate principal amount not to exceed the amount
set forth opposite such Term Lender’s name on Schedule 2.01-B under the caption
“Term A-1 Loan Commitment”. As of the Amendment No. 1 Effective Date, the
aggregate principal amount of all Term A-1 Loan Commitments of all Term A-1
Lenders was $50,000,000.

“Term A-1 Loan Facility” means, at any time, (a) on or prior to the Amendment
No. 1 Effective Date, the aggregate amount of the Term A-1 Loan Commitments at
such time and (b) thereafter, the aggregate principal amount of the Term A-1
Loans of all Term A-1 Loan Lenders outstanding at such time. As of the Amendment
No. 1 Effective Date, the Term A-1 Loan Facility was $50,000,000.

“Term A-1 Loan Lender” means (a) at any time on or prior to the Amendment No. 1
Effective Date, any Lender that has a Term A-1 Loan Commitment at such time and
(b) at any time after the Amendment No. 1 Effective Date, any Lender that holds
Term A-1 Loans at such time.

“Term A-1 Loan Repayment Date” has the meaning specified in Section 2.07(b).

“Term A-2 Loan” has the meaning specified in Section 2.01(a)(iii).

“Term A-2 Loan Commitment” means, as to each Term Lender, its obligation to make
a Term A-2 Loan to the Borrower pursuant to Section 2.01(a)(iii) on the
Amendment No. 2 Effective Date in an aggregate principal amount not to exceed
the amount set forth opposite such Term Lender’s name on Schedule 2.01-C under
the caption “Term A-2 Loan Commitment”. As of the Amendment No. 2 Effective
Date, the aggregate principal amount of all Term A-2 Loan Commitments of all
Term A-2 Lenders is $50,000,000.

“Term A-2 Loan Facility” means, at any time, (a) on or prior to the Amendment
No. 2 Effective Date, the aggregate amount of the Term A-2 Loan Commitments at
such time and (b) thereafter, the aggregate principal amount of the Term A-2
Loans of all Term A-2 Loan Lenders outstanding at such time. As of the Amendment
No. 2 Effective Date, the Term A-2 Loan Facility is $50,000,000.

“Term A-2 Loan Lender” means (a) at any time on or prior to the Amendment No. 2
Effective Date, any Lender that has a Term A-2 Loan Commitment at such time and
(b) at any time after the Amendment No. 2 Effective Date, any Lender that holds
Term A-2 Loans at such time.

“Term A-2 Loan Repayment Date” has the meaning specified in Section 2.07(c).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, (i) on the Closing Date, its
obligation to make Term Loans to the Borrower pursuant to Section 2.01(a)(i) on
the Closing Date in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Term Lender’s name on Schedule
2.01-A under the caption “Term Commitment”, (ii) on the Amendment No. 1
Effective Date, its Term A-1 Loan Commitment, (iii) on the Amendment No. 2
Effective Date, its Term A-2 Loan Commitment, or (iv) its obligation to make or
maintain a Term Loan to the Borrowers in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such caption in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

49



--------------------------------------------------------------------------------

“Term Facility” means, collectively or individually as the context may require,
the Closing Date Term Facility, the Term A-1 Loan Facility and/or the Term A-2
Loan Facility. As of the Amendment No. 1 Effective Date (after giving effect to
the Amendment No. 1 Transactions), the aggregate principal amount of the Term
Facility is $214,312,500. As of the Amendment No. 2 Effective Date (after giving
effect to the Amendment No. 2 Transactions), the aggregate principal amount of
the Term Facility [is]was $249,625,000. As of the Amendment No. 6 Effective
Date, the aggregate principal amount of the Term Facility is $129,101,109.74.

“Term Lender” means, at any time, a Closing Date Term Lender, a Term A-1 Lender
and/or a Term A-2 Lender as the context may require.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Loan Increase” has the meaning specified in Section 2.14(a).

“Term Loan Repayment Date” has the meaning specified in Section 2.07(c).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1, including any amendments or restatements thereof.

“Threshold Amount” means $5,000,000.

“Trademark Security Agreements” means, collectively, (a) that certain Trademark
Security Agreement, executed and delivered on the Closing Date, between the Loan
Parties and the Administrative Agent, and (b) any other trademark property
security agreements in respect of any trademark property that may be entered
into after the Closing Date.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of the Indebtedness under the
Existing Credit Agreement and the termination of all commitments with respect
thereto, and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

50



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unit Locations” means, collectively, the property comprising the Restaurant
locations described on Schedules 5.08(c) and 5.08(d) and the property comprising
any other Restaurant locations or leases entered into on which a Loan Party
intends to build out a Restaurant.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WOTC/Welfare to Work” means the Work Opportunity Tax Credit program.

“Yield Differential” means, the result of (a) the interest rate applicable to
any Incremental Increase, made pursuant to Section 2.14, minus (b) the interest
rate applicable to the Loans as set forth in Section 2.08 (and the interest
rates applicable to any Incremental Increase that was previously entered into
pursuant to Section 2.14), minus (c) 50 basis points; provided that for all
purposes of determining the applicable interest rates in accordance with this
definition, such interest rate shall (x) when calculating the interest rate

 

51



--------------------------------------------------------------------------------

applicable to any Incremental Increase (i) take into account the interest rates,
applicable margins and/or pricing grid (if any) applicable to each Incremental
Increase, (ii) be deemed to include all upfront or similar fees or OID payable
to all Incremental Lenders providing such Incremental Increase and (y) when
calculating the interest rate applicable to the Loans as set forth in
Section 2.08 (and the interest rate applicable to any Incremental Increase
previously entered into pursuant to Section 2.14), take into account all upfront
or similar fees or OID originally paid to the Lenders in connection with the
initial syndication of the existing Facilities (including in connection with any
amendments to the interest rates, Applicable Fee Rate or Applicable Rate on the
Facilities that became effective subsequent to the Closing Date but prior to the
Increase Effective Date) and (z) any arrangement, commitment, structuring,
underwriting, amendment or other fees paid or payable in connection therewith or
in connection with the existing Facilities to Agent or arrangers in their
capacities as such that are not shared with all Incremental Lenders providing
such Incremental Increase shall be excluded.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

52



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP[. Notwithstanding the foregoing, when determining the amount of Capital
Lease Obligations, such determination shall be made in accordance with GAAP;
provided that, subject to amendments to this Agreement as contemplated in this
clause (b) addressing the impact of any such change, for purposes of defining
Capital Lease Obligations, operating leases that are required to be reclassified
as Capital Leases as a result of a change in GAAP shall remain classified as
operating leases and shall not be included within the definition of Capital
Lease Obligations. ]; provided that it is understood and agreed that commencing
January 1, 2018, the financial statements and other documents required under
this Agreement shall be prepared and the financial ratios and other requirements
under the Loan Documents shall be calculated after giving effect to the
effectiveness of FASB ASC 606. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements provided prior to the Amendment
No. 6 Effective Date for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
Without limiting the foregoing, operating leases resulting in liability in
connection with any “right of use” asset under GAAP shall be excluded from,
Indebtedness. For the avoidance of doubt, any “right of use” liabilities related
to operating leases shall be excluded from the calculation of Consolidated
Funded Indebtedness or Indebtedness to the extent any such liability would
result in duplication of amounts already included in the calculation of
Consolidated Cash Rental Expenses as calculated prior to the effectiveness of
FASB ASC 842.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein. For the avoidance of doubt, no such
variable interest entity shall be included in the calculation of any financial
ratio described herein, whether or not so consolidated.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

53



--------------------------------------------------------------------------------

1.05 Times of Day; Rates.

(a) Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

(b) Rates. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter underlying the determination of
the published rates referenced in the definition of “Eurodollar Rate” or with
respect to the administration, submission or any other matter underlying the
determination of any comparable or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Loan Parties’ Representative. (a) Each Loan Party (other than the Borrower)
by its execution of this Agreement or a joinder agreement irrevocably appoints
the Borrower to act on its behalf as its agent and representative in relation to
the Loan Documents and irrevocably authorizes:

(i) the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Agents, the L/C Issuer, the Swing Line
Lenders and the Lenders and to give all notices and instructions; and

(ii) each Agent, the L/C Issuer, Swing Line Lender and Lender to give any
notice, demand or other communication to that Loan Party pursuant to the Loan
Documents to the Borrower,

and in each case the Loan Party shall be bound as though the Loan Party itself,
had given the notices and instructions.

(b) Every act, omission, agreement, undertaking, settlement, waiver, notice or
other communication given or made by the Borrower or given to the Borrower under
any Loan Document on behalf of another Loan Party or in connection with any Loan
Document (whether or not known to any other Loan Party and whether occurring
before or after such other Loan Party became a Loan Party under any Loan
Document or the Borrower executed this Agreement) shall be binding for all
purposes on that Loan Party as if that Loan Party had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Borrower and any other Loan Party, those of the Borrower
shall prevail.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing.

(i) Subject to the terms and conditions set forth herein, each Closing Date Term
Lender severally agreed to make a Term Loan to the Borrower on the Closing Date
(each such loan, a “Closing Date Term Loan”) in an amount not exceeding such
Closing Date Term Lender’s

 

54



--------------------------------------------------------------------------------

Applicable Percentage of the Closing Date Term Facility comprised of the Closing
Date Term Loans. The Term Borrowing on the Closing Date consisted of Closing
Date Term Loans made simultaneously by the Closing Date Term Lenders in
accordance with their respective Applicable Percentage of the Closing Date Term
Facility.

(ii) Subject to the terms and conditions set forth in the Amendment No. 1, each
Term A-1 Loan Lender severally agreed to make an additional single term loan to
the Borrower on the Amendment No. 1 Effective Date (each such loan, a “Term A-1
Loan”) in an amount not to exceed such Term A-1 Loan Lender’s Term A-1 Loan
Commitment as of the Amendment No. 1 Effective Date. The Term Borrowing on the
Amendment No. 1 Effective Date shall consist of Term A-1 Loans made
simultaneously by the Term A-1 Loan Lenders in the full amount of their
respective Term A-1 Loan Commitments as of the Amendment No. 1 Effective Date.

(iii) Subject to the terms and conditions set forth in the Amendment No. 2, each
Term A-2 Loan Lender severally agrees to make an additional single term loan to
the Borrower on the Amendment No. 2 Effective Date (each such loan, a “Term A-2
Loan”) in an amount not to exceed such Term A-2 Loan Lender’s Term A-2 Loan
Commitment as of the Amendment No. 2 Effective Date. The Term Borrowing on the
Amendment No. 2 Effective Date shall consist of Term A-2 Loans made
simultaneously by the Term A-2 Loan Lenders in the full amount of their
respective Term A-2 Loan Commitments as of the Amendment No. 2 Effective Date.

(iv) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone or (B) electronic
transmission; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,”

 

55



--------------------------------------------------------------------------------

the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone or electronic transmission) whether
or not the requested Interest Period has been consented to by all the Lenders.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof; provided, that one (1) Eurodollar
Rate Loan that is a Term Loan may be in a principal amount of at least $100,000
with no multiple requirement. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date [a]the Committed Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

56



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f) Subject to the terms contained in Section 2.02 and such other terms as may
be required by the Administrative Agent, the Borrower may select the Eurodollar
Rate for the initial Credit Extension, and solely with respect to the initial
Credit Extension, an Interest Period of such term as may be acceptable to the
Administrative Agent and the Lenders in their sole discretion.

(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Agent, and such Lender.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

 

57



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date or, with the consent of the L/C Issuer, the Borrower
provides Cash Collateral or other credit support acceptable to the L/C Issuer
for such Letter of Credit in accordance with the terms set forth in
Section 2.15.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

58



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a

 

59



--------------------------------------------------------------------------------

specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 1:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (if the Borrower shall have
received notice of such drawing by 11:00 a.m. on such date) or not later than
[1:00]1.00 p.m. on the Business Day immediately following the Borrower’s receipt
of such notice (if the Borrower shall have received notice of such drawing after
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit) (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than
delivery of [a]the Committed Loan Notice). Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

60



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than the delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

 

61



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any [of
its Subsidiaries]Subsidiary.

 

62



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through ([vii]viii) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade—International Financial Services Association (BAFT-IFSA),
or the Institute of International Banking Law & Practice, whether or not any
Letter of Credit chooses such law or practice.

 

63



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.16 with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all past due Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Closing Date Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender at such time, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations at such time plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, (y) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

64



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) [electronic transmission]a
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of[ any] telephonic notice or
any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. [](i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

65



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(b) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(c) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(d) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

66



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be in a form reasonably acceptable to the Administrative Agent and
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied in the following
order (x) first, to the principal repayment installments thereof in direct order
of maturity to the following four (4) scheduled payments to be made on each Term
Loan Repayment Date for each Term Facility (on a pro-rata basis among the
Closing Date Term Loans, the Term A-1 Loans and the Term A-2 Loans; provided
that if there is no scheduled payment for one or more of the Term Facilities in
the three (3) month period following such prepayment, prepayments shall be
applied only to the scheduled payments of the Term Facilities that have
scheduled payments in the three (3) month period following such prepayment), and
(y) thereafter, to the remaining principal repayment installments to be made on
each remaining Term Loan Repayment Date (on a pro-rata basis both (a) as amongst
the Closing Date Term Loans, the Term A-1 Loans and the Term A-2 Loans and
(b) as amongst the remaining principal repayment installments of the Term
Loans). Subject to Section 2.16, each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000, or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
prepay an aggregate principal amount of Loans equal to the Excess Cash Flow
Percentage of Excess Cash Flow for the applicable Excess Cash Flow Period less
the aggregate principal amount of all Loans prepaid pursuant to
Section 2.05(a)(i) (provided that any such payment of the Revolving Credit Loans
was accompanied by a permanent reduction in the Revolving Credit Commitment),
such prepayments to be applied as set forth in clauses (v) and (vii) below.

 

67



--------------------------------------------------------------------------------

(ii) If any Loan Party or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Sections 7.05(a),
7.05(b) or 7.05(c)) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person (such prepayments to be applied as set forth in clauses (v) and (vii)
below); provided, however, that, with respect to any Net Cash Proceeds realized
under a Disposition described in this Section 2.05(b)(ii), at the election of
the Borrower (pursuant to a notice in writing by the Borrower to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets so long as within 365 days after the receipt of such Net Cash
Proceeds (or within 545 days if the applicable Loan Party has entered into a
binding contract for reinvestment of such Net Cash Proceeds within 365 days of
such Disposition), such purchase shall have been consummated (as certified by
the Borrower in writing to the Administrative Agent); and provided further,
however, that any Net Cash Proceeds not subject to such definitive agreement or
so reinvested in each case as set forth herein above, shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(ii).

(iii) Upon any Debt Issuance, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (vii) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
any Loan Party or any of its Subsidiaries, and not otherwise included in clause
(ii), (iii) or (iv) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and (vii)
below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Borrower (pursuant to a notice in writing by the Borrower to the
Administrative Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
apply within 365 days after the receipt of such cash proceeds to replace or
repair the equipment, fixed assets or real property in respect of which such
cash proceeds were received (or within 545 days if the applicable Loan Party has
entered into a binding contract to repair, replace or restore such property or
make such reinvestment within 365 days of such receipt); and provided, further,
however, that any cash proceeds not so applied shall be immediately applied to
the prepayment of the Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied in the following order, first, to the Term
Facility and to the principal repayment installments thereof in direct order of
maturity to the following four (4) scheduled payments to be made on each Term
Loan Repayment Date arising after the applicable payment date (on a pro-rata
basis among the Closing Date Term Loans, the Term A-1 Loans and the Term A-2
Loans), and thereafter, to the remaining payments to be made on each remaining
Term Loan Repayment Date (on a pro-rata basis both (a) as amongst the Closing
Date Term Loans, the Term A-1 Loans and the Term A-2 Loans and (b) as amongst
the remaining principal repayment installments of the Term Loans), second, to
the Revolving Credit Facility in the manner set forth in clause (vii) of this
Section 2.05(b), and third, to Cash Collateralize outstanding Letters of Credit.

 

68



--------------------------------------------------------------------------------

(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

(vii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii), or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.

2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments on the Closing Date were automatically and
permanently reduced to zero on the date of the Term Loan Borrowing on the
Closing Date. The aggregate Term Commitments on the Amendment No. 1 Effective
Date were automatically and permanently reduced to zero on the date of the Term
Loan Borrowing on the Amendment No. 1 Effective Date. The Term A-2 Loan
Commitment shall be automatically and permanently reduced to zero immediately
after the funding of the Term A-2 Loans on the Amendment No. 2 Effective Date.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall

 

69



--------------------------------------------------------------------------------

be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Closing Date Term Loans. As of the Amendment No. [4]6 Effective Date, the
Borrower shall repay to the Closing Date Term Lenders the aggregate principal
amount of all Closing Date Term Loans outstanding on the following dates (each
such date a “Closing Date Term Loan Repayment Date”) in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05):

 

Date

   Amount

[September 30, 2015]

   [$2,912,828.94]

[December 31, 2015]

   [$2,912,828.94]

[March 31, 2016]

   [$2,912,828.94]

[June 30, 2016]

   [$2,912,828.94]

[September 30, 2016]

   [$2,169,624.89]

[December 31, 2016]

   [$2,892,833.18]

[March 31, 2017]

   [$2,892,833.18]

[June 30, 2017]

   [$2,892,833.18]

[September 30, 2017]

   [$2,892,833.23]

December 31, 2017

   $[3,258,725.13]0.00

March 31, 2018

   $[3,258,725.13]0.00

June 30, 2018

   $[3,258,725.13]0.00

September 30, 2018

   $[3,258,725.09]0.00

December 31, 2018

   $[3,281,250.00]0.00

March 31, 2019

   $[3,281,250.00]0.00

June 30, 2019

   $[3,281,250.00]0.00

September 30, 2019

   $[3,281,250.00]0.00

December 31, 2019

   $[3,281,250.00]0.00

March 31, 2020

   $[3,281,250.00]0.00

June 30, 2020

   $[3,281,250.00]0.00

September 30, 2020

   $[3,281,250.00]0.00

December 31, 2020

   $1,303,424.67

March 31, 2021

   $1,303,424.67

June 30, 2021

   $1,303,424.67

September 30, 2021

   $1,303,424.67

December 31, 2021

   $1,303,424.67

March 31, 2022

   $1,303,424.67

June 30, 2022

   $1,303,424.67

September 30, 2022

   $1,303,424.67

provided, however, that it is acknowledged and agreed that the amounts [set
forth opposite the]due for payment dates occurring from [September 30,
2015]December 31, 2017 through and including [June]September 30, [2016]2020 have
been paid prior to the Amendment No. [4]6 Effective Date[;] and accordingly have
been reflected as $0; provided, further, however, the final principal repayment
installment of the Closing Date Term Loans shall be repaid on the Maturity Date
for the Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Closing Date Term Loans outstanding on such
date.

 

70



--------------------------------------------------------------------------------

(b) Term A-1 Loans. As of the Amendment No. [4]6 Effective Date, the Borrower
shall repay to the Term A-1 Lenders the aggregate principal amount of all Term
A-1 Loans outstanding on the following dates (each such date a “Term A-1 Loan
Repayment Date”) in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05):

 

Date

   Amount

[September 30, 2015]

   [$554,824.56]

[December 31, 2015]

   [$554,824.56]

[March 31, 2016]

   [$832,236.84]

[June 30, 2016]

   [$832,236.84]

[September 30, 2016]

   [$613,204.06]

[December 31, 2016]

   [$613,204.06]

[March 31, 2017]

   [$613,204.06]

[June 30, 2017]

   [$613,204.06]

[September 30, 2017]

   [$613,204.09]

December 31, 2017

   $[690,763.47]0.00

March 31, 2018

   $[690,763.47]0.00

June 30, 2018

   $[690,763.47]0.00

September 30, 2018

   $[690,763.43]0.00

December 31, 2018

   $[937,500.00]0.00

March 31, 2019

   $[937,500.00]0.00

June 30, 2019

   $[937,500.00]0.00

September 30, 2019

   $[937,500.00]0.00

December 31, 2019

   $[937,500.00]0.00

March 31, 2020

   $[937,500.00]0.00

June 30, 2020

   $[937,500.00]0.00

September 30, 2020

   $[937,500.00]0.00

December 31, 2020

   $506,240.83

March 31, 2021

   $506,240.83

June 30, 2021

   $506,240.83

September 30, 2021

   $506,240.83

December 31, 2021

   $506,240.83

March 31, 2022

   $506,240.83

June 30, 2022

   $506,240.83

September 30, 2022

   $506,240.83

provided, however, that it is acknowledged and agreed that the amounts [set
forth opposite the]due for payment dates occurring from [September 30,
2015]December 31, 2017 through and including [June]September 30, [2016]2020 have
been paid prior to the Amendment No. [4]6 Effective Date, and accordingly have
been reflected as $0; provided, further, however, that the final principal
repayment installment of the Term A-1 Loans shall be repaid on the Maturity Date
for the Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term A-1 Loans outstanding on such date.

 

71



--------------------------------------------------------------------------------

(c) Term A-2 Loans. As of the Amendment No. [4]6 Effective Date, the Borrower
shall repay to the Term A-2 Lenders the aggregate principal amount of all Term
A-2 Loans outstanding on the following dates (each such date a “Term A-2 Loan
Repayment Date” and together with the Closing Date Term Loan Repayment Date, and
the Term A-1 Loan Repayment Date, the “Term Loan Repayment Date”) in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 

Date

   Amount

[September 30, 2015]

   [$625,000.00]

[December 31, 2015]

   [$625,000.00]

[March 31, 2016]

   [$625,000.00]

[June 30, 2016]

   [$625,000.00]

[September 30, 2016]

   [$464,279.53]

[December 31, 2016]

   [$464,279.53]

[March 31, 2017]

   [$464,279.53]

[June 30, 2017]

   [$464,279.53]

[September 30, 2017]

   [$696,419.30]

December 31, 2017

   $[696,419.30]0.00

March 31, 2018

   $[696,419.30]0.00

June 30, 2018

   $[696,419.30]0.00

September 30, 2018

   $[696,419.32]0.00

December 31, 2018

   $[937,500.00]0.00

March 31, 2019

   $[937,500.00]0.00

June 30, 2019

   $[937,500.00]0.00

September 30, 2019

   $[937,500.00]0.00

December 31, 2019

   $[937,500.00]0.00

March 31, 2020

   $[937,500.00]0.00

June 30, 2020

   $[937,500.00]0.00

September 30, 2020

   $[937,500.00]0.00

December 31, 2020

   $610,980.31

March 31, 2021

   $610,980.31

June 30, 2021

   $610,980.31

September 30, 2021

   $610,980.31

December 31, 2021

   $610,980.31

March 31, 2022

   $610,980.31

June 30, 2022

   $610,980.31

September 30, 2022

   $610,980.31

provided, however, that it is acknowledged and agreed that the amounts [set
forth opposite the]due for payment dates occurring from [September 30,
2015]December 31, 2017 through and including [June]September 30, [2016]2020 have
been paid prior to the Amendment No. [4]6 Effective Date, and accordingly have
been reflected as $0; provided, further, however, that the final principal
repayment installment of the Term A-2 Loans shall be repaid on the Maturity Date
for the Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term A-2 Loans outstanding on such date.

 

72



--------------------------------------------------------------------------------

(d) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(e) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date fifteen (15) Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (giving
effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or any Event of Default under Section 8.01(f) shall
have occurred, then such past due amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such past due amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) [herein ]above),
the Borrower shall pay interest on the principal amount of all past due
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the

 

73



--------------------------------------------------------------------------------

Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Revolving Credit
Facility for purposes of determining the commitment fee. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the [time]times specified in the applicable Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrower, Holdings or the
Lenders determine that (i) the Consolidated Total Lease Adjusted Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Lease Adjusted Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent shall be

 

74



--------------------------------------------------------------------------------

conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower

 

75



--------------------------------------------------------------------------------

the amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
[time at]date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

76



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender[ shall], by exercising any
right of setoff or counterclaim or otherwise, [obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii)]obtains payment in respect
of any principal of or interest on any of the Loans made by it or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender receiving payment of a proportion of the aggregate amount of [the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time]such Loans or participations
and accrued interest thereon greater than its pro rata share thereof, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and [subparticipations]sub-participations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of [Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be]principal of and accrued
interest on their respective Loans and other amounts owing to them, provided
that:

(i) if any such participations or [subparticipations]sub-participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or [subparticipations]sub-participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply)

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

77



--------------------------------------------------------------------------------

2.14 Increase in Facility.

(a) Request for Increase. The Borrower may request that the Administrative Agent
(x) add one or more additional term loans under this Section 2.14 (each, an
“Additional Incremental Tranche”) and/or increase the then effective aggregate
principal amount of the Term Loans under this Section 2.14 on the same terms as
the existing Term Loans (a “Term Loan Increase” and, together with each
Additional Incremental Tranche, the “Incremental Term Loan Increase”), and/or
(y) increase the then effective aggregate principal amount of the Revolving
Credit Commitments under this Section 2.14 (each, a “Revolving Credit Commitment
Increase” and, together with the Incremental Term Loan Increase, the
“Incremental Increases” and the incurrence of Additional Incremental Tranches,
Term Loan Increases and Revolving Credit Commitment Increases shall hereinafter
be referred to as “Incremental Credit Extensions”); provided that:

(i) (x) the aggregate principal amount of all Incremental Credit Extensions
pursuant to this Section 2.14 shall not exceed the lesser of (A) $50,000,000 and
(B) an amount such that, after giving effect to each Incremental Credit
Extension, the Consolidated Total Lease Adjusted Leverage Ratio calculated on a
Pro Forma Basis after giving effect to such Incremental Increases (and assuming
the full utilization thereof) does not exceed the lesser of (1) the maximum
Consolidated Total Lease Adjusted Leverage Ratio permitted pursuant to
Section 7.11(a) at such time less 0.25:1.00 and (2) 5.25:1.00, on the date of
the relevant Incremental Credit Extension under this Section 2.14 and as of the
last day of the most recently ended Fiscal Quarter prior to such proposed
Incremental Increase, (y) the aggregate principal amount of any Incremental
Increase shall be in a minimum amount of $10,000,000 (or such lower amount that
represents all remaining availability pursuant to this Section 2.14) and in
integral multiples of $2,000,000 in excess thereof, and (z) the Borrower may
make a maximum of five (5) such requests during the term of this Agreement;

(ii) no Default or Event of Default shall have occurred and be continuing or
would occur after giving effect to such Incremental Increase and the application
of proceeds therefrom;

(iii) the Term Loans and Revolving Credit Loans made under this Section 2.14
shall have a maturity date no earlier than the Maturity Date and in the case of
additional Term Loans made pursuant to this Section 2.14 shall have a Weighted
Average Life to Maturity no shorter than the remaining Weighted Average Life to
Maturity of the then existing Term Loans made under Section 2.01;

(iv) if at any time during the Adjustment Period, the Borrower requests any
Incremental Credit Extension and if the weighted average interest rate,
applicable margin and/or pricing grid (if any) applicable to any such
Incremental Increase requested during the Adjustment Period pursuant to this
Section 2.14 exceeds the interest rates, Applicable Fee Rate and Applicable Rate
as set forth herein with respect to the Facilities by more than 50 basis points,
then the interest rates, Applicable Fee Rate and Applicable Rate with respect to
each Facility (and the interest rates, Applicable Fee Rate and Applicable Rate
applicable to any Incremental Increase that was previously entered into pursuant
to this Section 2.14) shall automatically increase by, and be subject to, the
Yield Differential (it being understood that any increase in the weighted
average interest rates may (A) take the form of original issue discount (“OID”)
or upfront fees, with such OID or upfront fees being equated to such interest
margins in a manner reasonably determined by the Administrative Agent and
consistent with generally accepted financial practice based on an assumed
four-year average life to maturity or lesser remaining life to maturity or
(B) be accomplished by a combination of an increase in the weighted average
interest rates, OID and/or upfront fees);

 

78



--------------------------------------------------------------------------------

(v) the proceeds of any Term Loans made under this Section 2.14 shall be used to
make Permitted Acquisitions, Permitted Joint Ventures and Capital Expenditures,
in each case as permitted herein;

(vi) the Loans incurred pursuant to each Incremental Credit Extension shall in
no event rank senior in right of payment and with respect to the Collateral than
the Loans under the existing Facilities;

(vii) the Term Loans incurred pursuant to the Incremental Term Loan Increase
shall (i) be treated in the same manner as the existing Term Loans for purposes
of Section 2.06 and (ii) share ratably in any prepayments of the existing Term
Loans; and

(viii) all other terms and conditions with respect to the Term Loans and /or
Revolving Credit Loans made pursuant to this Section 2.14 shall be reasonably
satisfactory to the Administrative Agent.

(b) Notification by Administrative Agent; Additional Lenders. Any request under
this Section 2.14 shall be submitted by the Borrower in writing to the
Administrative Agent (which shall promptly forward copies to the Lenders). The
Borrower may also specify any fees offered to those Lenders (the “Incremental
Lenders”), including additional lenders invited subject to clause (c) below,
that agree to increase the principal amount of their Term Loans and/or Revolving
Credit Commitments and/or provide Commitments under any Incremental Increase,
which fees may be variable based upon the amount of the Incremental Credit
Extension provided by any such Lender. No Lender (including the Administrative
Agent in its capacity as a Lender) shall have any obligation, express or
implied, to offer to provide an Incremental Credit Extension. Only the consent
of each Incremental Lender shall be required for an Incremental Credit Extension
pursuant to this Section 2.14. No Lender which declines to provide an
Incremental Credit Extension may be replaced with respect to its existing Term
Loans and/or Revolving Credit Commitment as a result thereof without such
Lender’s consent.

(c) Lender Elections to Increase. Each Incremental Lender shall as soon as
reasonably practicable specify in writing the amount and type of the proposed
Incremental Credit Extension that it is willing to offer (provided that any
Lender not so responding within five (5) Business Days (or such shorter period
as may be specified by the Administrative Agent) shall be deemed to have
declined such a request). The Borrower may accept some or all of the offered
amounts or, to the extent the Borrower does not receive sufficient offers from
existing Lenders to provide Term Loans, Revolving Credit Commitments and/or
Commitments under any Incremental Increase, as applicable, in the amount
requested by the Borrower on economic terms acceptable to the Borrower, subject
to the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (as applicable) (which approvals shall not be unreasonably withheld)
invite additional Eligible Assignees to become Lenders pursuant to a joinder or
accession agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Facility is increased in accordance
with this Section 2.14, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”), which such date
shall be at least five (5) Business Days after the Lenders are required to
respond to any request for an Incremental Increase as set forth in
Section 2.14(c), and the final allocation of such increase and the
Administrative Agent shall promptly notify the Lenders of the final allocation
of such increase and the Increase Effective Date.

(e) Additional Conditions to Effectiveness of Increase. As a condition precedent
to such increase, (1) the Administrative Agent shall have received each of the
following documents: (x) a joinder or accession agreement to this Agreement
executed by a duly authorized officer of each applicable

 

79



--------------------------------------------------------------------------------

Incremental Lender, and (y) a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, in all cases, without duplication of any materiality qualifiers, and
except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default or Event of Default exists or
would occur after giving effect to such Incremental Increase, and (c) the
Consolidated Total Lease Adjusted Leverage Ratio, both before and after giving
effect to such increase, does not exceed 5.25:1.00, and (2) the Borrower shall
execute and deliver such agreements, instruments and documents and take such
other actions as may be reasonably requested by the Administrative Agent in
connection with, and at the time of, such Incremental Increases;

(f) Amendments to Loan Documents. Subject to the third to last paragraph of
Section 11.01, the Administrative Agent is expressly permitted, without the
consent of the other Lenders, to amend the Loan Documents to the extent
necessary or appropriate in the reasonable opinion of the Administrative Agent
to give effect to any Incremental Increase pursuant to this Section 2.14.

(g) Additional Terms. Upon each Incremental Increase of Revolving Credit
Commitments pursuant to this Section 2.14, (i) each Revolving Credit Lender
immediately prior to such Incremental Increase will automatically and without
further act be deemed to have assigned to each Incremental Lender providing a
portion of any such Incremental Increase pursuant to this Section 2.14, and each
Incremental Lender providing a portion of the Revolving Credit Commitment
Increase will automatically and without further act be deemed to have assumed a
portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans, such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (x) participations hereunder in Letters
of Credit and (y) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Incremental Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment, and (ii) the Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (which prepayment shall be
accompanied by accrued interest thereon and any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Applicable Revolving Credit
Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section 2.14. In connection with any increase to the Term
Facility pursuant to the terms hereof, the additional Term Loans shall be made
by the Term Lenders participating therein pursuant to the procedures set forth
in Section 2.02.

(h) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(i) Amendment No. 1 and Term A-1 Loans; Amendment No. 2 and Term A-2 Loans. For
the avoidance of doubt, neither (i) the Term A-1 Loans made on the Amendment
No. 1 Effective Date nor (ii) the Term A-2 Loans made on the Amendment No. 2
Effective Date are Incremental Increases or Incremental Credit Extensions
pursuant to this Section 2.14.

 

80



--------------------------------------------------------------------------------

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
reasonably determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Administrative Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer. Such application
of funds is not in duplication of the Borrower’s reimbursement obligations under
Section 2.03(c) and accordingly such application of Cash Collateral shall
relieve the Borrower of its reimbursement obligations with respect to such
Letter of Credit under Section 2.03(c) to the extent of the amount of the
application of such Cash Collateral.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Controlled Accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(viii))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to,

 

81



--------------------------------------------------------------------------------

and any disbursement or other transfer of Cash Collateral shall be and remain
subject to, any other Lien conferred under the Loan Documents and the other
applicable provisions of the Loan Documents, and (y) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders”, and “Required Term Lenders”, as applicable, and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

82



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Other than as set forth below in this Section 2.16(a)(iii), during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.09.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee payable under Section 2.09(a) any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders

 

83



--------------------------------------------------------------------------------

or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both [United States Federal]U.S.
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to [subsection]clause (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to [subsection]clause (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

84



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of [subsection]clause (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications. []

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall, without duplication of amounts payable
under [Sections]Section 3.01(a) or (b), make payment in respect thereof within
10 days after written or electronic demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after written or electronic demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or[ by]
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

85



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
[originals]copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed [originals]copies of IRS Form W-8BENE
(or W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed [originals]copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed [originals]copies of IRS Form W-8BENE (or W-8BEN,
as applicable); or

 

86



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
[originals]copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

(C) [(C) ]any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed [originals]copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) [(D) ]if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment No. [4]6 Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

87



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to the such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for [any]such Lender or its applicable Lending Office to make, maintain or fund
[Loans whose interest is] determined by reference to the[ Eurodollar Rate, or to
determine ]or charge interest [rates]with respect to any Credit Extension based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent[ (a “Eurodollar
Suspension Notice”)], (a) any obligation of such Lender to [make]issue, make,
maintain, fund or charge interest with respect to any such Credit Extension as
Eurodollar Rate Loans or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (b) if such [Eurodollar
Suspension Notice]notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such [Eurodollar
Suspension Notice from a Lender to the Borrower, the Borrower]notice, (i) the
Borrower may, subject to the terms set forth in this Section 3.02 and
Section 3.05, revoke (in writing) any pending request for a Borrowing of,
conversion to or continuation of a Eurodollar Rate Loan applicable to such
period of illegality; provided, that such revocation is submitted to the
Administrative Agent by 1:00 p.m. one (1) Business Day prior to the requested
date of such Borrowing, conversion or continuation contained in the applicable
Committed Loan Notice, [and ](ii) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all

 

88



--------------------------------------------------------------------------------

Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans[. If], and (iii) if
such [Eurodollar Suspension Notice]notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. [If]Subject to Section 3.08, if in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank [eurodollar]Eurodollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a)(i) above, “Impacted Loans”)[,] or (b) the
Administrative Agent or the Required Lenders reasonably determine that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, until any
applicable amendment becomes effective (to the extent necessary), (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

89



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request (which may be made by electronic
transmission) of such Lender or the L/C Issuer setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent), the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent), the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than [one hundred and eighty (]180[)] days prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

90



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense (excluding loss of anticipated profits) actually
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any reasonable, documented and
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a [Eurodollar Suspension Notice]notice
pursuant to Section 3.02, then at the request of the Borrower such Lender or the
L/C Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to [Sections]Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for the [Eurodollar Suspension Notice]notice
pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable, documented and out-of-pocket costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

 

91



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

3.08 LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have reasonably determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed for similarly situated borrowers,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) for similarly situated borrowers to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. If no LIBOR Successor Rate has
been determined and the circumstances under clause (i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

 

92



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent, unless otherwise agreed to
pursuant to a post -closing agreement in form and substance satisfactory to the
Administrative Agent in its discretion:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronically transmitted copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) duly executed counterparts of each other Loan Document sufficient in
number for distribution to the Administrative Agent and the Borrower, together
with:

(A) certificates representing the Pledged Equity referred to the Pledge
Agreements accompanied by undated transfer powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,

(C) results of searches (including, without limitation, intellectual property
and lien searches), dated on or before the date of the initial Credit Extension,
together with copies of such other supporting documentation as may be reasonably
necessary or desirable showing that the Liens created by the Collateral
Documents are the only Liens upon the Collateral, except Permitted Liens and
Liens to be discharged on or prior to the Closing Date,

(D) evidence of the completion of or arrangements reasonably satisfactory to the
Administrative Agent for all other actions, recordings and filings of or with
respect to the Collateral Documents that the Administrative Agent may deem
necessary in order to perfect the Liens on the Collateral; and

(E) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, the Pledge Agreements and the Intellectual Property Security
Agreements has been taken (including receipt of duly executed payoff letters,
and UCC-3 termination statements).

 

93



--------------------------------------------------------------------------------

(iv) certificates executed by a Responsible Officer of each Loan Party attaching
resolutions or other action authorizing the actions under the Loan Documents,
incumbency certificates, certified copies of the Organization Documents of such
Loan Party, in each case, certified to be true, accurate and complete and in
effect on the Closing Date and such other documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of each of (i) Weil, Gotshal, & Manges, LLP and
(ii) McGuireWoods LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request, in form, scope and substance reasonably satisfactory to the
Administrative Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) there has been no event or circumstance since December 25,
2011 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

(viii) a certificate of a Responsible Officer of the Borrower attaching the
interim financial statements of Holdings and its Subsidiaries for the period
ended August 19, 2012, each reasonably satisfactory to the Administrative Agent;

(ix) a Solvency Certificate from the chief financial officer of each Loan Party;

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with binding certificates
of insurance and endorsements, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;

(xi) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated and all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released;

(xii) an executed copy of a disbursement letter, executed by the Borrower; and

 

94



--------------------------------------------------------------------------------

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably request.

(b) (i) All fees (other than legal fees and expenses of counsel) required to be
paid to the Administrative Agent and the Lead Arranger on or before the Closing
Date shall have been paid and (ii) all fees required to be paid to the Lenders
on or before the Closing Date shall have been paid (which may be offset from the
initial Credit Extension on the Closing Date).

(c) The Borrower shall have paid all accrued legal fees and expenses of counsel
to the Administrative Agent and the Lead Arranger (directly to such counsel if
requested by the Administrative Agent) to the extent invoiced at least three
(3) days prior to the Closing Date (for the avoidance of doubt, a summary
statement of such fees, charges and disbursements shall be sufficient
documentation for the obligations set forth in this Section 4.01(c) provided
that supporting documentation for such summary statement is provided promptly
thereafter), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent and counsel to the
Administrative Agent).

(d) The Borrower shall have paid all accrued fees and expenses of the
Administrative Agent and the Lead Arranger (other than the legal fees as set
forth herein above) to the extent invoiced prior to or on the Closing Date.

(e) The Closing Date shall have occurred on or before October 31, 2012.

(f) After giving effect to the Transaction, including all Credit Extensions made
in connection therewith, the amount by which the aggregate Revolving Credit
Commitments exceeds the sum of (i) the Outstanding Amount of Revolving Credit
Loans and Swing Line Loans and (ii) the Outstanding Amount of L/C Obligations
shall be no greater than $7,500,000.

(g) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the Consolidated Total Lease
Adjusted Leverage Ratio calculated as of the twelve month period ending
August 19, 2012 and calculated on a Pro Forma Basis, including the initial
funding of the Facility, does not exceed 5.10:1.00.

(h) Since December 25, 2011, there shall have been no event or condition that
has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

95



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, in all cases, without
duplication of any materiality qualifiers, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, other than to the
extent, in the case of each of clauses (a) through (d), above, (i) such as have
been obtained or made and are in full force and effect and (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Collateral Documents.

 

96



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements delivered (x) on the Closing Date, and (y) thereafter pursuant to
Section 6.01(a) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Holdings and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
(x) dated August 19, 2012, and (y) thereafter delivered in connection with
Section 6.01(b), and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for the Fiscal Quarter ended on
the date thereof (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of Holdings and its consolidated Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.

(c) Since the date of the Closing Date Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of Holdings and its Subsidiaries as
at August 19, 2012 and the related consolidated pro forma statements of income
and cash flows of Holdings and its Subsidiaries for the eight (8) months then
ended, certified by the chief financial officer or treasurer of the Borrower,
copies of which have been furnished to each Lender, fairly present the
consolidated pro forma financial condition of Holdings and its Subsidiaries as
at such date and the consolidated pro forma results of operations of Holdings
and its Subsidiaries for the period ended on such date, in each case giving
effect to the Transaction, all in accordance with GAAP.

(e) The Projections delivered pursuant to Section 4.01 and each other
consolidated forecasted balance sheet, statements of income and cash flows of
Holdings and its Subsidiaries delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance, it
being recognized that forecasts are not to be viewed as facts and that actual
results may differ significantly from projected results (and such differences
may be material) and no assurance can be given that the projected results will
be realized.

 

97



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transaction, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
its Subsidiaries has good record, insurable and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and Permitted Liens.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens set forth on Schedule 7.01, and as otherwise
permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries (including all
Specified Real Estate), showing as of the date of the last required supplement
(if any) to such Schedule pursuant to Section 6.02(h) the street address, county
or other relevant jurisdiction, state, record owner and book and reasonably
estimated Fair Market Value thereof.

(d) Following the Closing Date, except for any Leases acquired after the date on
which such Schedule was most recently updated pursuant to Section 6.02(h):

(i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all Leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date. To the
knowledge of the Borrower, each such Lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all Leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date. To the
knowledge of the Borrower, each such Lease is the legal, valid and binding
obligation of the lessee thereof, enforceable in accordance with its terms.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date of the last
required supplement (if any) to such Schedule pursuant to Section 6.02(h),
showing as of such date the amount, obligor or issuer and maturity, if any,
thereof.

5.09 Environmental Compliance. (a) Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) each
Loan Party and Subsidiary is and has been in compliance with any applicable
Environmental Law, which compliance includes obtaining,

 

98



--------------------------------------------------------------------------------

maintaining and complying with any permit, license or other approval required
under any Environmental Law (“Environmental Permits”), (ii) no Loan Party or
Subsidiary is subject to any Environmental Liability, and (iii) no Loan Party or
Subsidiary has received notice of any claim alleging noncompliance with or
potential liability under any Environmental Law.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) none of the properties currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries or to
the best of the knowledge of the Loan Parties, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) no Hazardous
Materials have been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries in violation of any applicable Environmental Law or in a manner
that could result in a liability under Environmental Laws.

(c) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither any Loan Party nor any of
its Subsidiaries is undertaking either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by or on behalf of any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party or any of its Subsidiaries.

5.10 Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Loan Party, in such amounts with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where any Loan Party or an applicable
Subsidiary operates.

5.11 Taxes. Each Loan Party and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those taxes which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

5.12 ERISA Compliance. (a) Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) each
Plan is in compliance in all respects with the applicable provisions of ERISA,
the Code and other Federal or state Laws and (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.

 

99



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as has not resulted in or could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and, to the best knowledge of the Borrower, no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) the Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan; and
(vi) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

(d) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the date of the last
required supplement (if any) to such Schedule pursuant to Section 6.02(h), no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the date of the last required supplement (if any) to such Schedule pursuant
to Section 6.02(h), no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in Holdings have been
validly issued, are fully paid and non-assessable. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the date of the last required supplement (if any) to such Schedule pursuant to
Section 6.02(h) (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-Domestic Subsidiary that does
not have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. The copy of the
Organization Document of each Loan Party and each amendment thereto provided
pursuant to Section 4.01(a)(iv) is a true and correct copy of each such
document, each of which is valid and in full force and effect as of the Closing
Date. Neither Holdings nor any of its Subsidiaries is a variable interest
entity. As of the Closing Date there are no Immaterial Subsidiaries.

5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) Neither the Borrower, Holdings, nor any of their Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

100



--------------------------------------------------------------------------------

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect (after giving effect to all
supplements and updates thereto from time to time); provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized that projections are not to be
viewed as facts and that actual results may differ significantly from projected
results (and such differences may be material) and no assurance can be given
that the projected results will be realized.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 11.02.

5.18 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the U.S. federal and
foreign trademarks, service marks, trade names, copyrights, patents, and patent
rights (collectively, “Intellectual Property”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except for those which the failure to be owned or licensed,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and Schedule 5.18 sets forth a complete and accurate
list of all such Intellectual Property owned or used by each Loan Party as of
the date of the last required supplement (if any) to such Schedule pursuant to
Section 6.02(h). To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any Intellectual Property rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent, both before and after giving
effect to the Amendment No. 2 Transactions.

5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

5.21 Material Contract. No default by any Loan Party or to the knowledge of any
Loan Party, by any other party exists under any Material Contract, other than
such defaults that could not, whether individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.22 Leases. There is a Lease in force for each Unit Location which is ground
leased or space leased by any Loan Party; each Lease is in full force and effect
except as, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No event of default by any party
exists under any such Lease that could reasonably be expected to result in
termination of such Lease by a party other than a Loan Party, nor has any event
occurred which, with the passage of time or the giving of notice, or both, would
constitute such an event of default, except in each case, to the extent any such
event of default, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

5.23 Security Interests.

(a) The provisions of the Collateral Documents (other than those of each
Mortgage) are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.01) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.

(b) To the extent provided therein, each Mortgage to be executed and delivered
after the Closing Date will, when delivered, be effective to create, in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable first priority Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Specified Real Estate thereunder and the proceeds thereof, subject only to
Permitted Liens, and when the Mortgages are filed in the offices specified in
the local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.12 and 6.20, the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Specified Real Estate and the proceeds thereof, in each
case prior and superior in right to any other Person, other than Permitted
Liens.

5.24 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party as of the Closing
Date. No Loan Party nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

5.25 [Compliance with ]OFAC[ Rules and Regulations. No]. Neither any Loan Party,
nor any[ Affiliate] of [a Loan Party, nor, to the knowledge of any Loan Party or
any Affiliate of a Loan Party, any Related Party, (i)  is]its Subsidiaries, nor,
to the best knowledge of the Borrower, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions[, (ii) is located, organized or residing in
any] , (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant Sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction[, or (iii) is
engaged in any transaction with any Person who is now the subject of Sanctions
or who is located, organized or residing in any Designated Jurisdiction. No
Loan, nor the proceeds from any Loan, has been used, directly or indirectly, to
lend, fund any operations in, finance any investments or activities in or make
any payment to, an individual, entity or country currently subject to any
Sanctions.].

 

102



--------------------------------------------------------------------------------

5.26 [Foreign Assets Control Regulations, Etc. No Loan Party is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. No Loan Party is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Act. No Loan Party
(i) is a blocked person described in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions, or is otherwise associated, with
any such blocked person]Anti-Corruption Laws. Holdings and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions. and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws, in each case, to the extent applicable to it, and their
respective directors, officers, employees and agents to the extent applicable to
such Person.

5.27 Use of Proceeds. The proceeds of the Loans shall be used in accordance with
Section 6.11.

5.28 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for redelivery
to each Lender), in form and detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 120 days after the end of each
Fiscal Year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, changes in stockholders’ equity, and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to (i) any “going concern” or like
qualification or exception or any qualification [or] (other than any “going
concern” or similar qualification resulting, in each case, from any breach or
anticipated breach of any financial covenant and/or the impending maturity of
any Indebtedness) or (ii) any exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of Holdings and within
sixty (60) days after the end of the fourth Fiscal Quarter of each Fiscal Year,
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations, changes in stockholders’ equity, and cash flows for such Fiscal
Quarter and for the portion of Holdings’ Fiscal Year then ended, setting forth
in each case in comparative form the figures for the corresponding Fiscal
Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of Holdings as fairly
presenting the financial condition, results of operations, stockholders’ equity
and cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; and

 

103



--------------------------------------------------------------------------------

(c) as soon as available, but in any event at least forty-five (45) days after
the end of each Fiscal Year of Holdings, an annual business plan and budget of
Holdings and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of Holdings, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of Holdings and its Subsidiaries on a monthly basis
for the immediately following Fiscal Year (including the Fiscal Year in which
the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
redelivery to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Holdings, and (ii) a copy of management’s discussion and analysis with respect
to such financial statements;

(b) promptly after any request by the Administrative Agent (or any Lender
through the Administrative Agent), copies of any detailed audit reports,
management letters or recommendations submitted to the Board of Directors (or
the audit committee of the Board of Directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the equity
holders of the Borrower, and in any case not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Administrative Agent
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e) as soon as available, but in any event within sixty (60) days after the end
of each Fiscal Year of Holdings, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other material correspondence received from any Governmental Agency
regarding financial or other operational matters of any Loan Party or any
Subsidiary thereof;

 

104



--------------------------------------------------------------------------------

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages (if any) to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(h) concurrently with the delivery of financial statements pursuant to
Section 6.01(a), (i) a report supplementing Schedules 5.08(c), 5.08(d)(i) and
5.08(d)(ii), including an identification of all owned real property disposed of
by any Loan Party or any Subsidiary thereof during such Fiscal Year, a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner, Fair Market Value thereof and, in the case of
leases of property, lessor, lessee and expiration date) of all real property
acquired or leased during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete; (ii) a report supplementing Schedule
5.18, setting forth (A) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
or any Subsidiary thereof during such Fiscal Year and (B) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof during such Fiscal Year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent; and

(i) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent (or
any Lender through the Administrative Agent) may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower sends such
documents via electronic mail, (ii) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (iii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent [if the Administrative Agent requests]upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable

 

105



--------------------------------------------------------------------------------

efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event that, individually or in the aggregate
when taken together with all other such ERISA Events that have occurred, could
reasonably be expected to result in a liability of any Loan Party or any of
their ERISA Affiliates that could reasonably be expected to have a Material
Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and

(f) of any claim asserted against, all or any material portion of the Collateral
or occurrence of any other event which could reasonably be expected to
materially adversely affect the value of the Collateral.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

106



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than thirty (30) days’ (or ten
(10) days’ in the case of non-payment of premium) prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent (and any Lender that accompanies the Administrative
Agent) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
has occurred and is continuing, the Administrative Agent (and any Lender that
accompanies the Administrative Agent) (or any of its respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and with at least one
(1) Business Day’s advance notice; provided, further, that, so long as no Event
of Default has occurred or is continuing, the Administrative Agent shall not
exercise such rights more often than two (2) occasions during any calendar year
and only one (1) such occasion shall be at the Borrower’s expense.

 

107



--------------------------------------------------------------------------------

So long as no Event of Default has occurred or is continuing, the Borrower shall
have the opportunity to have a representative accompany the Administrative Agent
and its designated representatives on any such visits or inspections. So long as
no Event of Default has occurred or is continuing, the Administrative Agent
shall give the Borrower one (1) Business Day’s prior notice of, and the
opportunity to, participate in any discussions with the Borrower’s directors,
officers, and independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, no Loan Party shall be required to disclose,
permit the inspection, examination or making of copies or abstracts of, or any
discussion of, any document information or other matter that (a) constitutes
non-financial trade secrets unless an Event of Default has occurred and is
continuing, (b) in respect of which disclosure to the Administrative Agent (or
its representatives or contractors) is prohibited by law or (c) is subject to
attorney-client privilege or constitutes attorney work-product.

6.11 Use of Proceeds.

(a) Prior to the Amendment No. 1 Effective Date, use the proceeds of the Credit
Extensions to refinance the Indebtedness under the Existing Credit Agreement on
the Closing Date and thereafter for other general corporate purposes not in
contravention of any Law or of any Loan Document.

(b) On and following the Amendment No. 1 Effective Date and prior to the
Amendment No. 2 Effective Date, use the proceeds of (i) the Term A-1 Loans made
on the Amendment No. 1 Effective Date to fund the Specified Amendment No. 1
Dividend and to pay fees and expenses in connection with the Amendment No. 1
Transactions and (ii) any Credit Extensions for general corporate purposes not
in contravention of any Law or of any Loan Document.

(c) On and following the Amendment No. 2 Effective Date, use the proceeds of
(i) the Term A-2 Loans made on the Amendment No. 2 Effective Date to fund the
Specified Amendment No. 2 Dividend and to pay fees and expenses in connection
with the Amendment No. 2 Transactions and (ii) any Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) At any time that any Loan Party or any newly formed or acquired Subsidiary
that is to become a Loan Party pursuant to clause (b) below acquires any real or
personal property (other than Excluded Collateral) that is not subject to a
perfected, first priority Lien in favor of the Administrative Agent pursuant to
the Collateral Documents, within thirty (30) Business Days (or such longer
period as may be reasonably acceptable to the Administrative Agent in its sole
discretion) after the acquisition of such real or personal property by such Loan
Party (other than any leasehold interests in real property) or the formation or
acquisition of such Subsidiary, the Borrower shall furnish to the Administrative
Agent, in detail reasonably satisfactory to the Administrative Agent, a written
description of such real and personal property.

(b) Within thirty (30) days (or such longer period as may be reasonably
acceptable to the Administrative Agent in its sole discretion) of the formation
or acquisition of a Subsidiary (other than an Excluded Subsidiary) by any Loan
Party, the Borrower shall, or cause such Loan Party and/or such Subsidiary to,
at the Borrower’s expense, (i) duly execute and deliver to the Administrative
Agent a joinder to this Agreement, the Security Agreement and the Pledge
Agreements (it being understood that an Excluded Subsidiary (other than a
Foreign Subsidiary) may be required to enter into a Pledge Agreement to pledge
Equity Interests of its Subsidiary as required pursuant to clause (c) below),
and all other applicable Collateral Documents specified by and in form and
substance reasonably satisfactory to the Administrative Agent; (ii) deliver
appropriate UCC-1 financing statements or such other financing statements as may
be necessary in the Administrative Agent’s reasonable determination to obtain a
first priority Lien (subject to

 

108



--------------------------------------------------------------------------------

Permitted Liens); (iii) deliver to the Administrative Agent any Pledged
Collateral, Pledged Debt or other instruments specified in the Collateral
Documents (including delivery of all pledged Equity Interests in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)(A)); (iv) deliver to the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent that all taxes, filing fees
and recording fees and other related transaction costs have been paid;
(v) deliver to the Administrative Agent a copy of each Lease with respect to
each Unit Location leased by such Loan Party or such Subsidiary; and
(vi) provide to the Administrative Agent all other reasonably requested
documentation, including one or more legal opinions of counsel reasonably
satisfactory to the Administrative Agent with respect to the execution and
delivery of the applicable documentation referred to herein; in each case, all
in form and substance reasonably satisfactory to the Administrative Agent.

(c) Within thirty (30) days (or such longer period as may be reasonably
acceptable to the Administrative Agent in its sole discretion) of the formation
or acquisition of any new direct Subsidiary that is a Foreign Subsidiary or a
Foreign Related Subsidiary (and is not an Immaterial Subsidiary) by any Loan
Party that is a Domestic Subsidiary, the Borrower shall, at the Borrower’s
expense, (i) cause such Loan Party and such Subsidiary to enter into a Pledge
Agreement to pledge 66% of the voting Equity Interests held by such Loan Party
in such Subsidiary and 100% of any non-voting Equity Interests held by such Loan
Party and to cause such Subsidiary to execute and/or deliver such documents,
instruments or agreements as may be necessary in the Administrative Agent’s
reasonable determination to obtain a first priority Lien (subject to Permitted
Liens) in such Equity Interests of such Subsidiary and held by such Loan Party;
(ii) deliver to the Administrative Agent any Pledged Collateral, Pledged Debt or
other instruments specified in the Collateral Documents to which such Loan Party
and such Subsidiary is a party; and (iii) provide to Administrative Agent all
other reasonably requested documentation, including one or more legal opinions
of counsel reasonably satisfactory to Administrative Agent with respect to the
execution and delivery of the applicable documentation referred to herein; in
each case, all in form and substance reasonably satisfactory to Administrative
Agent.

(d) Within thirty (30) days (or such longer period as may be reasonably
acceptable to the Administrative Agent in its sole discretion) of the
acquisition of any personal property (other than Excluded Collateral) that is
not subject to a first priority, perfected Lien in favor of the Administrative
Agent by a Loan Party, the Borrower shall, or shall cause the applicable Loan
Party or such Subsidiary to, at the Borrower’s expense, (i) deliver to the
Administrative Agent any Pledged Collateral, Pledged Debt or other instruments
required to be so delivered in the Collateral Documents and (ii) take all such
other action as the Administrative Agent may reasonably deem necessary in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, the Collateral Documents; provided, however, that the Loan Parties
shall not be obligated to grant leasehold mortgages in real property to the
Administrative Agent.

(e) Within forty-five (45) days (or such longer period as may be reasonably
acceptable to the Administrative Agent in its sole discretion) of the
acquisition of any Specified Real Estate, the Borrower shall, or shall cause the
applicable Loan Party or such Subsidiary to, at the Borrower’s expense, comply
with each of the provisions set forth in Section 6.20;

(f) At any time upon the reasonable request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may reasonably deem
necessary in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, security agreement supplements, intellectual property
security agreement supplements and other security and pledge agreements.

(g) Any document, agreement, or instrument executed or issued pursuant to this
Section 6.12 shall be a Loan Document.

 

109



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects with all applicable Environmental
Laws, which compliance shall include obtaining, renewing and complying with all
Environmental Permits necessary for its operations and properties; and
(b) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that no Loan Party
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

6.14 Preparation of Environmental Reports. At the request of the Administrative
Agent from time to time if the Administrative Agent reasonably suspects the
presence of any Hazardous Materials on any property of the Borrower or its
Subsidiaries, provide to the Administrative Agent within sixty (60) days after
such request, at the expense of the Borrower, an environmental site assessment
report for any Specified Real Estate described in such request, prepared by a
nationally recognized environmental consulting firm (or other environmental
consulting firm reasonably acceptable to the Administrative Agent), indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and such Loan Party hereby grants and
agrees to cause any Subsidiary that owns any property described in such request
to grant at the time of such request to the Administrative Agent, such firm and
any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto their respective properties to
undertake such an assessment.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16 Reserved.

6.17 Interest Rate Hedging.

(a) Enter into within ninety (90) days of the Closing Date (or such longer
period as may be reasonably acceptable to the Administrative Agent in its sole
discretion), and maintain for a period of not less than two (2) years
thereafter, interest rate Swap Contracts with Persons reasonably acceptable to
the Administrative Agent, covering a notional amount of not less than 50% of the
aggregate outstanding amount of the Closing Date Term Facility.

 

110



--------------------------------------------------------------------------------

(b) On or prior to September 30, 2013, enter, and for a period of at least two
years, maintain at all times from the date of entry, interest rate Swap
Contracts with Persons reasonably acceptable to the Administrative Agent,
covering a notional amount of not less than 50% of the aggregate outstanding
amount of the Term A-1 Loan Facility.

6.18 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

6.19 Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all deposit accounts (including, without limitation, Cash
Collateral Accounts) and securities accounts with Bank of America, any Lender or
any Affiliate of such Lender, or another commercial bank located in the United
States, which has accepted the assignment of such accounts to the Administrative
Agent for the benefit of the Secured Parties pursuant to the terms of the
Security Agreement, and shall, from and after the date that is sixty (60) days
after the Closing Date (or such later date as the Administrative Agent may agree
in its reasonable discretion), enter into deposit account control agreements,
securities account control agreements and such other agreements, documents and
instruments as may be necessary, in the Administrative Agent’s reasonable
determination, to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected, first-priority Lien and “control” (as defined in
the UCC) on such deposit accounts and securities accounts, unless otherwise
consented to in writing by the Administrative Agent in its sole discretion,
provided that the Borrower shall not be required to deliver deposit account
control agreements with respect to any deposit account (a) as to which no less
frequently than once per calendar week all amounts in such deposit account in
excess of $40,000 per deposit account or $350,000 in the aggregate as to all
such accounts not subject to a deposit account control agreement are transferred
to a deposit account over which the Administrative Agent has a perfected, first
priority Lien and “control” over such account as provided herein and
(b) specially and exclusively used in the ordinary course of business for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Loan Party’s salaried employees or fiduciary accounts, each
of which are funded in the ordinary course of business.

6.20 Specified Real Estate. With respect to the Specified Real Estate (if any),
within ninety (90) days of the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Borrower shall
deliver Mortgages, duly executed by the appropriate Loan Party, together with:

(i) as to owned property, evidence that counterparts of the Mortgages have been
duly executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid first and
subsisting Lien, subject to Permitted Liens, on the property described therein
in favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid,

 

111



--------------------------------------------------------------------------------

(ii) as to owned property, Mortgage Policies, with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably deem necessary or desirable,

(iii) American Land Title Association/American Congress on Surveying and Mapping
form surveys or survey updates, for which all necessary fees (where applicable)
have been paid, and dated a date reasonably acceptable to the Administrative
Agent, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the States in which such Specified
Real Estate described in such surveys is located and reasonably acceptable to
the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than minor encroachments and other defects acceptable to the
Administrative Agent and Permitted Liens,

(iv) engineering, soils and other reports as to any owned properties described
in the Mortgages, from professional firms acceptable to the Administrative
Agent,

(v) evidence of the insurance required by the terms of the Mortgages,

(vi) as to any owned property, an appraisal of each of the properties described
in the Mortgages complying with the requirements of the Federal Financial
Institutions Reform, Recovery and Enforcement Act of 1989, which appraisals
shall be from a Person reasonably acceptable to the Lenders, and

(vii) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens subject to Permitted Liens, on the property described in the Mortgages has
been taken.

6.21 Anti-Corruption Laws. Conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, in each case, to the extent applicable to it, and maintain
policies and procedures designed to promote and achieve compliance with such
laws by Holdings, its Subsidiaries and their respective directors, officers,
employees and agents to the extent applicable to such Person.

 

112



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names any Loan Party as debtor, or assign any
accounts or other right to receive income, other than the following:

(a) Liens securing the Obligations pursuant to any Loan Document;

(b) Liens existing on the Amendment No. 1 Effective Date and described on
Schedule 7.01 and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 7.02(d), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date and (ii) does
not encumber any property other than the property subject thereto on the Closing
Date;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions, covenants and other similar
encumbrances and minor title defects affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments;

(i) Liens securing Indebtedness permitted under Section 7.02(f) and 7.02(g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or Fair Market Value, whichever is lower, of
the property being acquired on the date of acquisition;

(j) Liens related to Permitted Sale and Leaseback Transactions; provided, that
such Liens do not encumber any other property of any Loan Party, and such Liens
secure only the Attributable Indebtedness incurred in connection with such
Permitted Sale and Leaseback Transaction;

(k) Liens securing Indebtedness permitted to be incurred hereunder in a maximum
aggregate principal amount not to exceed $2,500,000 at any time outstanding;

 

113



--------------------------------------------------------------------------------

(l) Leases of the real property of any Loan Party, in each case entered into in
the ordinary course of such Loan Party’s business so long as such Leases do not
(i) individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Loan Party or (ii) secure any
Indebtedness;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party in the
ordinary course of business in accordance with the past practices of such Loan
Party;

(n) (i) Liens constituting rights of (i) a collecting bank arising under
Section 4-208 of the UCC on items in the course of collection, and (ii) bankers’
Liens, rights of setoff and other similar Liens existing solely with respect to
cash and Cash Equivalents on deposit in one or more accounts maintained by any
Loan Party, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens arise by operation of applicable
Law, in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

(o) Liens on property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Loan Party to the extent
permitted under Sections 7.03(n) and 7.04(c); provided that such Liens (i) do
not extend to property not subject to such Liens at the time of such
acquisition, merger or consolidation (other than improvements thereon), (ii) are
no more favorable to the lienholders than such existing Liens, (iii) are not
created in anticipation or contemplation of such acquisition, merger or
consolidation, and (iv) if such Lien constituted a Lien of a Loan Party, such
Liens would be permitted pursuant to Sections 7.01(a) through 7.01(n) or 7.01(p)
through 7.01(u);

(p) Liens, if any and other matters disclosed in any Mortgage Policy issued and
accepted by the Administrative Agent in its reasonable discretion;

(q) Liens arising under non-exclusive licenses of Intellectual Property granted
by any Loan Party in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Loan Parties and
which do not secure any Indebtedness for borrowed money;

(r) precautionary Liens arising from the filing of UCC financing statements
solely as a precautionary measure in connection with (i) operating leases or
(ii) the consignment of goods where a Loan Party is the consignee, provided that
such Liens do not extend to any assets other than those the subject of such
operating lease or consignment;

(s) Liens granted by Holdings or any of its Subsidiaries in favor of a Loan
Party in respect of Indebtedness owed by Holdings or such Subsidiary to such
Loan Party; provided that such Indebtedness is (i) evidenced by an intercompany
note and (ii) pledged by such Loan Party as Collateral pursuant to the
Collateral Documents and subordinated on terms and subject to documentation
reasonably satisfactory to the Administrative Agent;

(t) Liens (i) on advances of cash or Cash Equivalents constituting a good faith
earnest money deposit in favor of the seller of any property acquired in any
Permitted Acquisition or any other Investment permitted by this Agreement to be
applied against the purchase price for such Permitted Acquisition or Investment,
and (ii) consisting of an agreement to dispose of any property pursuant to any
Disposition permitted by this Agreement; and

 

114



--------------------------------------------------------------------------------

(u) Liens not otherwise permitted under this Section 7.01 securing obligations
that do not in the aggregate exceed $5,000,000 at any time outstanding.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for speculative purposes and (ii) such
Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

(b) Indebtedness of a Loan Party to another Loan Party, which Indebtedness shall
(i) constitute “Pledged Debt” under the Security Agreement, (ii) be on terms
(including subordination terms) acceptable to the Administrative Agent and
(iii) be otherwise permitted under the provisions of Section 7.03;

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the Amendment No. 1 Effective Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(e) Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Loan Party;

(f) Indebtedness in respect of Capital Lease Obligations (other than Building
Capital Leases), Synthetic Lease Obligations and Purchase Money Obligations
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $[35,000,000]40,000,000;

(g) Indebtedness in respect of Building Capital Leases;

(h) Indebtedness assumed or incurred in connection with a Permitted Acquisition
or a Permitted Joint Venture on or after the Closing Date in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding for all such
Indebtedness; provided that such Indebtedness (i) exists at the time such Person
becomes a Subsidiary or the relevant assets are acquired, (ii) was not incurred
in connection with, or in anticipation or contemplation of, such Permitted
Acquisition or Permitted Joint Venture, and (iii) is not directly or indirectly
recourse to any of the Loan Parties or any of their respective assets, other
than to the Person that becomes a Subsidiary or the assets so acquired;

 

115



--------------------------------------------------------------------------------

(i) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations solely with respect to health benefits or bid, performance or surety
bonds issued for the account of any Loan Party, in each case in the ordinary
course of business, including guarantees or obligations of any Loan Party with
respect to letters of credit supporting such workers’ compensation claims,
self-insurance obligations solely with respect to health benefits, or bid,
performance or surety obligations (in each case other than for an obligation for
borrowed money);

(j) other Indebtedness in an aggregate principal amount not to exceed $5,000,000
at any time outstanding, of which up to $2,500,000 may be secured pursuant to
Section 7.01(k) and otherwise on terms and conditions (including subordination
terms) and documentation reasonably acceptable to the Administrative Agent;

(k) contingent obligations of any Loan Party (x) in respect of Indebtedness
otherwise permitted under this Section 7.02 (other than this Section 7.02(k))
and (y) with respect to operating leases of any Loan Party entered into in the
ordinary course of business;

(l) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(m) Indebtedness in respect of cash management obligations and other
Indebtedness incurred in the ordinary course of business in respect of netting
services and similar arrangements in each case in connection with cash
management and deposit accounts in the ordinary course of business;

(n) Indebtedness consisting of the financing of insurance premiums, in the
ordinary course of business, not to exceed one year of such premiums;

(o) Indebtedness which may be deemed to exist in connection with customary
agreements providing for indemnification, purchase price adjustments, earnouts
and similar obligations in connection with Permitted Acquisitions, Permitted
Joint Ventures or Asset Sales, in each case expressly permitted hereunder and
subject to the limitations as to amounts, if any, set forth in the definitions
of Permitted Acquisition and Permitted Joint Ventures and Section 7.05, as
applicable;

(p) Indebtedness arising from Investments permitted by Section 7.03;

(q) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five (5) Business Days of incurrence;

(r) to the extent constituting Indebtedness, Indebtedness arising in connection
with endorsement of instruments for deposit in the ordinary course of business;

(s) Indebtedness consisting of promissory notes issued by Holdings, the Borrower
or their respective Subsidiaries in lieu of a Restricted Payment to current or
former directors, officers, employees or consultants (or their respective
estate, heirs, family members, spouse, former spouses, domestic partners or
former domestic partners) to finance the purchase or redemption of Equity
Interests permitted by Section 7.06(c); provided that the aggregate amount of
such Indebtedness shall not exceed $500,000 (including, in respect of premiums,
interest, fees, expenses, charges and additional or contingent interest) in the
aggregate at any time outstanding; provided, further, that the amount of any
Indebtedness permitted pursuant to this Section 7.02(s) shall be reduced
dollar-for-dollar by the amount of any Restricted Payment made pursuant to
Section 7.06(c); and

 

116



--------------------------------------------------------------------------------

(t) all premiums (if any), interest (including post-petition interest but
excluding capitalized interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (s) of this
Section 7.02 which is not otherwise prohibited by the terms of the Loan
Documents (including, without limitation subordination terms and dollar
limitations), but subject to Section 7.02(d).

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries (i) in the form of
accounts receivables owing to any of them if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
terms, (ii) in the form of Cash Equivalents, (iii) with respect to the
endorsement of negotiable instruments held for collection in the ordinary course
of business, (iv) regarding lease, utility and other similar deposits in the
ordinary course of business; and (v) to acquire and hold accounts receivable and
notes receivable from financially troubled franchisees in the ordinary course of
business in order to prevent or limit loss; provided that, to the extent
required pursuant to Section 6.19, in each case of clauses (i) through (v)
herein above, such deposits, accounts, cash or Cash Equivalents are maintained
in an account pursuant to Section 6.19;

(b) Loans and advances to officers, directors, employees or consultants of
Holdings, the Borrower or any of their respective Subsidiaries for travel,
entertainment, relocation, or other bona fide business purposes and to purchase
Equity Interests of Holdings and advances of payroll payments and expenses to
officers, directors, employees or consultants in the ordinary course of
business, in an aggregate amount as to this clause (b) not to exceed $500,000 at
any time outstanding;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Amendment No. 1 Effective Date and set forth on
Schedule 7.03, (ii) additional Investments by the Borrower and its Subsidiaries
in Loan Parties (other than Holdings), and (iii) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries (including Subsidiaries that are not Loan Parties in an aggregate
amount invested from and after the date hereof not to exceed $3,500,000 at any
time outstanding; provided that any Investment in the form of a loan or advance
shall be evidenced by an intercompany note (and shall be subject to the
subordination provisions contained therein if made to a Subsidiary that is a
Loan Party) and, in the case of a loan or advance by a Loan Party, pledged by
such Loan Party as Collateral pursuant to the Collateral Documents; provided,
further, that the amount of any Investment permitted pursuant to this
Section 7.03(c)(iii) shall be reduced dollar-for-dollar by the amount of any
outstanding Investment made in connection with a Permitted Joint Venture;

(d) Guarantees permitted by Section 7.02(e);

(e) [Reserved]

(f) to the extent constituting an Investment, Investments by any Loan Party in
Swap Contracts permitted under Section 7.02(a);

(g) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Loan Party’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(h) to the extent constituting an Investment, mergers and consolidations
permitted under Section 7.04;

 

117



--------------------------------------------------------------------------------

(i) Investments arising from promissory notes and other non-cash consideration
received in connection with Dispositions pursuant to Section 7.05(j);

(j) Investments of any Person in existence at the time such Person becomes a
Subsidiary in an aggregate amount for all such Loan Parties not to exceed
$1,500,000 at any time outstanding; provided such Investment was not made in
connection with or anticipation of such Person becoming a Subsidiary of the
Borrower and such Investments are not directly or indirectly recourse to any of
the Loan Parties or any of their respective assets, other than to the Person
that becomes a Subsidiary;

(k) Investments in connection with the creation of Subsidiaries, if the Borrower
and such Subsidiary complies with the provisions of Section 6.12 and, provided,
that to the extent such new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.12 until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten (10) Business Days (or
such longer period as may be reasonably acceptable to the Administrative Agent
in its sole discretion));

(l) Investments that may arise as a result of the consummation of Permitted Sale
and Leaseback Transactions;

(m) Investments in connection with Permitted Acquisitions and Permitted Joint
Ventures;

(n) Investments permitted pursuant to Section 7.02(b) for purposes and in
amounts that would otherwise be permitted to be made as Restricted Payments to
Holdings pursuant to Sections 7.06(c) through and including (e); provided that
the principal amount of any such Investments in the form of loans shall reduce
dollar-for-dollar the amounts that would otherwise be permitted to be paid for
such purpose in the form of Restricted Payments pursuant to such Sections;

(o) Investments in an aggregate amount outstanding not to exceed the Cumulative
Credit Availability as of the time such Investments were made; provided, that no
such Investments will be permitted under this Section 7.03(o) unless (i) no
Default or Event of Default exists or would result therefrom, (ii) at the time
that any such Investment is made (and immediately after giving effect thereto
and any other related transaction), Holdings shall be in compliance, on a Pro
Forma Basis, with (A) Section 7.11(b) and (B) a Consolidated Total Lease
Adjusted Leverage Ratio of not more than the lesser of (1) the maximum
Consolidated Total Lease Adjusted Leverage Ratio permitted pursuant to
Section 7.11(a) at such time less 0.25:1.00 and (2) 5.00:1:00, on the date of
the relevant Investment under this Section 7.03(o) and, in each case for the
most recent Measurement Period for which financial statements are available
prior to such Investment, and (iii) prior to the making of such Investment,
Holdings or the Borrower shall have delivered to the Administrative Agent a
certificate executed by a Responsible Officer, calculating in reasonable detail
the amount of Cumulative Credit Availability immediately prior to such
Investment and the amount thereof to be so applied and certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clauses (i) and (ii) and containing the calculations (in reasonable detail)
required by the preceding clause (ii); and

(p) other Investments not exceeding $4,000,000 in the aggregate at any time
outstanding;

provided that in connection with any such Investment, the Lien on, and security
interest in, such property granted or to be granted in favor of the
Administrative Agent under the Collateral Documents shall be maintained or
created in accordance with the provisions of Section 6.12.

 

118



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Guarantor (other than Holdings) may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Guarantors;

(b) any Guarantor (other than Holdings) may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Loan Party (other than Holdings);

(c) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
(other than the Borrower or Holdings) to merge into or consolidate with it;
provided that the Person surviving such merger shall be a Loan Party;

(d) any Loan Party may enter into any Permitted Joint Ventures; and

(e) any Loan Party may consummate any Disposition expressly permitted by
Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of used, surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of (i) inventory and (ii) cash and Cash Equivalents, in each
case in the ordinary course of business; provided, however that nothing herein
shall be deemed to permit the Disposition of cash or Cash Equivalents in
violation of the terms of any Account Control Agreement relating to any deposit
account or securities account in which such cash or Cash Equivalents are held or
any Collateral Document pertaining thereto;

(c) Dispositions by any Loan Party (other than Holdings) to the Borrower or to
any other Loan Party (other than Holdings);

(d) Dispositions constituting Investments permitted pursuant to Section 7.03;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions constituting non-exclusive licenses of Intellectual Property in
the ordinary course of business and substantially consistent with past practices
and not interfering in any material respect with the ordinary conduct of
business of the Loan Parties;

(g) Dispositions constituting Leases of real property (other than Sale and
Leaseback Transactions) in the ordinary course of business so long as no such
Lease otherwise adversely affects the Administrative Agent’s security interest
in the real property subject thereto in any material respect;

(h) Dispositions of accounts receivable arising in the ordinary course of
business in connection with the collection or compromise thereof and not as part
of any financing transaction;

(i) Dispositions to franchisees of select Restaurants in an aggregate amount not
to exceed $2,000,000 in any period of twelve (12) consecutive months; provided,
that, such Disposition is at arm’s length (exclusive of (x) the assumption of
Capital Leases by the purchaser of the respective assets and (y) lease and
sublease payments from franchisees in connection with the Dispositions of
franchisees of select Restaurants);

 

119



--------------------------------------------------------------------------------

(j) Dispositions of Equity Interests issued by Holdings made in connection with
the exercise or settlement of equity-based awards outstanding as of the date
hereof to former or current employees or hereafter granted to current employees
under the terms of any equity or equity-based compensation plans, programs,
agreements or arrangements of Holdings, the Borrower, any of their respective
Subsidiaries or any of their direct or indirect parent companies and approved by
the Board of Directors of such Person in the ordinary course of business and so
long as the grant or exercise of such Equity Interests would not give rise to a
Change of Control; and

(k) other Dispositions as may be approved in writing by the Administrative Agent
in its reasonable discretion; provided, that at least 50% of the consideration
payable in respect of such Disposition is in the form of cash or Cash
Equivalents;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(k) shall be for Fair Market Value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default or Event of Default (other than in respect of
Restricted Payments made pursuant to paragraphs (a), (b) and (d) of this
Section, which shall not be subject to the requirement that no Default or Event
of Default be then continuing) shall have occurred and be continuing at the time
of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower or any
Guarantor (other than Holdings);

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) payments to Holdings to permit Holdings, and the substantially concurrent
use of such payments by Holdings, to repurchase or redeem (or to make
distributions to any direct or indirect parent of Holdings to repurchase or
redeem) Qualified Capital Stock of Holdings, or the direct or indirect parents
of Holdings, in each case held by current, future or former officers, directors
members of management, consultants or employees (or their respective heirs,
family members, spouses, domestic partners, former spouses, former domestic
partners or estates) of any Loan Party; provided that the aggregate amount of
payments to Holdings shall not exceed, in any period of twelve (12) consecutive
months, $500,000 and, in the aggregate during the term of this Agreement,
$1,000,000; provided, further that that the amount of any payment permitted
pursuant to this Section 7.06(c) shall be reduced dollar-for-dollar by the
amount of any Indebtedness incurred pursuant to Section 7.02(s);

(d) (i) to the extent actually used substantially concurrently by Holdings to
pay (or to make distributions to any direct or indirect parent of Holdings to
pay) such taxes, costs and expenses, payments by the Borrower to or on behalf of
Holdings in an amount sufficient to pay franchise taxes and other fees required
to maintain the legal existence of Holdings, (ii) payments by the Borrower to or
on behalf of Holdings in an amount sufficient to pay out-of-pocket legal,
accounting and filing costs and other expenses in the nature of overhead in the
ordinary course of business of Holdings, in the case of preceding clauses
(i) and (ii) in an aggregate amount not to exceed $1,000,000 in any period of
twelve (12) consecutive months, (iii) distributions to Holdings to pay (or to
make distributions to any direct or indirect parent of Holdings to

 

120



--------------------------------------------------------------------------------

pay) operating expenses in the ordinary course and other corporate overhead (in
each case, to the extent attributable to the assets, income or activities of the
Borrower and its Subsidiaries) and (iv) distributions to Holdings (or to make
distributions to any direct or indirect parent of Holdings to pay) to pay
expenses of debt or equity offerings, provided that, as to clauses (iii) and
(iv), that the aggregate amount of payments under clauses (iii) and (iv) shall
not exceed $2,500,000;

(e) Permitted Tax Distributions by the Borrower to Holdings (or the direct or
indirect holders of the Equity Interests of Holdings), so long as (i) Holdings
(or the direct or indirect holders of the Equity Interests of Holdings) uses
such distributions substantially concurrently to pay its Taxes, (ii) such Taxes
are attributable to the assets, income or activities of the Borrower and its
Subsidiaries and (iii) any refunds related to any such Permitted Tax
Distribution received by Holdings (or the direct or indirect holders of the
Equity Interests of Holdings) shall promptly be returned by Holdings to the
Borrower;

(f) Restricted Payments in an aggregate amount outstanding not to exceed the
Cumulative Credit Availability as of the time such Restricted Payments were
made; provided that no such payments will be permitted under this
Section 7.06(f) unless at the time that any such Restricted Payment is made (and
immediately after giving effect thereto), (i) Holdings shall be in compliance,
on a Pro Forma Basis, with a Consolidated Total Lease Adjusted Leverage Ratio of
not more than 4.50:1.00, for the most recent Measurement Period for which
financial statements are available, and (ii) prior to the payment or making of
such Restricted Payments, Holdings or the Borrower shall have delivered to the
Administrative Agent a certificate executed by the chief financial officer,
demonstrating in reasonable detail (including all applicable calculations) (1)
(x) the amount of Cumulative Credit Availability immediately prior to such
Restricted Payment and the amount thereof to be so applied, and (y) permitted
pursuant to this Section 7.06(f), and (2) the Consolidated Total Lease Adjusted
Leverage Ratio required pursuant to the preceding clause (i);

(g) after an IPO, (i) any Restricted Payment by the Borrower or any other direct
or indirect parent of the Borrower to pay listing fees and other costs and
expenses attributable to being a publicly traded company and (ii) Restricted
Payments of up to 6.0% per annum of the net proceeds received by (or contributed
to) Holdings and its Subsidiaries from such IPO;

(h) Repurchases of Equity Interests from employees deemed to occur upon the
exercise of stock options or warrants by the applicable employee if such Equity
Interests represent a portion of the exercise price of tax withholding
obligation of such options or warrants and approved by the Board of Directors so
long as the exercise of such stock option or warrant would not give rise to a
Change of Control; and

(i) the Specified Amendment No. 1 Dividend on or within seven (7) days after the
Amendment No. 1 Effective Date;

(j) the Specified Amendment No. 2 Dividend on or within seven (7) days after the
Amendment No. 2 Effective Date;

(k) repurchases of Qualified Capital Stock of Holdings or dividend payments to
holders of the Qualified Capital Stock of Holdings (including payments by the
Borrower or a Guarantor to Holdings to enable such repurchases or dividend
payments); provided that no such repurchases or dividend payments will be
permitted under this Section 7.06(k) unless (i)(A) in the case of any such
repurchase or dividend payment other than any repurchase pursuant to or in
connection with a 10b5-1 trading plan (which repurchase pursuant to or in
connection with a 10b5-1 trading plan shall be governed by clause (i)(B) below),
(1) at the time of the declaration of such Restricted Payment (and immediately
after giving effect to such declaration), (x) no Default or Event of Default has

 

121



--------------------------------------------------------------------------------

occurred and is continuing or would occur as a result thereof, and (y) Holdings
shall be in compliance, on a Pro Forma Basis, for the most recent Measurement
Period for which financial statements are required to have been delivered at the
time of such declaration, with the Consolidated Total Lease Adjusted Leverage
Ratio set forth in Section 7.11(a), and (2) such Restricted Payment is made
within thirty (30) days of the date of declaration of such Restricted Payment;
or (B) in the case of any such repurchase pursuant to or in connection with a
10b5-1 trading plan, at the time of the entry into such 10b5-1 trading plan,
(1) no Default or Event of Default has occurred and is continuing or would occur
as a result of such 10b5-1 trading plan and (2) Holdings shall be in compliance,
on a Pro Forma Basis for the most recent Measurement Period for which financial
statements are required to have been delivered at the time of entry into such
10b5-1 trading plan, with the Consolidated Total Lease Adjusted Leverage Ratio
set forth in Section 7.11(a) and (ii) upon the declaration of such Restricted
Payment (in the case of clause (i)(A)) or the entry into such 10b5-1 trading
plan (in the case of clause (i)(B)), Holdings or the Borrower shall have
delivered to the Administrative Agent a certificate executed by the chief
financial officer (or equivalent officer) (xx) certifying as to the satisfaction
of the relevant conditions described in clause (i)(A) or clause (i)(B) above, as
applicable, (yy) attaching a true, correct and complete copy of a substantially
final draft of the applicable 10b5-1 trading plan in respect of clause (i)(B)
above, and (zz) attaching reasonably-detailed calculations demonstrating
compliance with the Consolidated Total Lease Adjusted Leverage Ratio required
pursuant to clause (i)(A) or clause (i)(B), as applicable;

provided, that the amount of Restricted Payments that may be made for a
particular purpose pursuant to Sections 7.06(c) through and including 7.06(e)
shall be reduced dollar-for-dollar by the amount of any such payments made for
such purpose in the form of an intercompany loan by the Borrower or one of its
Subsidiaries to Holdings pursuant to Section 7.03(n).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Loan Party or such Subsidiary or such Affiliate as would be obtainable by
such Loan Party or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) Restricted Payments permitted pursuant to Section 7.06;

(b) reasonable and customary director, officer, employee and consultant
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the applicable Loan Party, to
the extent required;

(c) the payment of Permitted Management Fees;

(d) issuances by Holdings of its Equity Interests in any transaction not
otherwise prohibited by this Agreement;

(e) the payment of customary and reasonable fees and out-of-pocket costs and
expenses to, and indemnities provided on behalf of, (i) members of the Board of
Directors of any Loan Party and (ii) the directors or managers of Holdings or
any direct or indirect parent thereof; and

(f) royalty payments and national marketing fund payments made to the Loan
Parties pursuant to the Bojangles Affiliate Royalty Agreements.

 

122



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to any
Loan Party or to otherwise transfer property to or invest in any Loan Party,
except for any agreement in effect (A) on the Amendment No. 1 Effective Date and
set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a
Subsidiary of any Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of such Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
any Loan Party or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(f) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Total Lease Adjusted Leverage Ratio. Permit the Consolidated
Total Lease Adjusted Leverage Ratio, as of the last day of any Measurement
Period set forth in the table below to be greater than the ratio set forth below
opposite such Measurement Period in the table below:

 

Measurement Period End Date

   Maximum Consolidated
Total Lease Adjusted
Leverage Ratio

Fourth Fiscal Quarter of 2012 through Fourth Fiscal Quarter of 2013

   5.75:1.00

First Fiscal Quarter 2014 through Second Fiscal Quarter of 2015

   5.95:1.00

Third Fiscal Quarter of 2015 through First Fiscal Quarter of 2016

   5.75:1.00

Second Fiscal Quarter of 2016

   5.65:1.00

Third Fiscal Quarter of 2016

   5.50:1.00

Fourth Fiscal Quarter of 2016

   5.35:1.00

First Fiscal Quarter of 2017

   5.30:1.00

Second Fiscal Quarter of 2017

   5.15:1.00

Third Fiscal Quarter of 2017 and for each Fiscal Quarter ending thereafter

   5.00:1.00

[Fourth Fiscal Quarter of 2017]

   [4.90:1.00]

[ First Fiscal Quarter of 2018]

   [4.80:1.00]

[Second Fiscal Quarter of 2018]

   [4.70:1.00]

[Third Fiscal Quarter of 2018 and for each Fiscal Quarter ending thereafter]

   [4.60:1.00]

 

123



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the last day of any Measurement Period set forth in
the table below, to be less than the ratio set forth below opposite such
Measurement Period in the table below:

 

Measurement Period End Date

   Minimum
Consolidated Fixed
Charge Coverage
Ratio  

Closing Date through Fourth Fiscal Quarter of 2013

     1.30:1.00  

First Fiscal Quarter 2014 through Fourth Fiscal Quarter of 2014

     1.20:1.00  

First Fiscal Quarter of 2015 through Second Fiscal Quarter of 2015

     1.15:1.00  

Third Fiscal Quarter of 2015 and for each Fiscal Quarter ending thereafter

     1.10:1.00  

7.12 Cash Capital Expenditures. Make or become legally obligated to make any
cash Capital Expenditure, except for cash Capital Expenditures in the ordinary
course of business not exceeding, in the aggregate for Holdings and its
Subsidiaries during each Fiscal Year, $30,000,000; provided, however, if as of
the last day of any Fiscal Year, Holdings and its Subsidiaries have made cash
Capital Expenditures in the period consisting of four (4) Fiscal Quarters then
ended in an aggregate amount less than the applicable amount set forth above,
then so long as no Event of Default has occurred an amount equal to the lesser
of (a) fifty percent (50%) of the unused portion of such permitted cash Capital
Expenditures for such Fiscal Year (excluding any unused amounts carried over
from the Fiscal Year prior to such Fiscal Year) and (b) $15,000,000 may be
carried over for expenditure in the immediately following Fiscal Year, and if
any such amount is so carried over, will be deemed used in the applicable
subsequent Fiscal Year before the amount of permitted cash Capital Expenditures
for such following Fiscal Year set forth above.

7.13 Amendments of Organization Documents; Equity Interests. Terminate, amend,
modify (including electing to treat any Pledged Interests (as defined in the
Security Agreement) as a “security” under Section 8-103 of the UCC) or change
any of its Organization Documents (including by the filing or modification of
any certificate of designation) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments, modifications or changes or such new agreements which are
not, and could not reasonably be expected to be, adverse in any material respect
to the interests of the Administrative Agent or any Lender.

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) Fiscal Year.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness permitted pursuant to Section 7.02(d).

7.16 Amendment, Etc. of Material Contracts and Indebtedness. (a) Amend, modify
or change in any manner any term or condition of any Material Contract or give
any consent, waiver or approval thereunder in any manner that is, or could
reasonably be expected to be, adverse in any material respect to

 

124



--------------------------------------------------------------------------------

the interests of any Agent or any Lender, (b) take any other action in
connection with any Material Contract that would impair the value of the
interest or rights of any Loan Party thereunder or that would impair the rights
or interests of the Administrative Agent or any Lender, or (c) amend, modify or
change in any manner any term or condition of any Indebtedness set forth in
Schedule 7.02, except for any refinancing, refunding, renewal or extension
thereof permitted by Section 7.02(d).

7.17 Holding Companies. In the case of Holdings, engage in any business or
activity other than (i) the ownership of all outstanding Equity Interests in its
Subsidiaries, (ii) maintaining its corporate existence, (iii) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (iv) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, and (v) activities incidental to activities
described in clauses (i) through (iv) of this Section 7.17.

7.18 Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Leaseback Transaction”) unless (a) the sale of such
property is entered into in the ordinary course of business and is made for cash
consideration in an amount not less than the Fair Market Value of such property,
(b) the Sale and Leaseback Transaction is permitted by Section 7.05(k) and is
consummated within sixty (60) days (or such longer period as may be reasonably
acceptable to the Administrative Agent in its sole discretion) after the date on
which such property is sold or transferred, (c) any Liens arising in connection
with its use of the property are permitted by Section 7.01(j), (d) the Sale and
Leaseback Transaction would be permitted under Section 7.02, assuming the
Attributable Indebtedness with respect to the Sale and Leaseback Transaction
constituted Indebtedness under Section 7.02 and (e) the Attributable
Indebtedness incurred with respect to such Sale and Leaseback Transactions shall
not exceed $2,000,000 with respect to any single Sale and Leaseback Transaction
and $5,000,000 in the aggregate in any period of twelve (12) consecutive months
(a Sale and Leaseback Transaction that satisfies each of the conditions set
forth in clauses (a) through (e) herein above, a “Permitted Sale and Leaseback
Transaction”). For the avoidance of doubt, a “built to suit” transaction (i.e.,
a transaction that involves a Loan Party leasing land and buildings that are
purchased by third-party landlords in connection with the development of
Restaurants) undertaken by any Loan Party shall not be deemed to be a Sale and
Leaseback Transaction.

7.19 Sanctions. Use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary or joint venture
partner, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, (ii) pay within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five (5) days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

125



--------------------------------------------------------------------------------

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(i),
6.03(a), 6.03(f), 6.05(a), 6.07, 6.10, 6.11, 6.12, 6.17, 6.19, or 6.21, or
Article VII, (ii) any of the Guarantors fails to perform or observe any term,
covenant or agreement contained in the Guaranty or (iii) any of the Loan Parties
fails to perform or observe any term, covenant or agreement contained in any
Collateral Document; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (excluding undrawn committed or
available amounts but including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs and any cure
or grace period has expired, the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

126



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by a nationally recognized independent
third-party insurance company that has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which or could reasonably be expected to result in a Material
Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.12 or 6.20 shall for any reason (other than pursuant
to the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate,

 

127



--------------------------------------------------------------------------------

the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents) and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

128



--------------------------------------------------------------------------------

8.04 Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.01, for purposes of determining whether an Event of
Default has occurred under any financial covenant set forth in Section 7.11, any
equity contribution (in the form of Qualified Capital Stock or other equity
having terms reasonably acceptable to the Administrative Agent) made to Holdings
after the last day of any Fiscal Quarter and on or prior to the day that is
seven (7) Business Days after the day on which financial statements are required
to be delivered for that Fiscal Quarter will, at the request of Holdings by
delivery to the Administrative Agent of a notice that it intends to exercise the
cure rights under this Section 8.04 and referencing that it is a notice of
intent to cure under this Section 8.04 (a “Notice of Intent to Cure”), be
included in the calculation of Consolidated EBITDA for the purposes of
determining compliance with the financial covenants set forth in Section 7.11 at
the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution, a “Specified Equity
Contribution”); provided that (a) Holdings shall not be permitted to so request
that a Specified Equity Contribution be included in the calculation of
Consolidated EBITDA with respect to any Fiscal Quarter unless, after giving
effect to such requested Specified Equity Contribution, there will be a period
of at least two (2) consecutive Fiscal Quarters in the Relevant Four Fiscal
Quarter Period in which no Specified Equity Contribution has been made, (b) no
more than two (2) Specified Equity Contributions may be made in the Relevant
Four Fiscal Quarter Period, (c) no more than four (4) Specified Equity
Contributions may be made in the aggregate during the term of this Agreement,
(d) the amount of the Specified Equity Contribution shall be no greater than the
amount required to cause Holdings to be in compliance with the financial
covenants set forth in Section 7.11 for the Relevant Four Fiscal Quarter Period,
(e) except for calculations of Excess Cash Flow for the purposes of
Section 2.05(b)(i) only (in which case, Specified Equity Contributions will be
included in the calculation of Excess Cash Flow for the Fiscal Year during which
the Fiscal Quarter giving rise to the respective Specified Equity Contribution
occurred), all Specified Equity Contributions will be disregarded for all other
purposes under the Loan Documents (including, without limitation, calculating
Consolidated EBITDA for purposes of determining basket levels, Retained Excess
Cash Flow Amount, Applicable Fee Rate, Applicable Rate, Consolidated Total Lease
Adjusted Leverage Ratio and other items governed by reference to Consolidated
EBITDA, and for purposes of the Restricted Payment covenant in Section 7.06(f)
and the Investment covenant in Section 7.03(o)), (f) the proceeds of all
Specified Equity Contributions will be contributed to the Borrower as proceeds
of Qualified Capital Stock or other equity having terms reasonably acceptable to
the Administrative Agent, (g) if the proceeds of the Specified Equity
Contribution are used to repay Indebtedness, such Indebtedness shall not be
deemed to have been repaid for purposes of calculating any financial covenant
set forth in Section 7.11 or for purposes of calculating the Consolidated Total
Lease Adjusted Leverage Ratio, in each case for the Relevant Four Fiscal Quarter
Period, and (h) upon the Administrative Agent’s receipt of a Notice of Intent to
Cure, until the fifteenth Business Day after the day on which financial
statements are required to be delivered for that Fiscal Quarter to which such
Notice of Intent to Cure relates, none of the Administrative Agent or any Lender
shall exercise the right to accelerate the Loans or terminate the Commitments
and none of the Administrative Agent, or any other Lender or Secured Party shall
exercise any right to foreclose on or take possession of the Collateral solely
on the basis of an Event of Default having occurred and being continuing under
Section 7.11, but shall not be restricted from doing any of the foregoing with
respect to any other Event of Default and each other Default or Event of Default
that may exist at such time shall continue to exist and shall not be affected by
the exercise of the cure of rights hereunder; provided, that until timely
receipt of the Specified Equity Contribution, an Event of Default shall be
deemed to exist for all other purposes of the Loan Documents.

 

129



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
similar implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co[-] -agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in

 

130



--------------------------------------------------------------------------------

the other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may [affect]effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and [nonappealable]non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related

 

131



--------------------------------------------------------------------------------

Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders or the
Borrower may, to the extent permitted by applicable law, by notice in writing to
the Borrower or the Required Lenders, as applicable, and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower or the
Required Lenders, as applicable, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders or the Borrower, as applicable,
and shall have accepted such appointment [with]within 30 days (or such earlier
day as shall be agreed by the Required Lenders in consultation with the
Borrower) (the “Removal Effective Date”), then such removal shall nonetheless
[be]become effective in accordance with such notice on the Removal Effective
Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or

 

132



--------------------------------------------------------------------------------

removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any such capacity hereunder or under the other
Loan Documents, including (A) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (B) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto until the expiration or
termination of such Letters of Credit (other than any indemnification
obligations of the Loan Parties that survive the expiration or termination of
such Letters of Credit pursuant to the terms of the Credit Agreement or any
other Loan Documents), including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation until such Swing Line Loans shall be repaid or assigned in
full (other than any indemnification obligations of the Loan Parties that
survive the repayment or assignment of such Swing Line Loans pursuant to the
terms of the Credit Agreement or any other Loan Documents) including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
upon acceptance [of]by such successor L/C Issuer or Swing Line Lender, as
applicable , (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as applicable (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Co-Lead Arrangers, Co-Documentation Agents or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

133



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, [if]in the event that the Administrative Agent shall consent to the making
of such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of

 

134



--------------------------------------------------------------------------------

the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (i) of Section 11.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank of Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.01, if approved, authorized
or ratified in writing [in accordance with Section 11.01 ]by the Required
Lenders;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

135



--------------------------------------------------------------------------------

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other reasonably satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

9.12 Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

136



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i) none of the Administrative Agent, the Lead Arranger, and their respective
Affiliates or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger, or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the

 

137



--------------------------------------------------------------------------------

Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, jointly and severally with the other Guarantors, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Secured Parties,
arising hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof pursuant to
Section 11.04). The Administrative Agent’s books and records showing the amount
of the Obligations shall be admissible in evidence in any action or proceeding,
and shall be binding upon each Guarantor, and conclusive absent manifest error
for the purpose of establishing the amount of the Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any instrument or agreement evidencing any Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

10.02 Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs

 

138



--------------------------------------------------------------------------------

and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.
Each Guarantor waives any rights and defenses that are or may become available
to such Guarantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433
of the California Civil Code. As provided below, this Guaranty shall be governed
by, and construed in accordance with, the laws of the State of New York. The
foregoing waivers and the provisions hereinafter set forth in this Guaranty
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or the
Obligations.

10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against such Guarantor to enforce this Guaranty whether or not
the Borrower or any other Person or entity is joined as a party.

10.05 Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under the preceding sentence shall survive termination of this
Guaranty.

10.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by any Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of the Guarantors under this Guaranty.

 

139



--------------------------------------------------------------------------------

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.

10.09 Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

10.10 Contribution. To the extent any Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit under the Credit Agreement (the “Benefit
Amount”), then such Guarantor, after the payment in full, in cash, of all of the
Obligations, shall be entitled to recover from each other Guarantor of the
Obligations such excess payment, pro rata, in accordance with the ratio of the
Benefit Amount received by each such other Guarantor to the total Benefit Amount
received by all Guarantors, and the right to such recovery shall be deemed to be
an asset and property of such Guarantor so funding; provided, that all such
rights to recovery shall be subordinated and junior in right of payment, without
any limitation as to the increases in the Obligations arising hereunder or
thereunder, to the prior final and indefeasible payment in full in cash of all
of the Obligations and, in the event of the application of any Debtor Relief
Laws relating to any Guarantor, its debts or assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Guarantor therefor.

10.11 Concerning Joint and Several Liability of the Guarantors. In addition to
and not in limitation of the provisions set forth herein, each of the Guarantors
hereby agrees to the following:

(a) The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against each
such Guarantor to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement, any other Loan
Documents or any other agreement or document relating to the Obligations or any
other circumstance whatsoever.

(b) Until all Obligations shall have been indefeasibly paid in full in cash and
all of the lending and other credit commitments under this Agreement and Loan
Documents have been terminated, the Guarantors will not, and will not cause or
permit any of their Subsidiaries to, commence or join with any other creditor or
creditors of any of their Subsidiaries in commencing the application of any
Debtor Relief Laws against any of their Subsidiaries.

10.12 Guarantors’ Agreement to Pay Enforcement Costs, etc. Each Guarantor
further jointly and severally agrees, as a principal obligor and not as a
guarantor only, to pay to the Administrative Agent, on demand, all costs and
expenses set forth in Section 11.04. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.

10.13 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to

 

140



--------------------------------------------------------------------------------

time in order for it to comply with its obligations under its Guaranty and the
other Loan Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
such Qualified ECP Guarantor’s obligations and undertakings under this Article
10 voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been paid and performed in full in cash. Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of Section 1(a)(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required
Revolving Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Term Facility, the
Required Term Lenders, and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;

 

141



--------------------------------------------------------------------------------

(f) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders,” without the written consent of each Lender
under the applicable Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders, and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights and
duties of the Swing Line Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended, by the Administrative Agent and the Borrower (i) to add one or more
additional revolving credit or term loan facilities to this Agreement, in each
case subject to the limitations in Section 2.14, and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Incremental Lenders to participate in any required
vote or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

 

142



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, this Agreement may
be amended as set forth in Section 3.08.

Subject to compliance with the last paragraph of Section 8.03, no amendment,
waiver or consent with respect to this Agreement or any other Loan Document
shall (i) alter the ratable treatment of the Obligations owing under Secured
Hedge Agreements in right of payment to principal on the Loans or (ii) result in
the Obligations owing under Secured Hedge Agreements becoming unsecured (other
than releases of Liens applicable to all Lenders and otherwise permitted in
accordance with the terms hereof), in each case, in a manner adverse to the
applicable Hedge Bank unless such amendment waiver or consent has been consented
to in writing by such Hedge Bank (or in the case of a Secured Hedge Agreement
provided or arranged by a Lender or an Affiliate of a Lender, such Lender or
Affiliate).

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02 Notices; Effectiveness; Electronic Communications. [(a) ](a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or other electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone or other electronic transmission
shall be made to the applicable telephone number or electronic mail address, as
follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

Each party hereto shall use its commercially reasonable efforts to designate
contact information within the United States.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications.

 

143



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

144



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable and documented out-of-pocket costs and expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and its Affiliates (solely in the case of such conflict of interest, one
additional counsel)), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of one counsel for the Administrative Agent, any Lender or the
L/C Issuer, taken

 

145



--------------------------------------------------------------------------------

as a whole, (plus, in the event of an actual conflict of interest, one
additional counsel to each affected group) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
[third party or by]Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder[ or], the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, (iv) any assignment or transfer of the Loans hereunder by any
Lender to a Disqualified Institution or in respect of the accuracy or
completeness of any list identifying such Disqualified Institutions, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto[,]; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. [This]Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages or
other amounts arising from any non-Tax [claims]claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred

 

146



--------------------------------------------------------------------------------

by or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and
[nonappealable]non-appealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or

 

147



--------------------------------------------------------------------------------

implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Subject to Section 11.06(g), any Lender may at any
time assign to one or more assignees (other than to any Defaulting Lender,
Disqualified Institution or a natural person) any all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that an assignment of any Term Loan shall require a pro rata
assignment among Closing Date Term Loans, Term A-1 Loans and Term A-2 Loans;
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
under such Facility or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned and with
respect to rights under separate Facilities, except that this clause (ii) shall
not apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided, it shall not be considered unreasonable for the Borrower to
withhold

 

148



--------------------------------------------------------------------------------

consent if the Borrower reasonably believes, in good faith, that the proposed
assignee is a Disqualified Institution, so long as the Borrower provides prompt
written notice thereof to the Administrative Agent in accordance with the terms
hereof) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, which shall
include a representation that such assignee is not a Disqualified Institution,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) Assignments to Loan Parties. Any assignment to the Borrower or any other
Loan Party shall be subject to the terms set forth in Section 11.06(g).

(vi) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), or (B) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person). Notwithstanding anything to the contrary contained herein,
no assignments or transfers may be made to a Disqualified Institution and any
such assignment or transfer in contravention of the terms hereof shall be void
ab initio.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of

 

149



--------------------------------------------------------------------------------

Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, and subject to the terms set forth in Section 11.06(g), have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office, a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and both the principal amounts and stated interest amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) unless otherwise agreed by the Borrower,
the written agreement or instrument pursuant to which a Lender sells a
participation shall include a representation by the Participant that it is not a
Disqualified Institution, and (iv) the Borrower, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

150



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as [an]a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges

 

151



--------------------------------------------------------------------------------

and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(g) Affiliated Lender Purchases. Notwithstanding anything to the contrary
contained in this Section 11.06 or any other provision of this Agreement, the
Affiliated Lenders may purchase outstanding Term Loans (but not any Revolving
Credit Commitments or Revolving Credit Loans) on the following basis:

(i) Open Market Assignments. Subject to the terms and conditions set forth
herein, any Affiliated Lender (other than an Affiliated Lender of the type
described in clause (c) of the definition thereof) may purchase all or any
portion of the Term Loans of one or more Lenders pursuant to one or more Open
Market Purchases; provided, that, with respect to any purchase of a Term Loan by
such Affiliated Lender pursuant to an Open Market Purchase, (A) each of the
Purchasing Conditions shall be satisfied prior to or simultaneously with each
such purchase to the Administrative Agent’s satisfaction, and (B) such purchase,
and all such other rights of such Affiliated Lender, shall be subject to the
terms of Section 11.06(g)(iii).

(ii) Dutch Auctions. Subject to the terms and conditions set forth herein, any
Affiliated Lender may conduct one or more modified Dutch auctions (each, an
“Auction”) to purchase all or any portion of the Term Loans of one or more
Lenders (such Term Loans, the “Offer Loans”), provided, that, with respect to
any purchase of a Term Loan by an Affiliated Lender pursuant to an Auction,
(A) the Purchasing Conditions shall be satisfied prior to or simultaneously with
each such purchase to the Administrative Agent’s satisfaction, (B) no more than
two (2) such Auctions may be held during the term of this Agreement, (C) such
purchase, and all such other rights of such Affiliated Lender, shall be subject
to the terms of Section 11.06(g)(iii), (D) such Affiliated Lender delivers a
notice of the Term Loans that will be subject to such Auction to the
Administrative Agent (for distribution to the Lenders) no later than 12:00 noon
(New York City time) at least five Business Days in advance of a proposed
consummation date of such Auction indicating (1) the date on which the Auction
will conclude, (2) the maximum principal amount of Term Loans such Affiliated
Lender is willing to purchase in the Auction and (3) the range of discounts to
par at which such Affiliated Lender would be willing to purchase the Offer
Loans; (E) the maximum dollar amount of the Auction shall be no less than an
aggregate $10,000,000 or an integral multiple of $1,000,000 in excess thereof;
(F) such Affiliated Lender shall hold the Auction open for a minimum period of
three (3) Business Days; (G) a Lender who elects to participate in the Auction
may choose to tender all or part of such Lender’s Offer Loans; (H) the Auction
shall be made to Lenders holding the Offer Loans on a pro rata basis in
accordance with their pro rata shares; (I) the Auction shall be conducted
pursuant to such procedures as the Administrative Agent may establish which are
consistent with this Section 11.06(g)(ii) and are reasonably acceptable to such
Affiliated Lender and the Administrative Agent; and (J) in the case of any
Auction conducted by Holdings, the Borrower or any of its Subsidiaries, the
purchase consideration for such assignment shall in no event be funded directly
with the proceeds of Revolving Credit Loans (whether by any Restricted Payment
or otherwise) or Swing line Loans;

 

152



--------------------------------------------------------------------------------

(iii) Purchase Restrictions and Other Terms.

(A) No Affiliated Lender shall have any right, (A) to require any Agent or other
Lender to undertake any action (or refrain from taking any action) with respect
to this Agreement or any other Loan Document or (B) to make or bring any claim,
in its capacity as a Lender, against any Agent or any Lender with respect to the
duties and obligations of such Persons under the Loan Documents;

(B) With respect to all purchases made by Affiliated Lenders pursuant to this
Section 11.06(g) and in furtherance of the foregoing clauses (i) and (ii), (A)
each Affiliated Lender shall pay to the applicable assigning Lender all accrued
and unpaid interest, if any, on the purchased Term Loans to the date of purchase
of such Term Loans, (B) the purchase of such Term Loans by Holdings or any
Subsidiary of Holdings shall not be taken into account in the calculation of
Excess Cash Flow, and (C) to the extent made by the Borrower, such purchases
shall not constitute voluntary prepayments pursuant to Section 2.05(a);

(C) No Affiliated Lender that purchases Term Loans pursuant to this
Section 11.06(g) shall (x) have any right to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Loan Document and shall have no right to
exercise any voting rights, approval rights or elective right other than, any
amendment, waiver or consent (a) that would extend or increase the Term
Commitment of such Affiliated Lender, (b) that would, require the consent of all
Lenders or each affected Lender and in each case by its terms, affect any
Affiliated Lender in a manner that is disproportionate to the effect of any
Lender of the same class or (c) that would deprive such Affiliated Lender of its
pro rata share of any payments to which it is entitled to share on a pro rata
basis hereunder; and (y) be included (nor shall any Loans or Commitments held by
such Affiliated Lender) in the calculation of Required Lenders or Required Term
Lenders or in any calculation for purposes of determining whether requisite
number of Lenders have made any requests or delivered any consents hereunder or
for any similar or related purpose; and (z) have any right to attend any
conference call or meeting with any Agent or Lender (to the extent that the Loan
Parties are excluded from attending) or receive any information or materials
from any Agent or Lender (to the extent not provided to the Loan Parties);

(D) Following any purchase of the Term Loans by (x) any Affiliated Lender
pursuant to this Section 11.06(g) (other than Holdings, the Borrower or any
Subsidiaries), such Affiliated Lender shall have the right to contribute such
Term Loans to Holdings or any of its Subsidiaries, which Term Loans so
contributed shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold by Holdings, the
Borrower or any of its Subsidiaries) and (y) Holdings, the Borrower or any of
its Subsidiaries pursuant to this Section 11.06(g), the Term Loans so purchased
shall, without further action by any Person, be deemed cancelled for all
purposes and no longer outstanding (and may not be resold by Holdings, the
Borrower or any such Subsidiaries), in the case of clauses (x) and (y) for all
purposes of this Agreement and all other Loan Documents, including, but not
limited to (1) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, consent or waiver under

 

153



--------------------------------------------------------------------------------

this Agreement or any other Loan Document or (3) the determination of Required
Lenders or Required Term Lenders or in any calculation for purposes of
determining whether the requisite number of Lenders have made any requests or
delivered any consents hereunder, or for any similar or related purpose, under
this Agreement or any other Loan Document; and

(E) Each Affiliated Lender shall acknowledge and agree that if a case under
sections 1126 and 1129 of the Bankruptcy Code of the United States is commenced
against Holdings and/or any other Loan Party, Holdings and/or any other Loan
Party, as applicable, shall seek (and each Affiliated Lender shall consent) to
provide that the vote of any Affiliated Lender (in its capacity as a Lender)
with respect to any plan of reorganization of Holdings and/or such Loan Parties,
as applicable, shall not be counted except that such Affiliated Lender’s vote
(in its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Affiliated Lender
in a manner that is less favorable in any material respect to such Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of Holdings or any other Loan Party. To the extent that the
vote of any Affiliated Lender (in its capacity as a Lender) is counted with
respect to any plan of reorganization of Holdings and/or such Loan Parties, as
applicable, each Affiliated Lender shall vote in such plan of reorganization in
the same proportion as the allocation of voting such plan of reorganization by
those Lenders who are not Affiliated Lenders.

(F) In connection with any Term Loans purchased and cancelled pursuant to this
Section 11.06(g), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. Any payment made by an
Affiliated Lender in connection with a purchase permitted by this
Section 11.06(g) shall not be subject to the provisions of Section 2.13. Failure
by any Debt Fund Affiliate to make any payment to a Lender required by an
agreement permitted by this Section 11.06(g) shall not constitute an Event of
Default under Section 8.01(a).

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative

 

154



--------------------------------------------------------------------------------

Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender or the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch[ or], office or Affiliate
of such Lender or the L/C Issuer different from the branch[ or], office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the

 

155



--------------------------------------------------------------------------------

Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

156



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

157



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Co-Lead Arrangers and the
Joint Book Managers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Co-Lead Arrangers and the Joint Book Managers, on the other hand,
(B) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Co-Lead Arrangers and the
Joint Book Managers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for each Loan
Party or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Co-Lead Arranger nor any Joint Book Manager has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Co-Lead Arrangers, the Joint Book Managers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their Affiliates, and neither the
Administrative Agent nor any Co-Lead Arranger nor any Joint Book Manager has any
obligation to disclose any of such interests to the Loan Parties or any of their
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Co-Lead Arrangers and the Joint Book Managers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

158



--------------------------------------------------------------------------------

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute”, “execution,” “signed,” “signature,” and words of like import in any
Loan Document or any other document [executed in connection herewith]to be
signed in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, Assignment and Assumptions, amendments or
other modifications, Committed Loan Notices, Swing Line Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further, without limiting the foregoing, upon the written request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

 

159



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BOJANGLES’ RESTAURANTS, INC., as Borrower By:       Name:    M. John Jordan  
Title:   Senior Vice President and Chief Financial Officer

 

BOJANGLES’, INC. (AS SUCCESSOR IN INTEREST TO BHI INTERMEDIATE HOLDING CORP.),
as Holdings and a Guarantor By:       Name:    M. John Jordan   Title:   Senior
Vice President, Chief Financial Officer, and Treasurer

 

BOJANGLES’ INTERNATIONAL, LLC, as a Guarantor By:       Name:    M. John Jordan
  Title:   Senior Vice President and Chief Financial Officer

 

BJ GEORGIA, LLC, as a Guarantor

BJ RESTAURANT DEVELOPMENT, LLC, as a Guarantor

By:       Name:    M. John Jordan   Title:   Manager

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
Administrative Agent By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:      
Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, as a Lender By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, N.A., as a Lender By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:       Name:   Title:

 

[Bojangles—Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

UPDATED SCHEDULES 2.01-D

TO

CREDIT AGREEMENT

Please see attached.



--------------------------------------------------------------------------------

SCHEDULE 2.01-D

AMENDMENT NO. 6 EFFECTIVE DATE COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

  

Revolving Credit
Commitment

  

Revolving Credit Applicable
Percentage

  

Total Term Loans Outstanding
as of the Amendment No. 6
Effective Date

  

Total Term Loan
Applicable Percentage

as of the Amendment No. 6
Effective Date

Bank of America, N.A

   $10,500,000.00    21.000000000%    $28,290,425.07    21.913386436%

Wells Fargo Bank, National

Association

   $8,750,000.00    17.500000000%    $22,592,694.23    17.500000020%

Fifth Third Bank

   $8,750,000.00    17.500000000%    $22,592,694.23    17.500000020%

Regions Bank, N.A.

   $8,750,000.00    17.500000000%    $20,598,861.80    15.955603977%

KeyBank National

Association

   $5,000,000.00    10.000000000%    $13,724,751.35    10.631009584%

Cadence Bank

   $4,500,000.00    9.000000000%    $11,619,099.85    8.999999979%

Royal Bank of Canada

   $3,750,000.00    7.500000000%    $9,682,583.21    7.499999984%   

 

  

 

  

 

  

 

Total

   $50,000,000.00    100.000000000%    $129,101,109.74    100.000000000%



--------------------------------------------------------------------------------

EXHIBIT C

UPDATED EXHIBIT D

TO

CREDIT AGREEMENT

Please see attached.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 9, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) among BOJANGLES’ RESTAURANTS, INC., a Delaware
corporation (the “Borrower”), BOJANGLES’, INC. (AS SUCCESSOR IN INTEREST TO BHI
INTERMEDIATE HOLDING CORP.), a Delaware corporation (“Holdings”), each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and each other party
from time to time party thereto.

The undersigned hereby certifies as of the date hereof that he/she is the
                     of Holdings, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of Holdings, the Borrower and the other Loan Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end Audited Financial Statements
as required by Section 6.01(a) of the Credit Agreement for the Fiscal Year of
Holdings ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements as
required by Section 6.01(b) of the Credit Agreement for the Fiscal Quarter of
Holdings ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Holdings and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of Holdings and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

[select one:]

[To the best knowledge of the undersigned, Holdings and its Subsidiaries
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]

—or—

[To the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and/or Event of Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[Remainder of Page Intentionally Left Blank]

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                      ,                 .

 

BOJANGLES’, INC. (AS SUCCESSOR

IN INTEREST TO BHI

INTERMEDIATE HOLDING CORP.)

By:      

Name:

Title:

 

[Bojangles—Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

For the Fiscal Quarter/Fiscal Year ended ___________________(the “Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

 

I.    Section 7.11(a)—Consolidated Total Lease Adjusted Leverage Ratio.    A.   
Consolidated Funded Indebtedness as of the last day of the Measurement Period
ending on the Statement Date:    $                     

 

B.    Consolidated Adjusted Cash Rental Expense for the Measurement Period:   
   1.    Consolidated Cash Rental Expense for such Measurement Period:   
$                     

 

   2.    In determining the Consolidated Cash Rental Expense for such
Measurement Period, the pro forma adjustment to give effect to the consummation
of any Investment consummated during Measurement Period consisting of a
Permitted Acquisition or a Permitted Joint Venture until the completion of four
(4) full fiscal quarters following the consummation of any such Investment:   
$                     

 

   3.    Consolidated Adjusted Cash Rental Expense for such Measurement Period
((Line I.B.1 plus or minus (as the case may be) I.B.2)) multiplied by eight):   
$         

 

C.

   L/C Obligations to the extent not included in Consolidated Funded
Indebtedness as of the last day of the Measurement Period ending on the
Statement Date:    $         

 

D.

   Up to $10,000,000 in the aggregate of unrestricted cash as of the last day of
the Measurement Period ending on the Statement Date:    $         

 

E.    Consolidated EBITDAR for the Measurement Period:       1.    Consolidated
EBITDA for such Measurement Period (Line II.A.31 below):    $         

 

   2.    Consolidated Cash Rental Expense for such Measurement Period:    $   
     

 

 

1



--------------------------------------------------------------------------------

            3.    In determining the Consolidated Cash Rental Expense for such
Measurement Period, the pro forma adjustment to give effect to the consummation
of any Investment consummated during such Measurement Period consisting of a
Permitted Acquisition or a Permitted Joint Venture until the completion of four
(4) full fiscal quarters following the consummation of any such Investment:   
$                     

 

   4.    Consolidated EBITDAR (Lines I.E.1 plus I.E.2 plus or minus (as the case
may be) I.E.3):    $                     

 

F.
   Consolidated Total Lease Adjusted Leverage Ratio for the Measurement Period
(Lines I.A. plus I.B.3 plus I.C minus I.D. to I.E.4):            

 

G.
   Permitted Ratio for the Measurement Period            

 

   Compliance    Yes/No

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate (Cont.)

 

II.    Section 7.11(b)—Consolidated Fixed Charge Coverage Ratio.    A.   
Consolidated EBITDA for such Measurement Period ending on the Statement Date:   
   1.    Consolidated Net Income for such Measurement Period:    $            
        

 

      To the extent deducted in calculating Consolidated Net Income       2.   
Consolidated Interest Expense for such Measurement Period1:    $         

 

   3.    Consolidated Amortization Expense for such Measurement Period:    $   
     

 

   4.    Consolidated Depreciation Expense for such Measurement Period:    $   
     

 

   5.    Consolidated Tax Expense for such Measurement Period:    $         

 

   6.    Permitted Management Fees paid for such Measurement Period:    $      
  

 

   7.    Non-recurring cash costs, fees and expenses directly incurred in
connection with the Transactions during such Measurement Period provided that no
more than $1,500,000 in the aggregate of such costs, fees and expenses which are
paid after the Closing Date may be added to the Consolidated Net Income pursuant
to this clause and write-offs of deferred financing costs and cash costs related
to the termination of the interest rate swap related to the refinancing of the
Existing Credit Agreement which costs related to such interest rate swap shall
not exceed $2,000,000 in the aggregate:    $         

 

   8.    Expected costs savings, operating expense reductions, restructuring
charges and expenses and synergies related   

 

1 

Provided that Consolidated Interest Expense shall be calculated after giving
effect, to the extent directly related to the Transactions, the Amendment No. 1
Transactions, the Amendment No. 2 Transactions or the Amendment No. 6
Transactions, issuance costs, discount or premium and other financing fees and
expenses payable by Holdings or any of its Subsidiaries if not included in
Consolidated Amortization Expense, provided, further, that the upfront cash
costs related to the Transactions, the Amendment No. 1 Transactions, the
Amendment No. 2 Transactions or the Amendment No. 6 Transactions, issuance
costs, discount or premium and other finance fees and expenses payable by
Holdings or any of its Subsidiaries in connection with the Transaction,
Amendment No. 1 Transactions, the Amendment No. 2 Transactions or the Amendment
No. 6 Transactions shall be excluded from the calculation of Consolidated Fixed
Charges in determining the Consolidated Fixed Charge Coverage Ratio for any
period of Consolidated Interest Expense.

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

      to acquisitions, divestitures, restructuring, cost savings initiatives and
other similar initiatives after the Closing Date and reasonably projected by the
Borrower in good faith to result from actions with respect to which substantial
steps have been, will be or are expected to be, taken (in the good faith
determination of the Borrower) within twelve (12) months after such transaction
or initiative is consummated2:    $                     

 

   9.    Adjustments and add-backs specified in the Projections:    $         

 

   10.    Extraordinary charges and non-recurring charges which may include
severance costs, relocation costs, signing costs, retention or completion
bonuses, and costs and expenses payable to third party consultants:    $      
  

 

   11.    Consolidated Pre-Opening Expenses in an aggregate amount not to exceed
$50,000 per New Unit Location:    $         

 

   12.    Fees charged by ADP, or any successor to ADP, and paid or accrued
during such Measurement Period for WOTC/Welfare to Work and other tax related
credits:    $         

 

   13.    Non-cash rental expense of Holdings and its Subsidiaries for such
Measurement Period, determined on a consolidated basis (other than in respect of
Capital Lease Obligations or Synthetic Lease Obligations):    $         

 

   14.    All other non-cash charges, including (a) non-cash losses on
Dispositions of fixed assets and intangibles, (b) impairment charges on fixed
assets and intangibles, (c) the amount of reserves provided for in respect of
rental payments related to closed Restaurants, (d) the aggregate amount of all
non-cash restricted stock expense, (e) changes in the mark-to-market valuation
of any Swap Contracts, (f) any non-cash compensation expenses arising from the
issuance of Equity Interests, options to purchase Equity Interests and stock
appreciation rights for any employees or members of management of the Loan
Parties, and (g) any non-cash loss from the early extinguishment of Indebtedness
or Swap Contracts or other derivative instruments (excluding, in the case of
each of the preceding clauses (a) through and including (g), any non-cash charge
that results in an accrual of a reserve for cash charges (excluding reserves in
respect of rental payments related to closed Restaurants) in any future period
or the amortization of a prepaid cash item that was paid in a prior period):   
$                     

 

 

2  The aggregate amount of add-backs made pursuant to this line 8 and in
accordance with the terms set forth in clause (g) of the definition of
Consolidated EBITDA for any four (4) consecutive Fiscal Quarter periods shall
not exceed 2.5% of Consolidated EBITDA for such period (without giving effect to
any adjustments pursuant to clause (g) of the definition of “Consolidated
EBITDA”).

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

   15.    One-time costs incurred in connection with the negotiation,
documentation and closing of the Amendment No. 1, up to an amount not to exceed
$1,500,000, plus non-cash write-offs of deferred financing costs related
thereto, if any:    $                     

 

   16.    One-time costs incurred in connection with the negotiation,
documentation and closing of the Amendment No. 2, up to an amount not to exceed
$1,500,000, plus non-cash write-offs of deferred financing costs related
thereto, if any:    $         

 

   17.    One-time costs incurred in connection with the closing of certain
Permitted Acquisitions on or about April 14, 2014 involving the acquisition of
certain “Bojangles” restaurants from franchisees of the Borrower:    $         

 

   18.    Without limiting or impairing any restriction contained in any Loan
Document regarding any sale or potential sale of the Borrower, any IPO or
regarding the occurrence of a Change of Control, fees, costs and out-of-pocket
expenses (including accounting fees, consulting fees, investment banking fees,
S-1 registration fees and legal fees, costs and expenses) incurred in connection
with (x) an IPO or potential IPO and/or (y) a sale or potential sale, in each
case, regardless of whether consummated, of the Borrower to the extent actually
paid in cash in an aggregate amount not to exceed $6,500,000 during the term of
the Credit Agreement:    $         

 

   19.    Any costs incurred during Fiscal Year 2013 related to the Borrower’s
franchise equipment program, in an aggregate amount not to exceed $825,000:    $
        

 

   20.    Agency fees paid to the Administrative Agent and Letter of Credit Fees
paid to any L/C Issuer and fees and expenses paid in connection with obtaining
or maintaining credit ratings from any ratings agency:    $         

 

   21.    To the extent covered by insurance and actually reimbursed or
otherwise paid, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer and only to the extent that such amount is (a) not
denied by the applicable carrier in writing within 180 days and (b) in fact
reimbursed or   

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

      otherwise paid within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not denied within such 180
days or so reimbursed or otherwise paid within such 365 days), expenses with
respect to liability or casualty events and expenses or losses relating to
business interruption:    $                     

 

   22.    Fees, allowances or other similar arrangements directly or indirectly
paid to members of the Board of Directors of any of the Loan Parties in such
Person’s capacity as a member of such Board of Directors in an aggregate amount
not to exceed $1,050,000 in any period of twelve (12) consecutive months (which
amount, shall include for the avoidance of doubt all amounts paid to Will
Kussell (or such other person acting in a similar capacity) in respect of his
salary as a member of the Board of Directors and the Sponsor’s operating partner
and all expenses incurred by each of Will Kussell (or such other person acting
in a similar capacity), the Sponsor’s operating partners, the Sponsor’s
employees and any member of the Board of Directors in each case representing the
Sponsor):    $         

 

   23.    an adjustment for any fifty-two (52) week Measurement Period
calculated by dividing the sum of (a) Consolidated Net Income of Holdings and
its Subsidiaries on a consolidated basis for such Measurement Period and (b) the
items in II.A.2 through II.A.5 above by 364 and multiplying the result by 1.25:
   $         

 

   24.    One-time costs incurred in connection with the negotiation,
documentation and closing of Amendment No. 3:    $         

 

   25.    One-time costs incurred in connection with the negotiation,
documentation and closing of Amendment No. 4:    $         

 

   26.    One-time costs incurred in connection with the negotiation,
documentation and closing of Amendment No. 6:    $         

 

   27.    With respect to any Measurement Periods covering periods after
January 1, 2018, an adjustment (whether positive or negative) to recognize
franchise fee revenue in a manner consistent with the recognition of franchise
fee revenue prior to the effectiveness of FASB ASC 606 relating to the
recognition of franchise fee revenue:    $         

 

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

   28.    Non-cash Items increasing Consolidated Net Income (other than the
recognition of any deferred revenue, vendor advances and the accrual of revenue
or recording of receivables in the ordinary course of business) for the
Measurement Period:    $                     

 

   29.    Interest income for the Measurement Period:    $                     

 

   30.    In determining the Consolidated EBITDA for such Measurement Period
(other than for the purposes of calculating Excess Cash Flow, the Retained
Excess Cash Flow Amount and Cumulative Credit Availability), the pro forma
adjustment to give effect to the consummation of any Investment during such
Measurement Period consisting of a Permitted Acquisition or a Permitted Joint
Venture until the completion of four (4) full fiscal quarters following the
consummation of any such Investment:    $                     

 

   31.    Consolidated EBITDA (Lines II.A.1 plus II.A.2 plus II.A.3 plus II.A.4
plus II.A.5 plus II.A.6 plus II.A.7 plus II.A.8 plus II.A.9 plus II.A.10 plus
II.A.11 plus II.A.12 plus II.A.13 plus II.A.14 plus II.A.15 plus II.A.16 plus
II.A.17 plus II.A.18 plus II.A.19 plus II.A.20 plus II.A.21 plus II.A.22 plus
II.A.23 plus II.A.24 plus II.A.25 plus II.A.26 plus II.A.27 minus II.A.28 minus
II.A.29 plus or minus (as the case may be) II.A.30)3:    $                     

 

B.    Aggregate amount of Capital Expenditures (other than (1) Capital
Expenditures for new Restaurants, remodels of existing Restaurants and equipment
projects and (2) up to 75% of the cost of any information technology, point of
sale and corporate Capital Expenditures) paid for in cash for the Measurement
Period:       1.    Total amount of Capital Expenditures paid for in cash for
such Measurement Period:    $                     

 

 

3  For purposes of the definition of “Consolidated EBITDA,” (a) to the extent
cash rental expense of Holdings and its Subsidiaries, determined on a
consolidated basis, is greater than rental expense determined in accordance with
GAAP, cash rental expense shall be used for determinations of Consolidated Net
Income used in calculating Consolidated EBITDA and (b) the amount of add-backs
pursuant to lines 8, 9, and 10 herein shall in no event exceed $2,000,000 in the
aggregate for all such lines in any four (4) consecutive Fiscal Quarter period
in accordance with clauses (1)(g) through (1)(i) of the definition of
“Consolidated EBITDA.” For the avoidance of doubt, it is understood and agreed
that, to the extent any amounts are excluded from Consolidated Net Income by
virtue of the proviso to the definition thereof contained herein, any add backs
to Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein.

 

D-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

   2.    Capital Expenditures paid for in cash for new Restaurants for such
Measurement Period:    $                     

 

   3.    Capital Expenditures paid for in cash for remodels of existing
Restaurants and equipment projects for such Measurement Period:    $            
        

 

   4.    Up to 75% of the cost of any information technology, point of sale and
corporate Capital Expenditures paid for in cash for such Measurement Period:   
$                     

 

   5.    Aggregate amount of Capital Expenditures (other than (1) Capital
Expenditures for new Restaurants, remodels of existing Restaurants and equipment
projects and (2) up to 75% of the cost of any information technology, point of
sale and corporate Capital Expenditures) paid for in cash for the Measurement
Period (Line II.B.1 minus Line II.B.2 minus Line II.B.3 minus Line II.B.4):   
$                     

 

C.    Permitted Management Fees and Board of Directors fees paid in cash during
the Measurement Period:    $                     

 

D.    Cash Tax Payments made during the Measurement Period4:    $               
     

 

E.    Consolidated Fixed Charges for the Measurement Period:       1.   
Consolidated Interest Expense paid in cash or required to be paid in cash for
such Measurement Period:    $                     

 

   2.    Principal amount of all regularly scheduled amortization payments on
all Indebtedness (including the principal component of all Capital Lease
Obligations of Holdings and its Subsidiaries for the Measurement Period) as
determined on the first day of such Measurement Period (or, with respect to a
given issuance of Indebtedness incurred thereafter, on the date of the
incurrence thereof):    $                     

 

   3.    Consolidated Fixed Charges for the Measurement Period (Lines II.E.1
plus II.E.2):    $                     

 

 

4  For purposes of determining compliance with Section 7.11(b) of the Credit
Agreement for any Measurement Period ending on or prior to March 31, 2013, (a)
“Cash Tax Payments” for the Measurement Period ending December 30, 2012 shall be
deemed to be the actual Cash Tax Payments for the six-month period ending on
December 30, 2012 multiplied by 2 and (b) “Cash Tax Payments” for the
Measurement Period ending March 31, 2013 shall be deemed to be the actual Cash
Tax Payments for the nine-month period ending on March 31, 2013 multiplied by
4/3.

 

D-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

F.    Consolidated Fixed Charge Coverage Ratio for the Measurement Period ((Line
II.A.31 minus II.B.5 minus II.C. minus II.D.) to Line II.E.3):          

 

G.    Permitted Ratio for Subject Period:          

 

   Compliance   Yes/No

 

D-9

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Quarter/Fiscal Year ended ___________________(“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

 

III.    Section 7.12—Cash Capital Expenditures.       A.    Cash Capital
Expenditures made during the Fiscal Year to date:    $                     

 

   B.    Maximum permitted Cash Capital Expenditures:    $30,000,000         

 

   C.    Permitted Carry-Over for the Fiscal Year to date5:    $               
     

 

   D.    Excess (deficient) for covenant compliance (Lines III.B plus III.C
minus III.A):    $                     

 

      Compliance    Yes/No

 

5  If as of the last day of any Fiscal Year, Holdings and its Subsidiaries have
made cash Capital Expenditures in the period consisting of four (4) Fiscal
Quarters then ended in an aggregate amount less than $30,000,000, then so long
as no Event of Default has occurred an amount equal to the lesser of (a) fifty
percent (50%) of the unused portion of such permitted cash Capital Expenditures
for such Fiscal Year (excluding any unused amounts carried over from the Fiscal
Year prior to such Fiscal Year) and (b) $15,000,000 may be carried over for
expenditure in the immediately following Fiscal Year, and if any such amount is
so carried over, will be deemed used in the applicable subsequent Fiscal Year
before the amount of permitted cash Capital Expenditures for such following
Fiscal Year set forth above.

 

D-10

Form of Compliance Certificate